 

Exhibit 10.5 

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED



 

Private & Confidential

 



  Dated                      21 April                     2020  

 

BREAKAWAY THREE, LTD.
(as Borrower)

 

NCL CORPORATION LTD.
(as Parent)

 

NCL INTERNATIONAL, LTD.
(as Shareholder)

 

THE LENDERS LISTED IN SCHEDULE 1
(as Lenders)

 

KFW IPEX-BANK GMBH
(as Facility Agent)

 

KFW IPEX-BANK GMBH
(as Hermes Agent)

 

KFW IPEX-BANK GMBH
(as Bookrunner)

 

KFW IPEX-BANK GMBH
(as Initial Mandated Lead Arranger)

 

KFW IPEX-BANK GMBH
(as Collateral Agent)

 

and

 

KFW IPEX-BANK GMBH
(as CIRR Agent)

 

                                                                

 

FIRST SUPPLEMENTAL AGREEMENT

 

RELATING TO THE SECURED CREDIT AGREEMENT
DATED 12 OCTOBER 2012 AS AMENDED ON 25 JULY

2014 FOR THE DOLLAR EQUIVALENT OF UP TO

€590,478,870 PRE AND POST DELIVERY FINANCE FOR

HULL NO. [*]

                                                                 

 

 

 [image_002.jpg]

 

 

 

 

Contents

 

Clause Page     1   Definitions 2     2   Agreement of the Finance Parties 3    
3   Amendments to Original Credit Agreement 3     4   Representations and
warranties 4     5   Conditions 5     6   Confirmations 5     7   Fees, costs
and expenses 6     8   Miscellaneous and notices 7     9   Applicable law 7    
Schedule 1 The Lenders 8     Schedule 2 Conditions precedent to Effective Date 9
    Schedule 3 Form of Effective Date Notice 11     Schedule 4 Form of Amended
and Restated Credit Agreement 12

 

 

 

 

THIS FIRST SUPPLEMENTAL AGREEMENT is dated _21_ April 2020 and made BETWEEN:

 

(1)BREAKAWAY THREE, LTD., a Bermuda company with its registered office at Park
Place, 55 Par La Ville Road, Third Floor, Hamilton HM11, Bermuda (the Borrower);

 

(2)NCL CORPORATION LTD., a company incorporated under the laws of Bermuda and
having its registered office at Park Place, 55 Par La Ville Road, Third Floor,
Hamilton HM11, Bermuda as guarantor (the Parent);

 

(3)NCL INTERNATIONAL, LTD., a company incorporated under the laws of Bermuda and
having its registered office at Park Place, 55 Par La Ville Road, Third Floor,
Hamilton HM11, Bermuda as shareholder (the Shareholder);

 

(4)THE LENDERS particulars of which are set out in Schedule 1 (The Lenders) as
lenders (collectively the Lenders and each individually a Lender);

 

(5)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as facility agent (the Facility Agent);

 

(6)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as Hermes agent (the Hermes Agent);

 

(7)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as bookrunner (the Bookrunner);

 

(8)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as initial mandated lead arranger (the Initial Mandated Lead Arranger);

 

(9)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as collateral agent for itself and the Lenders (as hereinafter defined)
(the Collateral Agent); and

 

(10)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as CIRR agent (the CIRR Agent).

 

WHEREAS:

 

(A)This Agreement is supplemental to a credit agreement dated 12 October 2012 as
amended on 25 July 2014 (the Original Credit Agreement) made between, amongst
others, the Borrower, the banks named therein as lenders and the Facility Agent,
where the Lenders granted to the Borrower a secured loan in the maximum amount
of the dollar equivalent of up to Euro five hundred and ninety million four
hundred and seventy eight thousand eight hundred and seventy (€590,478,870) (the
Loan) for the purpose of enabling the Borrower to finance (among other things)
the construction of the Vessel (as such term is defined in the Original Credit
Agreement) on the terms and conditions therein contained.

 

(B)The Borrower and the Parent have by a consent request letter dated 7 April
2020 relating to the "Cruise Debt Holiday Principles" (the Principles) requested
that the Original Credit Agreement be amended and restated on the basis set out
in this Agreement.

 

(C)The Lenders have agreed to the deferral of any scheduled repayments of
principal of a Loan arising during the Deferral Period on the basis set out in
the Original Credit Agreement as amended, supplemented and restated by this
Agreement.

 



 1 

 

 

NOW IT IS HEREBY AGREED as follows:

 

1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Original Credit Agreement shall, unless the
context otherwise requires or unless otherwise defined herein, have the same
meanings when used in this Agreement.

 

1.2Definitions

 

In this Agreement, unless the context otherwise requires:

 

Credit Agreement means the Original Credit Agreement as amended and restated by
this Agreement.

 

Deferral Fee Letter means any letter between the Agent and the Parent setting
out any of the fees payable in connection with this Agreement.

 

Deferral Period means the period from 1 April 2020 to 31 March 2021 (inclusive).

 

Effective Date means the date on which the Facility Agent notifies the Borrower
and the Lenders in writing substantially in the form set out in Schedule 3 (Form
of Effective Date Notice) that the Facility Agent has received the documents and
evidence specified in clause 5.1 (Documents and evidence), clause 5.2 (General
conditions precedent) and Schedule 2 (Conditions precedent to Effective Date) in
a form and substance reasonably satisfactory to it (and provided that the
Facility Agent shall be under no obligation to give the notification if a
Default or a mandatory prepayment event under Section 4.02 of the Credit
Agreement (as if the same had been amended and restated by this Agreement) shall
have occurred for which relief is not provided in the Principles).

 

Finance Party means the Facility Agent, the Hermes Agent, the Collateral Agent,
the CIRR Agent or a Lender.

 

Principles Information Package has the meaning given to such term in the form of
the Credit Agreement set out in Schedule 4 (Form of Amended and Restated Credit
Agreement).

 

Repayment Date has the meaning given to such term in the form of the amended and
restated Credit Agreement set out in Schedule 4 (Form of Amended and Restated
Credit Agreement).

 

Obligor means the Borrower, the Parent and the Shareholder.

 

1.3References

 

References in:

 

(a)this Agreement to Sections of the Credit Agreement are to the Sections of the
amended and restated credit agreement set out in Schedule 4 (Form of Amended and
Restated Credit Agreement);

 

(b)references in the Original Credit Agreement to “this Agreement” shall, with
effect from the Effective Date and unless the context otherwise requires, be
references to the Original Credit Agreement as amended and restated by this
Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”,
“hereby” and “hereto”, where they appear in the Original Credit Agreement, shall
be construed accordingly;

 



 2 

 

 

(c)this Agreement to any defined terms shall have meanings to be equally
applicable to both the singular and plural forms of the terms defined and
references to this Agreement or any other document (or to any specified
provision of this Agreement or any other document) shall be construed as
references to this Agreement, that provision or that document as from time to
time amended, restated, supplemented and/or novated.

 

1.4Clause headings

 

The headings of the several clauses and sub-clauses of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

1.5Electronic signing

 

The parties acknowledge and agree that they may execute this Agreement and any
variation or amendment to the same, by electronic instrument. The parties agree
that the electronic signatures appearing on the document shall have the same
effect as handwritten signatures and the use of an electronic signature on this
Agreement shall have the same validity and legal effect as the use of a
signature affixed by hand and is made with the intention of authenticating this
Agreement, and evidencing the parties’ intention to be bound by the terms and
conditions contained herein. For the purposes of using an electronic signature,
the parties authorise each other to the lawful processing of personal data of
the signers for contract performance and their legitimate interests including
contract management.

 

1.6Contracts (Rights of Third Parties) Act 1999

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement unless expressly provided to the contrary in this Agreement. 
Notwithstanding any term of this Agreement, the consent of any person who is not
a party to this Agreement is not required to rescind or vary this Agreement at
any time.

 

2Agreement of the Finance Parties

 

The Finance Parties, relying upon the representations and warranties on the part
of the Obligors contained in clause 4 (Representations and warranties), agree
with the Borrower that, subject to the terms and conditions of this Agreement
and in particular, but without prejudice to the generality of the foregoing,
fulfilment of the conditions contained in clause 5 (Conditions) and Schedule 2
(Conditions precedent to Effective Date), the Original Credit Agreement shall be
amended and restated on the terms set out in clause 3 (Amendments to Original
Credit Agreement).

 

3Amendments to Original Credit Agreement

 

3.1Amendments

 

The Original Credit Agreement (but without its Exhibits which, subject to clause
6.2(c), shall remain in the same form and deemed to form part of the Credit
Agreement) shall, with effect on and from the Effective Date, be (and it is
hereby) amended and restated so as to read in accordance with the form of the
amended and restated Credit Agreement set out in Schedule 4 (Form of Amended and
Restated Credit Agreement) and (as so amended) and, together with the Exhibits,
will continue to be binding upon the parties to it in accordance with its terms
as so amended and restated.

 



 3 

 

 

3.2Continued force and effect

 

Save as amended by this Agreement, the provisions of the Original Credit
Agreement shall continue in full force and effect and the Original Credit
Agreement and this Agreement shall be read and construed as one instrument.

 

4Representations and warranties

 

4.1Primary representations and warranties

 

Each of the Obligors represents and warrants to the Finance Parties that:

 

(a)Power and authority

 

it has the power to enter into and perform this Agreement and the transactions
contemplated hereby and has taken all necessary action to authorise the entry
into and performance of this Agreement and such transactions. This Agreement
constitutes its legal, valid and binding obligations enforceable in accordance
with its terms and in entering into this Agreement, it is acting on its own
account;

 

(b)No violation

 

the entry into and performance of this Agreement and the transactions
contemplated hereby do not and will not conflict with:

 

(i)any law or regulation or any official or judicial order; or

 

(ii)its constitutional documents; or

 

(iii)any agreement or document to which any member of the NCLC Group is a party
or which is binding upon it or any of its assets, nor result in the creation or
imposition of any Lien on it or its assets pursuant to the provisions of any
such agreement or document and in particular but without prejudice to the
foregoing the entry into and performance of this Agreement and the transactions
and documents contemplated hereby and thereby will not render invalid, void or
voidable any security granted by it to the Collateral Agent;

 

(c)Governmental approvals

 

all authorisations, approvals, consents, licenses, exemptions, filings,
registrations, notarisations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Agreement and the transactions contemplated hereby have been obtained or
effected and are in full force and effect;

 

(d)Fees, governing law and enforcement

 

no fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement. The choice of the laws of England
as set forth in this Agreement is a valid choice of law, and the irrevocable
submission by each Obligor to jurisdiction and consent to service of process
and, where necessary, appointment by such Obligor of an agent for service of
process, as set forth in this Agreement, is legal, valid, binding and effective;
and

 



 4 

 

 

(e)True and complete disclosure

 

each Obligor has fully disclosed in writing to the Facility Agent all facts
relating to such Obligor which it knows or should reasonably know and which
might reasonably be expected to influence the Lenders in deciding whether or not
to enter into this Agreement.

 

4.2Repetition of representations and warranties

 

Each of the representations and warranties contained in clause 4.1 (Primary
representations and warranties) of this Agreement shall be deemed to be repeated
by the Obligors on the Effective Date as if made with reference to the facts and
circumstances existing on such day.

 

5Conditions

 

5.1Documents and evidence

 

The agreement of the Finance Parties referred to in clause 2 (Agreement of the
Finance Parties) shall be subject to the receipt by the Facility Agent or its
duly authorised representative of the documents and evidence specified in
Schedule 2 (Conditions precedent to Effective Date) in each case, in form and
substance reasonably satisfactory to the Facility Agent and its lawyers.

 

5.2General conditions precedent

 

The agreement of the Finance Parties referred to in clause 2 (Agreement of the
Finance Parties) shall be further subject to:

 

(a)the representations and warranties in clause 4 (Representations and
warranties) being true and correct on the Effective Date as if each was made
with respect to the facts and circumstances existing at such time; and

 

(b)no Event of Default or Default having occurred and continuing at the time of
the Effective Date.

 

5.3Conditions subsequent

 

The Borrower undertakes as soon as possible (but in any event within 10 days of
the Effective Date) to deliver to the Facility Agent copies of the financing
statements (Form UCC-1 or the equivalent) and the search results (Form UCC-11)
prepared, filed and/or obtained by the Borrower’s counsel, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, to the extent required, in connection with the
restatement of the Original Credit Agreement pursuant to this Agreement.

 

5.4Waiver of conditions precedent

 

The conditions specified in this clause 5 are inserted solely for the benefit of
the Finance Parties and may be waived by the Finance Parties in whole or in part
with or without conditions.

 

6Confirmations

 

6.1Guarantee

 

The Parent as guarantor hereby confirms its consent to the amendments to the
Original Credit Agreement contained in this Agreement and agrees that the
guarantee and indemnity provided in Section 15 (Parent Guaranty) of the Original
Credit Agreement, and the obligations of the Parent as guarantor thereunder,
shall remain and continue in full force and effect notwithstanding the said
amendments to the Original Credit Agreement contained in this Agreement.

 



 5 

 

 

6.2Credit Documents

 

Each Obligor further acknowledges and agrees, for the avoidance of doubt, that:

 

(a)each of the Credit Documents to which it is a party, and its obligations
thereunder, shall remain in full force and effect notwithstanding the amendments
made to the Original Credit Agreement by this Agreement;

 

(b)each of the Security Documents to which it is a party shall remain in full
force and effect as security for the obligations of the Borrower under the
Credit Agreement; and

 

(c)with effect from the Effective Date, references in the Credit Documents to
which it is a party to the Credit Agreement shall henceforth be reference to the
Original Credit Agreement as amended and restated by this Agreement and as from
time to time hereafter amended.

 

7Fees, costs and expenses

 

7.1Fees

 

The Parent agrees to pay to the Facility Agent (for distribution to the Lenders
in accordance with the terms of any applicable Deferral Fee Letter) the fees in
the amounts and at the times agreed in each relevant Deferral Fee Letter.

 

7.2Costs and expenses

 

The Borrower agrees to pay on demand:

 

(a)all reasonable and documented expenses (including external legal and
out-of-pocket expenses and disbursements) incurred by:

 

(i)the Facility Agent or the Hermes Agent in connection with the negotiation,
preparation, execution and, where relevant, registration of this Agreement and
of any amendment or extension of or the granting of any waiver or consent under
this Agreement; and

 

(ii)the CIRR Representative and any Lender in connection with the preparation,
execution, delivery and administration, modification and amendment of any
Refinancing Agreement and any security or other documents executed or to be
executed and delivered as a consequence of the parties entering into this
Agreement and any other documents to be delivered under this Agreement; and

 

(b)all expenses (including legal and out-of-pocket expenses) incurred by the
Finance Parties in contemplation of, or otherwise in connection with, the
enforcement of, or preservation of any rights under this Agreement or otherwise
in respect of the monies owing and obligations incurred under this Agreement,

 

and all such costs and expenses shall be paid with interest at the rate referred
to in Section 2.06 (Interest) of the Credit Agreement from the date on which
such expenses were incurred to the date of payment (as well after as before
judgment).

 

7.3CIRR funding costs

 

The Borrower agrees to pay on demand any additional imputed or calculative
funding cost on the Deferred Loans incurred by a Lender or the CIRR
Representative as a consequence of the parties entering into this Agreement
which shall not exceed the difference between the interest payable on the Loan
(other than the Deferred Loan) in accordance with the Credit Agreement and the
interest payable on the Deferred Loans at the Floating Rate. The Facility Agent
shall furnish to the Borrower a determination of such a funding cost reflecting
the respective determinations which the Facility Agent has received from the
CIRR Representative and each of the Lenders, which determination will then be
applicable to all Lenders. None of the Facility Agent, a Lender or the CIRR
Representative is required to provide to the Facility Agent (if applicable) or
the Borrower evidence of how the determination of the funding cost has been made
nor that it has been suffered.

 



 6 

 

 

7.4Value Added Tax

 

All fees and expenses payable pursuant to this clause 7 shall be paid together
with VAT or any similar tax (if any) properly chargeable thereon.

 

7.5Stamp and other duties

 

The Borrower agrees to pay to the Facility Agent on demand all stamp,
documentary, registration or other like duties or taxes (including any duties or
taxes payable by the Facility Agent) imposed on or in connection with this
Agreement and shall indemnify the Facility Agent against any liability arising
by reason of any delay or omission by the Borrower to pay such duties or taxes.

 

8Miscellaneous and notices

 

8.1Notices

 

The provisions of Section 14.03 (Notices) of the Credit Agreement shall extend
and apply to the giving or making of notices or demands hereunder as if the same
were expressly stated herein with all necessary changes.

 

8.2Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

 

8.3Further assurance

 

The provisions of Section 9.10(a) (Further Assurances) of the Credit Agreement
shall extend and apply to this Agreement as if the same were expressly stated
herein with all necessary changes.

 

9Applicable law

 

9.1Law

 

This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.

 

9.2Exclusive jurisdiction and service of process

 

The provisions of Section 14.07(b) and (c) (Governing Law; Exclusive
Jurisdiction of English Courts; Service of Process) of the Credit Agreement
shall apply to this Agreement as if the same were expressly stated herein with
all necessary changes.

 

This Agreement has been executed on the date stated at the beginning of this
Agreement.

 

 7 

 

 

Schedule 1

The Lenders

 

KfW IPEX-Bank GmbH

  

 8 

 

 

Schedule 2
Conditions precedent to Effective Date

 

1Corporate authorisation

 

In relation to each Obligor:

 

(a)Constitutional documents

 

copies certified by an officer of that Obligor, as true, complete and up to date
copies, of all documents which contain or establish or relate to the
constitution of that party or an officer's certificate confirming that there
have been no changes or amendments to the constitutional documents certified
copies of which were previously delivered to the Facility Agent pursuant to the
Original Credit Agreement or any previous supplement to it;

 

(b)Resolutions

 

a copy, certified by an officer of that Obligor to be a true copy, and as being
in full force and effect and not amended or rescinded, of resolutions of its
board of directors or equivalent:

 

(i)approving the transactions contemplated by this Agreement; and

 

(ii)authorising a person or persons to sign and deliver on behalf of that
Obligor or, as the case may be, authorising the sealing by that Obligor of this
Agreement and any notices or other documents to be given pursuant hereto,

 

together with originals or certified copies of any powers of attorney issued by
any Obligor pursuant to such resolutions; and

 

(c)Certificate of incumbency

 

a certificate signed by an officer of each Obligor certified to be true,
complete and up to date of (i) the directors and officers of that Obligor
specifying the names and positions of such persons, (ii) its issued share
capital and shareholders, (iii) specimen signatures of those persons authorised
to sign this Agreement on its behalf and (iv) a declaration of solvency.

 

2Consents

 

A certificate signed by an officer of each Obligor confirming that all
governmental and other licences, approvals, consents, registrations and filings
necessary for any matter or thing contemplated by this Agreement on behalf of
that Obligor and for the legality, validity, enforceability, admissibility in
evidence and effectiveness thereof have been obtained or effected on an
unconditional basis and remain in full force and effect (or, in the case of the
effecting of any registrations and filings, that arrangements satisfactory to
the Facility Agent have been made for the effecting of the same within any
applicable time limit).

 

3Principles

 

(a)Principles: Final approval of the Principles (including deferral of the
instalments of principal of the Loan due to be repaid during the Deferral
Period) by Hermes.

 

(b)Hermes Cover: Evidence to the satisfaction of each Lender that the Deferred
Loans are covered under the Hermes Cover.

 



 9 

 

 

(c)Information Package: Evidence that the NCLC Group has submitted the
Principles Information Package (including information related to crisis-related
liquidity measures) to Hermes, as a basis for Hermes to assess the adequacy of
the NCLC Group´s crisis-related liquidity measures with regard to utilization of
the Deferred Loans, in accordance with the terms of the Credit Agreement.

 

4Process agent

 

A copy of a letter from each Obligor’s agent for receipt of service of
proceedings accepting its appointment under this Agreement as each Obligor’s
process agent (with the original to be delivered as soon as practicable after
the Effective Date).

 

5Receipt of fees, costs and expenses

 

A duly executed copy of each Deferral Fee Letter and evidence that any fees,
costs and expenses due from the Borrower under clause 7 (Fees, costs and
expenses) of this Agreement have been paid or will be paid promptly on being
demanded.

 

6Legal opinions

 

Such legal opinions or confirmations as to the continued effect of any existing
legal opinions in relation to the laws of England, Bermuda and New York as the
Facility Agent shall in its reasonable discretion deem appropriate (or, where
applicable, a written approval in principle (which can be given by email) by
counsel to the Facility Agent in any of the above jurisdictions of the
arrangements contemplated by this Agreement and a confirmation that a formal
legal opinion will follow promptly after the Effective Date).

 

7Amendments to Refinancing Agreements

 

The CIRR Representative has confirmed to the Facility Agent that all relevant
Lenders have signed respective amendments to their Refinancing Agreements.

 

 10 

 

 

Schedule 3
Form of Effective Date Notice

 

To: Breakaway Three, Ltd.

 

To: NCL Corporation Ltd.

 

To: NCL International, Ltd.

 

To: KfW

 

Norwegian Escape (ex-hull no [*])

 

We, KfW IPEX-Bank GmbH, refer to the first supplemental agreement date 21 April
2020 (the First Supplemental Agreement) (which, for the purposes of any
amendment to a Refinancing Agreement (as defined in the Credit Agreement), shall
be an “Amendment Agreement”) relating to a credit agreement dated as of October
12, 2012 (as previously amended, supplemented and/or restated from time to time)
(the Credit Agreement) made between (among others) the above named Breakaway
Three, Ltd. as the Borrower, NCL Corporation Ltd. as the Parent, the financial
institutions listed in it as the Lenders and ourselves as the Hermes Agent and
the Facility Agent in respect of a multi-draw term loan credit facility in an
aggregate principal amount of up to € 590,478,870.

 

We hereby confirm that all conditions precedent referred to in Schedule 2
(Conditions precedent to Effective Date) of the First Supplemental Agreement
have been satisfied. In accordance with clause 5 (Conditions) of the First
Supplemental Agreement, the Effective Date is the date of this confirmation and
the amendment and restatement of the Credit Agreement in accordance with the
terms of the First Supplemental Agreement is now effective.

 

 

Dated: ____ April 2020      

 

Signed:  

 

___________________________________

For and on behalf of
KfW IPEX-Bank GmbH
(as Facility Agent)

 

 11 

 

 

Schedule 4
Form of Amended and Restated Credit Agreement



 

 12 

 

€590,478,870

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

NCL CORPORATION LTD.,

as Parent,

 

BREAKAWAY THREE, LTD.,
as Borrower,

 

VARIOUS LENDERS,

 

KFW IPEX-BANK GMBH,

as Facility Agent, Collateral Agent and CIRR Agent,

 

KFW IPEX-BANK GMBH,
as Bookrunner,

 

and

 

KFW IPEX-BANK GMBH,
as Hermes Agent

 

__________________________________

 

DATED OCTOBER 12, 2012 AS AMENDED BY AN AMENDMENT LETTER DATED JULY 25, 2014 AND
AS FURTHER AMENDED AND RESTATED BY A SUPPLEMENTAL AGREEMENT DATED APRIL 21, 2020

__________________________________

 

KFW IPEX-BANK GMBH

 

as Initial Mandated Lead Arranger

 

 

 

TABLE OF CONTENTS

 

Page     SECTION 1. Definitions and Accounting Terms 1     1.01 Defined Terms 1
    SECTION 2. Amount and Terms of Credit Facility 29     2.01 The Commitments
29 2.02 Amount and Timing of Each Borrowing; Currency of Disbursements 29 2.03
Notice of Borrowing 30 2.04 Disbursement of Funds 31 2.05 Pro Rata Borrowings 32
2.06 Interest 32 2.07 Election of Floating Rate. 33 2.08 Floating Rate Interest
Periods 34 2.09 Increased Costs, Illegality, Market Disruption, etc. 35 2.10
Indemnification; Breakage Costs 37 2.11 Change of Lending Office; Limitation on
Additional Amounts 38 2.12 Replacement of Lenders 38 2.13 Disruption to Payment
Systems, Etc 39     SECTION 3. Commitment Commission; Fees; Reductions of
Commitment 40     3.01 Commitment Commission 40 3.02 CIRR Fees. 41 3.03 Other
Fees. 41 3.04 Voluntary Reduction or Termination of Commitments 41 3.05
Mandatory Reduction of Commitments 41     SECTION 4. Prepayments; Repayments;
Taxes 42     4.01 Voluntary Prepayments 42 4.02 Mandatory Repayments and
Commitment Reductions 43 4.03 Method and Place of Payment 44 4.04 Net Payments;
Taxes 45 4.05 Application of Proceeds 46     SECTION 5. Conditions Precedent to
the Initial Borrowing Date 47     5.01 Effective Date 47 5.02 [Intentionally
Omitted] 47 5.03 Corporate Documents; Proceedings; etc. 47 5.04 Know Your
Customer 48 5.05 Construction Contract and Other Material Agreements 48

 



 (i) 

 

 

5.06 Share Charge 48 5.07 Assignment of Contracts 48 5.08 Consents Under
Existing Credit Facilities 48 5.09 Process Agent 49 5.10 Opinions of Counsel 49
5.11 KfW Refinancing 50 5.12 Equity Payment 50 5.13 Financing Statements 50 5.14
Security Trust Deed 50 5.15 Hermes Cover 50     SECTION 6. Conditions Precedent
to each Borrowing Date 51     6.01 No Default; Representations and Warranties 51
6.02 Consents 51 6.03 Refund Guarantees 51 6.04 Equity Payment 51 6.05 Fees,
Costs, etc. 52 6.06 Construction Contract 52 6.07 Notice of Borrowing 52 6.08
Solvency Certificate 52 6.09 Litigation 52     SECTION 7. Conditions Precedent
to the Delivery Date 53     7.01 Delivery of Vessel 53 7.02 Collateral and
Guaranty Requirements 53 7.03 Evidence of [*]% Payment 53 7.04 Hermes
Compliance; Compliance with Applicable Laws and Regulations 53 7.05 Opinion of
Counsel 53     SECTION 8. Representations and Warranties 54     8.01 Entity
Status 54 8.02 Power and Authority 54 8.03 No Violation 55 8.04 Governmental
Approvals 55 8.05 Financial Statements; Financial Condition 55 8.06 Litigation
56 8.07 True and Complete Disclosure 56 8.08 Use of Proceeds 56 8.09 Tax Returns
and Payments 56 8.10 No Material Misstatements 56 8.11 The Security Documents 56
8.12 Capitalization 57 8.13 Subsidiaries 57 8.14 Compliance with Statutes, etc.
57 8.15 Winding-up, etc. 58

 



 (ii) 

 

 

8.16 No Default 58 8.17 Pollution and Other Regulations 58 8.18 Ownership of
Assets 59 8.19 Concerning the Vessel 59 8.20 Citizenship 59 8.21 Vessel
Classification 59 8.22 No Immunity 59 8.23 Fees, Governing Law and Enforcement
59 8.24 Form of Documentation 60 8.25 Pari Passu or Priority Status 60 8.26
Solvency 60 8.27 No Undisclosed Commissions 60 8.28 Completeness of
Documentation 60 8.29 Money Laundering 60     SECTION 9. Affirmative Covenants
61     9.01 Information Covenants 61 9.02 Books and Records; Inspection 63 9.03
Maintenance of Property; Insurance 63 9.04 Corporate Franchises 64 9.05
Compliance with Statutes, etc. 64 9.06 Hermes Cover 64 9.07 End of Fiscal Years
64 9.08 Performance of Credit Document Obligations 64 9.09 Payment of Taxes 64
9.10 Further Assurances 64 9.11 Ownership of Subsidiaries 65 9.12 Consents and
Registrations 65 9.13 Flag of Vessel 65 9.14 “Know Your Customer” and Other
Similar Information 66     SECTION 10. Negative Covenants 66     10.01 Liens 66
10.02 Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions, etc. 67
10.03 Dividends 69 10.04 Advances, Investments and Loans 69 10.05 Transactions
with Affiliates 70 10.06 Free Liquidity 72 10.07 Total Net Funded Debt to Total
Capitalization 72 10.08 Collateral Maintenance 72 10.09 Consolidated EBITDA to
Consolidated Debt Service 72 10.10 Business; Change of Name 72 10.11
Subordination of Indebtedness. 73 10.12 Activities of Borrower, etc. 73 10.13
Material Amendments or Modifications of Construction Contracts 74 10.14 No Place
of Business 74

 



 (iii) 

 

 

SECTION 11. Events of Default 74     11.01 Payments 74 11.02 Representations,
etc. 74 11.03 Covenants 74 11.04 Default Under Other Agreements 74 11.05
Bankruptcy, etc. 75 11.06 Total Loss 76 11.07 Security Documents 76 11.08
Guaranties 76 11.09 Judgments 77 11.10 Cessation of Business 77 11.11 Revocation
of Consents 77 11.12 Unlawfulness 77 11.13 Insurances 78 11.14 Disposals 78
11.15 Government Intervention 78 11.16 Change of Control 78 11.17 Material
Adverse Change 78 11.18 Repudiation of Construction Contract or other Material
Documents 78     SECTION 12. Agency and Security Trustee Provisions 79     12.01
Appointment and Declaration of Trust 79 12.02 Nature of Duties 79 12.03 Lack of
Reliance on the Agents 80 12.04 Certain Rights of the Agents 80 12.05 Reliance
80 12.06 Indemnification 80 12.07 The Agents in their Individual Capacities 81
12.08 Resignation by an Agent 81 12.09 The Lead Arrangers 81 12.10 Impaired
Agent 82 12.11 Replacement of an Agent 82 12.12 Resignation by the Hermes Agent
83     SECTION 13. Benefit of Agreement 83     13.01 Assignments and Transfers
by the Lenders 83 13.02 Assignment or Transfer Fee 85 13.03 Assignments and
Transfers to Hermes or KfW 85 13.04 Limitation of Responsibility to Existing
Lenders 85 13.05 [Intentionally Omitted] 86 13.06 Procedure and Conditions for
Transfer 86 13.07 Procedure and Conditions for Assignment 87 13.08 Copy of
Transfer Certificate or Assignment Agreement to Parent 87 13.09 Security over
Lenders’ Rights 88 13.10 Assignment by a Credit Party 88

 



 (iv) 

 

 

13.11 Lender Participations 88 13.12 Increased Costs 89     SECTION 14.
Miscellaneous 89     14.01 Payment of Expenses, etc. 89 14.02 Right of Set-off
90 14.03 Notices 91 14.04 No Waiver; Remedies Cumulative 91 14.05 Payments Pro
Rata 92 14.06 Calculations; Computations 92 14.07 Governing Law; Exclusive
Jurisdiction of English Courts; Service of Process 92 14.08 Counterparts 93
14.09 Effectiveness 93 14.10 Headings Descriptive 94 14.11 Amendment or Waiver;
etc. 94 14.12 Survival 97 14.13 Domicile of Loans 97 14.14 Confidentiality 98
14.15 Register 98 14.16 Third Party Rights 98 14.17 Judgment Currency 99 14.18
Language 99 14.19 Waiver of Immunity 99 14.20 “Know Your Customer” Notice 100
14.21 Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer 100
14.22 Partial Invalidity 101     SECTION 15. Parent Guaranty 101     15.01
Guaranty and Indemnity 101 15.02 Continuing Guaranty 101 15.03 Reinstatement 101
15.04 Waiver of Defenses 101 15.05 Guarantor Intent 102 15.06 Immediate Recourse
102 15.07 Appropriations 103 15.08 Deferral of Guarantor’s Rights 103 15.09
Additional Security 103

 

SCHEDULE 1.01(a) - Commitments

SCHEDULE 1.01(b) - Mandatory Costs

SCHEDULE 1.01(c) - The Principles

SCHEDULE 4.02 - Repayment Schedule

SCHEDULE 5.07 - Notices, Acknowledgments and Consents

SCHEDULE 5.10 - Initial Borrowing Date Opinions

SCHEDULE 6.10 - Material Litigation

 



 (v) 

 

 

SCHEDULE 7.05 - Delivery Date Opinions

SCHEDULE 8.03 - Existing Agreements

SCHEDULE 8.12 - Capitalization

SCHEDULE 8.13 - Subsidiaries

SCHEDULE 8.19 - Vessel

SCHEDULE 8.21 - Approved Classification Societies

SCHEDULE 9.03 - Required Insurances

SCHEDULE 10.01 - Existing Liens

SCHEDULE 14.03A - Credit Party Addresses

SCHEDULE 14.03B - Lender Addresses

 

 

EXHIBIT A - Form of Notice of Borrowing

EXHIBIT B-1 - Form of BankAssure Report

EXHIBIT B-2 - Form of Insurance Broker Certificate

EXHIBIT C - Form of Interaction Agreement

EXHIBIT D - Form of Secretary’s Certificate

EXHIBIT E - Form of Transfer Certificate

EXHIBIT F - Form of Bermuda Share Charge

EXHIBIT G - Form of Assignment of Earnings and Insurances

EXHIBIT H - Form of Assignment of Charters

EXHIBIT I - Form of Deed of Covenants

EXHIBIT J - Form of Assignment of Contracts

EXHIBIT K - Form of Solvency Certificate

EXHIBIT L - Form of Assignment Agreement

EXHIBIT M - Form of Compliance Certificate

EXHIBIT N - [Intentionally Omitted]

EXHIBIT O - Form of Assignment of Management Agreements

EXHIBIT P - Form of Security Trust Deed

 



 (vi) 

 

 

THIS CREDIT AGREEMENT, is made by way of deed October 12, 2012, as amended on
July 25, 2014 pursuant to the Amendment Letter and as further amended and
restated pursuant to the Supplemental Agreement, among NCL CORPORATION LTD., a
Bermuda company with its registered office as of the date hereof at Park Place,
55 Par La Ville Road, Third Floor, Hamilton HM11, Bermuda (the “Parent”),
BREAKAWAY THREE, LTD., a Bermuda company with its registered office as of the
date hereof at Park Place, 55 Par La Ville Road, Third Floor, Hamilton HM11,
Bermuda (the “Borrower”), KFW IPEX-BANK GmbH, as a Lender (in such capacity,
together with each of the other Persons that may become a “Lender” in accordance
with Section 13, each of them individually a “Lender” and, collectively, the
“Lenders”), KFW IPEX-BANK GMBH, as Facility Agent (in such capacity, the
“Facility Agent”), as Collateral Agent under the Security Documents (in such
capacity, the “Collateral Agent”) and as CIRR Agent (in such capacity, the “CIRR
Agent”), KFW IPEX-BANK GMBH, as Bookrunner (in such capacity, the “Bookrunner”),
KFW IPEX-BANK GMBH, as Hermes Agent (in such capacity, the “Hermes Agent”), and
KFW IPEX-BANK GMBH, as initial mandated lead arranger in respect of the credit
facility provided for herein (in such capacity the “Initial Mandated Lead
Arranger”). All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a multi-draw term loan credit facility in an aggregate principal amount
of up to €590,478,870 and which Loans may be incurred to finance, in part, the
construction and acquisition costs of the Vessel and the related Hermes Premium;

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facility
provided for herein; and

 

WHEREAS, in connection with the matters contemplated by the Principles (as
defined below), the Borrower and the Lenders have agreed to defer each scheduled
repayment of the Loans arising during the Deferral Period (as defined below) on
the terms set out herein (but which deferral shall, in no circumstance, involve
an increase to the Total Commitments).

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.      Definitions and Accounting Terms.

 

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined) and references to this
Agreement or any other document (or to any specified provision of this Agreement
or any other document) shall be construed as references to this Agreement, that
provision or that document as from time to time amended, restated, supplemented
and/or novated:

 

“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or A2 or higher by Moody's or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by each Agent.

 



 -1- 

 

 

“Acceptable Flag Jurisdiction” shall mean the Bahamas, Bermuda, Panama, the
Marshall Islands, the United States or such other flag jurisdiction as may be
acceptable to the Required Lenders in their reasonable discretion.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Borrower, or (c) a merger, amalgamation or consolidation or any
other combination with another Person.

 

“Adjusted Construction Price” shall mean the sum of the Initial Construction
Price of the Vessel and the total permitted increases to the Initial
Construction Price of the Vessel pursuant to Permitted Change Orders (it being
understood that the Final Construction Price may exceed the Adjusted
Construction Price).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person; provided, however, that for purposes of Section
10.05, an Affiliate of the Parent or any of its Subsidiaries, as applicable,
shall include any Person that directly or indirectly owns more than 10% of any
class of the Capital Stock of the Parent or such Subsidiary, as applicable, and
any officer or director of the Parent or such Subsidiary. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding anything to the contrary
contained above, for purposes of Section 10.05, neither the Facility Agent, nor
the Collateral Agent, nor the Lead Arrangers nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.05.

 

“Agent” or “Agents” shall mean, individually and collectively, the Facility
Agent, the Collateral Agent, the Hermes Agent and the CIRR Agent.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated or novated from time to time.

 

“Amendment Letter” means the amendment letter dated July 25, 2014 between,
amongst others, the Borrower and the Facility Agent in connection with certain
amendments to the Exhibits to this Agreement.

 

“Applicable Margin” shall mean a percentage per annum equal to 1.50%.

 



 -2- 

 

 

“Appraised Value” of the Vessel at any time shall mean the fair market value or,
as the case may be, the average of the fair market value of the Vessel on an
individual charter free basis as set forth on the appraisal or, as the case may
be, the appraisals most recently delivered to, or obtained by, the Facility
Agent prior to such time pursuant to Section 9.01(c).

 

“Approved Appraisers” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; R.S. Platou Shipbrokers, A.S., Oslo; and Fearnsale, a
division of Astrup Fearnley AS, Oslo.

 

“Approved Stock Exchange” shall mean the New York Stock Exchange, NASDAQ or such
other stock exchange in the United States of America, the United Kingdom or Hong
Kong as is approved in writing by the Facility Agent or, in each case, any
successor thereto.

 

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit L (appropriately completed) or any other form agreed between the
relevant assignor and assignee (and if required to be executed by the Borrower,
the Borrower).

 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Assignment of Contracts” shall have the meaning provided in Section 5.07.

 

“Assignment of Earnings and Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Assignment of Management Agreements” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05(b).

 

“Basel II” shall mean the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement.

 

“Basel III” shall mean, together, “Basel III: A global regulatory framework for
more resilient banks and banking systems” and “Basel III: International
framework for liquidity risk measurement, standards and monitoring” both
published by the Basel Committee on Banking Supervision on December 16, 2010.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans (including Deferred Loans) from
all the Lenders (other than any Lender which has not funded its share of a
Borrowing in accordance with this Agreement) having Commitments on a given date.

 

“Borrowing Date” shall mean each date (including the Initial Borrowing Date) on
which a Borrowing occurs as set forth in Section 2.02.

 



 -3- 

 

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, London or Frankfurt am Main a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

“Capital Stock” means:

 

(1)       in the case of a corporation, corporate stock or shares;

 

(2)       in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(3)       in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and

 

(4)       any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.

 

“Cash Balance” shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the NCLC Group.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
B-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by any other Person, and (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean:

 

(i)       any Person or group of Persons acting in concert:

 

(A)owns legally and/or beneficially and either directly or indirectly at least
thirty three per cent (33%) of the ordinary share capital of the Parent; or

 



 -4- 

 

 

(B)has the right or the ability to control either directly or indirectly the
affairs of or the composition of the majority of the board of directors (or
equivalent) of the Parent; or

 

(ii)       the Parent (or such parent company of the Parent) ceases to be a
listed company on an Approved Stock Exchange without the prior written consent
of the Required Lenders.

 

“CIRR Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“CIRR General Terms and Conditions” shall mean the CIRR General Terms and
Conditions for interest rate make-up in ship financing schemes (August 29, 2012
edition).

 

“CIRR Representative” shall mean KfW, acting in its capacity as CIRR mandatary
in connection with this Agreement.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Share
Charge Collateral, all Earnings and Insurance Collateral, the Construction Risk
Insurance, the Vessel, each Refund Guarantee, the Construction Contract and all
cash and Cash Equivalents at any time delivered as collateral thereunder or as
collateral required hereunder.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto, acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to the Vessel,
the requirement that:

 

(i)       (A) the Borrower shall have duly authorized, executed and delivered an
Assignment of Earnings and Insurances substantially in the form of Exhibit G or
otherwise reasonably acceptable to the Lead Arrangers (as modified, supplemented
or amended from time to time, the “Assignment of Earnings and Insurances”) (to
the extent incorporated into or required by such Exhibit or otherwise agreed by
the Borrower and the Lead Arrangers) with appropriate notices, acknowledgements
and consents relating thereto and (B) the Borrower shall (x) use its
commercially reasonable efforts to obtain an Assignment of Charters
substantially in the form of Exhibit H (as modified, supplemented or amended
from time to time, the “Assignment of Charters”) with (to the extent
incorporated into or required by such Exhibit or otherwise agreed by the
Borrower and the Lead Arrangers) appropriate notices, acknowledgements and
consents relating thereto for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of 13 months
or greater (including any renewal option) and (y) have obtained a subordination
agreement from the charterer for any Permitted Chartering Arrangement that the
Borrower has entered into with respect to the Vessel, and shall use commercially
reasonable efforts to provide appropriate notices and consents related thereto,
together covering all of the Borrower’s present and future Earnings and
Insurance Collateral, in each case together with:

 



 -5- 

 

 

(a)       proper financing statements (Form UCC-1 or the equivalent) fully
prepared for filing in accordance with the UCC or in other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect or give notice to third parties
of, as the case may be, the security interests purported to be created by the
Assignment of Earnings and Insurances; and

 

(b)       certified copies of lien search results (Form UCC-11) listing all
effective financing statements that name each Credit Party as debtor and that
are filed in the District of Columbia and Florida, together with Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable law
to terminate for any financing statement which covers the Collateral except to
the extent evidencing Permitted Liens.

 

(ii)       the Borrower shall have duly authorized, executed and delivered an
Assignment of Management Agreements in respect of the Management Agreements for
the Vessel substantially in the form of Exhibit O or otherwise reasonably
acceptable to the Lead Arrangers (as modified, supplemented or amended from time
to time, the “Assignment of Management Agreements”) and shall have obtained (or
in the case of any Manager that is not a Subsidiary of the Parent, used
commercially reasonable efforts to obtain) a Manager’s Undertakings for the
Vessel;

 

(iii)       the Borrower shall have duly authorized, executed and delivered, and
caused to be registered in the appropriate vessel registry a first priority
mortgage and a deed of covenants (as modified, amended or supplemented from time
to time in accordance with the terms thereof and hereof, and together with the
Vessel Mortgage delivered pursuant to the definition of Flag Jurisdiction
Transfer, the “Vessel Mortgage”), substantially in the form of Exhibit I or
otherwise reasonably acceptable to the Lead Arrangers with respect to the
Vessel, and the Vessel Mortgage shall be effective to create in favor of the
Collateral Agent a legal, valid and enforceable first priority security
interest, in and Lien upon the Vessel, subject only to Permitted Liens;

 

(iv)       all filings, deliveries of notices and other instruments and other
actions by the Credit Parties and/or the Collateral Agent necessary or desirable
in the reasonable opinion of the Collateral Agent to perfect and preserve the
security interests described in clauses (i) through and including (iii) above
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent; and

 

(v)       the Facility Agent shall have received each of the following:

 

(a)       certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Vessel by the Borrower; and

 



 -6- 

 

 

(b)       the results of maritime registry searches with respect to the Vessel,
indicating that the Vessel has been deleted from all new building registers and
that there are no recorded liens other than Liens in favor of the Collateral
Agent and/or the Lenders and Permitted Liens; and

 

(c)       class certificates reasonably satisfactory to it from DNV GL or
another classification society listed on Schedule 8.21 hereto (or another
internationally recognized classification society reasonably acceptable to the
Facility Agent), indicating that the Vessel meets the criteria specified in
Section 8.21; and

 

(d)       certified copies of all Management Agreements; and

 

(e)       certified copies of all ISM and ISPS Code documentation for the
Vessel; and

 

(f)       the Facility Agent shall have received a report, in substantially the
form of Exhibit B-1 or otherwise reasonably acceptable to the Facility Agent,
from BankAssure or another firm of independent marine insurance brokers
reasonably acceptable to the Facility Agent with respect to the insurance
maintained (or to be maintained) by the Credit Parties in respect of the Vessel,
together with a certificate in substantially the form of Exhibit B-2 or
otherwise reasonably acceptable to the Facility Agent, from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds and
(ii) include the Required Insurance. In addition, the Borrower shall reimburse
the Facility Agent for the reasonable and documented costs of procuring
customary mortgagee interest insurance and additional perils insurance in
connection with the Vessel as contemplated by Section 9.03 (including Schedule
9.03).

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of the Vessel by the Borrower to any Person (it being understood
that a Permitted Chartering Arrangement is not a Collateral Disposition) or the
sale of 100% of the Capital Stock of the Borrower or (ii) any Event of Loss of
the Vessel.

 

“Commitment” shall mean, for each Lender:

 

(i)       the amount denominated in Euro set forth opposite such Lender’s name
in Schedule 1.01(a) hereto as the same may be (x) reduced from time to time
pursuant to Sections 3.04, 3.05, 4.01, 4.02 and/or 11 or (y) adjusted from time
to time as a result of assignments and/or transfers to or from such Lender
pursuant to Section 2.12 or Section 13; and

 

(ii)       in relation to a Deferred Loan, the amount of such Lender’s
Commitment in respect of a Deferred Loan as at the time of the making of a
Deferred Loan (but the liability of each Lender in respect of which shall not,
on the basis of the arrangements set out in this Agreement, increase the Total
Commitment of such Lender).

 



 -7- 

 

 

“Commitment Termination Date” shall mean:

 

(i)       in relation to a Loan other than a Deferred Loan, the date falling [*]
after the scheduled Delivery Date as at the date of this Agreement, namely [*];
and

 

(ii)       in relation to a Deferred Loan, the last day of the Deferral Period.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Consolidated Debt Service” shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the NCLC Group, other than:

 

(a)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the NCLC Group or by virtue of “cash sweep” or
“special liquidity” cash sweep provisions (or analogous provisions) in any debt
facility of the NCLC Group;

 

(b)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
an Event of Loss of any vessel (as if references in that definition were to all
vessels and not just the Vessel) owned or leased under a capital lease by any
member of the NCLC Group; and

 

(c)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a “balloon payment” shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member of the
NCLC Group (other than the Parent, or one of its wholly owned Subsidiaries) or
any Dividends other than the tax distributions described in Section 10.03(ii) in
each case paid during such period; and

 

(iv)all rent under any capital lease obligations by which the Parent, or any
consolidated Subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period,

 

as calculated in accordance with GAAP and derived from the then latest
consolidated unaudited financial statements of the NCLC Group delivered to the
Facility Agent in the case of any period ending at the end of any of the first
three fiscal quarters of each fiscal year of the Parent and the then latest
audited consolidated financial statements (including all additional information
and notes thereto) of the Parent and its consolidated Subsidiaries together with
the auditors’ report delivered to the Facility Agent in the case of the final
quarter of each such fiscal year.

 



 -8- 

 

 

“Consolidated EBITDA” shall mean, for any relevant period, the aggregate of:

 

(i)Consolidated Net Income from the Parent’s operations for such period; and

 

(ii)the aggregate amounts deducted in determining Consolidated Net Income for
such period in respect of gains and losses from the sale of assets or reserves
relating thereto, Consolidated Interest Expense, depreciation and amortization,
impairment charges and any other non-cash charges and deferred income tax
expense for such period.

 

“Consolidated Interest Expense” shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the NCLC Group
for such period.

 

“Consolidated Net Income” shall mean, for any relevant period, the consolidated
net income (or loss) of the NCLC Group for such period as determined in
accordance with GAAP.

“Construction Contract” shall mean the Shipbuilding Contract (in relation to
Hull No. [*]) for the Vessel, dated as of September 14, 2012, among the Parent,
the Borrower and the Yard, as such Shipbuilding Contract may be amended,
modified or supplemented from time to time in accordance with the terms thereof
and hereof.

“Construction Risk Insurance” shall mean any and all insurance policies related
to the Construction Contract and the construction of the Vessel.

“Credit Documents” shall mean this Agreement, any Fee Letters, each Security
Document, the Security Trust Deed, any Transfer Certificate, any Assignment
Agreement, the Interaction Agreement, the Amendment Letter, the Supplemental
Agreement and, after the execution and delivery thereof, each additional
guaranty or additional security document executed pursuant to Section 9.10.

 

“Credit Document Obligations” shall mean, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding)) of each Credit Party to the Lender
Creditors (provided, in respect of the Lender Creditors which are Lenders, such
aforementioned obligations, liabilities and indebtedness shall arise only for
such Lenders (in such capacity) in respect of Loans and/or Commitments), whether
now existing or hereafter incurred under, arising out of, or in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party (including, in the case of each Credit Party that is a Guarantor, all such
obligations, liabilities and indebtedness of such Credit Party under the Parent
Guaranty) and the due performance and compliance by such Credit Party with all
of the terms, conditions and agreements contained in this Agreement and in such
other Credit Documents.

 



 -9- 

 

 

“Credit Party” shall mean the Borrower, the Parent and each Subsidiary of the
Parent that owns a direct interest in the Borrower.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deferral Effective Date” has the meaning given to the term “Effective Date” in
the Supplemental Agreement.

 

“Deferral Period” means the period from the Deferral Effective Date to March 31,
2021 (inclusive).

 

“Deferred Loan” means the deemed advance by the Lenders (in Dollars) of a
proportion of the Total Commitments in accordance with Section 2.02(c) and which
shall constitute a separate Loan repayable in accordance with Section 4.02.

 

“Deferred Portion” means, in relation to a Loan, an amount equal to the
principal amount of the repayment instalment in respect of such Loan that is at
the relevant time required to have been repaid on the Repayment Dates falling
during the Deferral Period and the repayment in respect of which shall be
deferred in accordance with the provisions of this Agreement.

 

“Delivery Date” shall mean the date of delivery of the Vessel to the Borrower,
which, as of the Effective Date, is scheduled to occur on [*].

 

“Discharged Rights and Obligations” shall have the meaning provided in Section
13.06(c).

 

“Dispute” shall have the meaning provided in Section 14.07(b).

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),

 

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

 



 -10- 

 

 

(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the Maturity Date; provided, however, that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
however, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Parent or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Disruption Event” means either or both of:

 

(a)       a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with this Agreement (or otherwise in order
for the transactions contemplated by the Credit Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
parties to this Agreement; or

 

(b)       the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
party to this Agreement preventing such party, or any other party to this
Agreement:

 

(i)       from performing its payment obligations under the Credit Documents; or

 

(ii)       from communicating with other parties to this Agreement in accordance
with the terms of the Credit Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party to this Agreement whose operations are disrupted.

 

“Dividend” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders, partners or members or the holders of options or
warrants issued by such Person with respect to its Capital Stock or membership
interests or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members or the holders of
options or warrants issued by such Person with respect to its Capital Stock or
membership interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its Capital Stock or any other Capital Stock outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its Capital Stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
Capital Stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its Capital Stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 



 -11- 

 

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Dollar Equivalent” shall mean, with respect to the Euro denominated Commitments
being utilized on a Borrowing Date, the amount calculated by applying (x) in the
event that the Borrower and/or the Parent have entered into Earmarked Foreign
Exchange Arrangements with respect to the installment payment to be partially
financed by the Loans to be disbursed on such Borrowing Date, the EUR/USD
weighted average rate with respect to such Borrowing Date (i) as notified by the
Borrower to the Facility Agent in the Notice of Borrowing at least three
Business Days prior to the relevant Borrowing Date, (ii) which EUR/USD weighted
average rate for any particular set of Earmarked Foreign Exchange Arrangements
shall take account of all applicable foreign exchange spot, forward and
derivative arrangements, including collars, options and the like, entered into
in respect of such Borrowing Date and (iii) for which the Borrower has provided
evidence to the Facility Agent to determine which foreign exchange arrangements
(including spot transactions) will be the Earmarked Foreign Exchange
Arrangements that shall apply to such Borrowing Date and (y) in the event that
the Borrower and/or the Parent have not entered into Earmarked Foreign Exchange
Arrangements with respect to the installment payment to be partially or wholly
funded by the Loans to be disbursed on such Borrowing Date, the Spot Rate
applicable to such Borrowing Date.

 

“Dormant Subsidiary” means a Subsidiary that owns assets in an amount equal to
no more than $5,000,000 or is dormant or otherwise inactive.

 

“Earmarked Foreign Exchange Arrangements” shall mean the Euro/Dollar foreign
exchange arranged by the Borrower and/or the Parent in connection with an
installment payment to be partially financed by the Loans to be disbursed on the
date on which such installment payment is to be made.

 

“Earnings and Insurance Collateral” shall mean all “Earnings” and “Insurances”,
as the case may be, as defined in the Assignment of Earnings and Insurances.

 

“Effective Date” has the meaning specified in Section 14.09.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement.

 

“Environmental Approvals” shall have the meaning provided in Section 8.17(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, relating in any way to any Environmental
Law or any permit issued, or any approval given, under any such Environmental
Law (hereafter, “Claims”), including, without limitation, (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 



 -12- 

 

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euro” and the sign “€” shall each mean single currency in the member states of
the European Communities that adopt or have adopted the Euro as its lawful
currency under the legislation of the European Union for European Monetary
Union.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the offered rate for deposits of Dollars for a period equivalent to such period
at or about 11:00 A.M. (Frankfurt time) on the second Business Day before the
first day of such period as is displayed on Reuters LIBOR 01 Page (or such other
service as may be nominated by ICE Benchmark Administration Limited (or any
other person which takes on the administration of that rate) as the information
vendor for displaying the London Interbank Offered Rates of major banks in the
London Interbank Market) (the “Screen Rate”), provided that if on such date no
such rate is so displayed, the Eurodollar Rate for such period shall be the
arithmetic average (rounded up to five decimal places) of the rate quoted to the
Facility Agent by the Reference Banks for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
prime banks in the London interbank Eurodollar market at or about 11:00 A.M.
(Frankfurt time) on the second Business Day before the first day of such period
(rounded up to five decimal places) and provided further that if the Eurodollar
Rate is less than zero such rate shall be deemed to be zero for the purposes of
this Agreement.

 



 -13- 

 

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel; or (y) the capture, condemnation, confiscation, requisition (but
excluding any requisition for hire by or on behalf of any government or
governmental authority or agency or by any persons acting or purporting to act
on behalf of any such government or governmental authority or agency), purchase,
seizure or forfeiture of, or any taking of title to, the Vessel. An Event of
Loss shall be deemed to have occurred: (i) in the event of an actual loss of the
Vessel, at the time and on the date of such loss or if such time and date are
not known at noon Greenwich Mean Time on the date which the Vessel was last
heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of the Vessel, at the time and on the date on
which notice claiming the loss of the Vessel is given to the insurers; or (iii)
in the case of an event referred to in clause (y) above, at the time and on the
date on which such event is expressed to take effect by the Person making the
same. Notwithstanding the foregoing, if the Vessel shall have been returned to
the Borrower or any Subsidiary of the Borrower following any event referred to
in clause (y) above prior to the date upon which payment is required to be made
under Section 4.02(b) hereof, no Event of Loss shall be deemed to have occurred
by reason of such event so long as the requirements set forth in Section 9.10
have been satisfied.

 

“Excluded Taxes” shall have the meaning provided in Section 4.04(a).

 

“Existing Lender” shall have the meaning provided in Section 13.01.

 

“Facility Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by that Lender to the Facility Agent in writing on or before the date
it becomes a Lender (or, following that date, by not less than five Business
Days’ written notice) as the office or offices through which it will perform its
obligations under this Agreement; or (b) in respect of any other Lender
Creditor, the office in the jurisdiction in which it is resident for tax
purposes.

 

“Fee Letter” means any letter or letters entered into by reference to this
Agreement between any or all of the Facility Agent, the Initial Mandated Lead
Arranger and/or the Lenders and (in any case) the Borrower or the Parent (as
applicable) setting out the amount of certain fees referred to in, or payable in
connection with, this Agreement.

 

“Final Construction Price” shall mean the actual final construction price of the
Vessel.

 

“First Hermes Instalment” shall have the meaning provided in Section
2.02(a)(ii).

 

“Fixed Interest Payment Date” shall mean (i) prior to the Delivery Date, each
sixth month anniversary of the Initial Borrowing Date, (ii) the Delivery Date
and (iii) after the Delivery Date, each semi-annual date on which a Scheduled
Repayment is required to be made pursuant to Section 4.02(a) (or, if any of the
above dates does not fall on a Business Day, the Fixed Interest Payment Date
shall fall on the first Business Day falling after such date).

 



 -14- 

 

 

“Fixed Rate” shall mean 2.98% per annum (which includes 0.4% per annum, being
the administrative fee).

 

“Fixed Rate Interest Period” shall mean the period commencing on the Initial
Borrowing Date and ending on the immediately succeeding Fixed Interest Payment
Date and thereafter each period commencing on a Fixed Interest Payment Date and
ending on the immediately succeeding Fixed Interest Payment Date.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of the Vessel from one Acceptable Flag Jurisdiction to another Acceptable
Flag Jurisdiction, provided that the following conditions are satisfied with
respect to such transfer:

 

(i)       On each Flag Jurisdiction Transfer Date, the Borrower shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage that is reasonably satisfactory in form and
substance to the Facility Agent with respect to the Vessel and such Vessel
Mortgage shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon the Vessel, subject only to Permitted Liens. All filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Collateral Agent to perfect and preserve such security
interests shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent.

 

(ii)       On each Flag Jurisdiction Transfer Date, to the extent that any
Security Documents are released or discharged pursuant to Section 14.21(b), the
Borrower shall have duly authorized, executed and delivered corresponding
Security Documents in favor of the Collateral Agent for the new Acceptable Flag
Jurisdiction.

 

(iii)       On each Flag Jurisdiction Transfer Date, the Facility Agent shall
have received from counsel, an opinion addressed to the Facility Agent and each
of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall (x)
be in form and substance reasonably acceptable to the Facility Agent and (y)
cover the recordation of the security interests granted pursuant to the Vessel
Mortgage to be delivered on such date and such other matters incident thereto as
the Facility Agent may reasonably request.

 

(iv)       On each Flag Jurisdiction Transfer Date:

 

(A)       The Facility Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the Vessel
transferred on such date by the Borrower and (y) the results of maritime
registry searches with respect to the Vessel transferred on such date,
indicating no recorded liens other than Liens in favor of the Collateral Agent
and/or the Lenders and, if applicable and to the extent recordable, Permitted
Liens.

 



 -15- 

 

 

(B)       The Facility Agent shall have received a report, in form and scope
reasonably satisfactory to the Facility Agent, from a firm of independent marine
insurance brokers reasonably acceptable to the Facility Agent with respect to
the insurance maintained by the Credit Party in respect of the Vessel
transferred on such date, together with a certificate from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Facility Agent and/or the Lenders as mortgagee and (ii)
conform with the Required Insurance applicable to the Vessel.

 

(v)       On or prior to each Flag Jurisdiction Transfer Date, the Facility
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by any one of the chairman of the board, the president, any vice
president, the treasurer or an authorized manager, member, general partner,
officer or attorney-in-fact of the Borrower, certifying that (A) all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Flag Jurisdiction Transfer being consummated on such date
and otherwise referred to herein shall have been obtained and remain in effect
or that no such approvals and/or consents are required, (B) there exists no
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon such Flag Jurisdiction Transfer or the other
related transactions contemplated by this Agreement and (C) copies of
resolutions approving the Flag Jurisdiction Transfer of the Borrower and any
other related matters the Facility Agent may reasonably request.

 

(vi)       On each Flag Jurisdiction Transfer Date, the Collateral and Guaranty
Requirements for the Transferred Collateral Vessel shall have been satisfied or
waived by the Facility Agent for a specific period of time.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Floating Rate” shall mean the percentage rate per annum equal to the aggregate
of (a) the Applicable Margin plus (b) the Eurodollar Rate plus (c) any Mandatory
Costs.

 

“Floating Rate Interest Period” shall have the meaning provided in Section 2.08.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate of the
Cash Balance and any Commitments under this Agreement or any other amounts
available for drawing under other revolving or other credit facilities of the
NCLC Group, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
repayable within six months.

 

“GAAP” shall have the meaning provided in Section 14.06(a).

 

“Grace Period” shall have the meaning provided in Section 11.05(c).

 

“Guarantor” shall mean Parent.

 



 -16- 

 

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Heads of Terms” shall have the meaning provided in Section 14.09.

 

“Hermes” shall mean Euler Hermes Aktiengesellschaft, Gasstraβe 27, 22761 Hamburg
acting in its capacity as representative of the Federal Republic of Germany in
connection with the issuance of export credit guarantees.

 

“Hermes Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto, acting as attorney-in-fact
for the Lenders with respect to the Hermes Cover to the extent described in this
Agreement.

 

“Hermes Cover” shall mean the export credit guarantee (Exportkreditgarantie) on
the terms of Hermes’ Declaration of Guarantee (Gewährleistungs-Erklärung) for
100% of the principal amount of the Loans and any interests and secondary
financing costs of the Federal Republic of Germany acting through Euler Hermes
Aktiengesellschaft for the period of the Loans on the terms and conditions
applied for by the Lenders, and shall include any successor thereto (it being
understood that the Hermes Cover shall be issued on the basis of Hermes’
applicable Hermes guidelines (Richtlinien) and general terms and conditions
(Allgemeine Bedingungen)).

 

“Hermes Issuing Fees” shall mean the amount of €[*] payable in Euro by the
Borrower to Hermes through the Hermes Agent by way of handling fees in respect
of the Hermes Cover.

 

“Hermes Premium” shall mean the amount payable in Euro by the Borrower to Hermes
through the Hermes Agent in respect of the Hermes Cover, which shall not exceed
€[*].

 

“Impaired Agent” shall mean an Agent at any time when:

 

(i)it has failed to make (or has notified a party to this Agreement that it will
not make) a payment required to be made by it under the Credit Documents by the
due date for payment;

 

(ii)such Agent otherwise rescinds or repudiates a Credit Document;

 

(iii)(if such Agent is also a Lender) it is a Defaulting Lender; or

 

(iv)an Insolvency Event has occurred and is continuing with respect to such
Agent

 



 -17- 

 

 

unless, in the case of paragraph (i) above: (a) its failure to pay is caused by
administrative or technical error or a Disruption Event, and payment is made
within five Business Days of its due date; or (b) such Agent is disputing in
good faith whether it is contractually obliged to make the payment in question.

 

“Indebtedness” shall mean any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement.

 

“Indebtedness for Borrowed Money” shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

provided that the following shall not constitute Indebtedness for Borrowed
Money:

 

(a)loans and advances made by other members of the NCLC Group which are
subordinated to the rights of the Lenders;

 

(b)loans and advances made by any shareholder of the Parent which are
subordinated to the rights of the Lenders on terms reasonably satisfactory to
the Facility Agent; and

 

(c)any liabilities of the Parent or any other member of the NCLC Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature.

 

“Information” shall have the meaning provided in Section 8.10(a).

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans (other than Deferred Loans)
hereunder occurs, which date shall, subject to Section 5, coincide with the date
of payment of the first installment of the Initial Construction Price for the
Vessel under the Construction Contract.

 



 -18- 

 

 

“Initial Construction Price” shall mean an amount of up to €698,370,000 for the
construction of the Vessel pursuant to the Construction Contract, payable by the
Borrower to the Yard through the four installments of the Contract
Price referred to in Article 8, Clauses 2.1(i) through and including (iv) of the
Construction Contract (each, a “Pre-delivery Installment”) and the installment
of the Contract Price referred to in Article 8, Clause 2.1(v) of the
Construction Contract (as such amount may be modified in accordance with the
Construction Contract).

 

“Initial Mandated Lead Arranger” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.

 

“Initial Syndication Date” shall mean the date, if applicable, on which KfW
IPEX-Bank GmbH ceases to be the only Lender by transferring all or part of its
rights as a Lender under this Agreement to one or more banks or financial
institutions pursuant to Section 13.

 

“Insolvency Event” in relation to any of the parties to this Agreement shall
mean that such party:

 

(i)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(ii)becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

(iii)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(iv)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(v)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (iv) above and (a)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or (b) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof;

 



 -19- 

 

 

(vi)has exercised in respect of it one or more of the stabilization powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(vii)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(viii)seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;

 

(ix)has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(x)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (i) to (ix) above; or

 

(xi)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 

“Interaction Agreement” shall mean the interaction agreement executed or to be
executed by, inter alia (i) each Lender that elects to become a Refinanced Bank,
(ii) the CIRR Representative, and (iii) the CIRR Agent substantially in the form
of Exhibit C.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall mean either the Fixed Rate Interest Period or, as the
context may require, the Floating Rate Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement.

 

“Investments” shall have the meaning provided in Section 10.04.

 



 -20- 

 

 

“KfW” shall mean KfW in its capacity as refinancing bank with respect to the KfW
Refinancing.

 

“KfW Refinancing” shall mean the refinancing of the respective loans of the
Refinanced Banks hereunder with KfW pursuant to the CIRR General Terms and
Conditions, as modified by the parties to the KfW Refinancing pursuant to, inter
alia, the Interaction Agreement.

 

“Lead Arrangers” shall mean the Initial Mandated Lead Arranger together with and
any other bank or financial institution appointed as an arranger by the Initial
Mandated Lead Arranger and the Borrower for the purpose of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person which becomes a “Lender” hereunder pursuant to Section 13.

 

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments and the Agents, each in their respective capacities.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender to make
available its portion of any Borrowing, unless such failure to pay is caused by
administrative or technical error or a Disruption Event and payment is made
within three Business Days of its due date; (ii) such Lender having been deemed
insolvent or having become the subject of a takeover by a regulatory authority
or with respect to which an Insolvency Event has occurred and is continuing;
(iii) such Lender having notified the Facility Agent and/or any Credit Party (x)
that it does not intend to comply with its obligations under Section 2.01 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such Section or (y) of the events described in
preceding clause (ii); or (iv) such Lender not being in compliance with its
refinancing obligations owed to KfW under its respective Refinancing Agreement
or the Interaction Agreement.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Loan” and “Loans” shall have the meaning provided in Section 2.01 and shall
include Deferred Loans made in accordance with Section 2.02(c).

 

“Management Agreements” shall mean any agreements entered into by the Borrower
with the Manager or such other commercial manager and/or a technical manager
with respect to the management of the Vessel, in each case which agreements and
manager shall be reasonably acceptable to the Facility Agent (it being
understood that NCL (Bahamas) Ltd. is acceptable and the form of management
agreement attached as Annex A to Exhibit O is acceptable).

 



 -21- 

 

 

“Manager” shall mean the company providing commercial and technical management
and crewing services for the Vessel pursuant to the Management Agreements, which
is contemplated to be, as of the Delivery Date, NCL (Bahamas) Ltd., a company
organized and existing under the laws of Bermuda.

 

“Manager’s Undertakings” shall mean the undertakings, provided by the Manager
respecting the Vessel, including, inter alia, a statement satisfactory to the
Facility Agent that any lien in favor of the Manager respecting the Vessel is
subject and subordinate to the Vessel Mortgage in substantially the form
attached to the Assignment of Management Agreements or otherwise reasonably
satisfactory to the Facility Agent.

 

“Mandatory Costs” means the percentage rate per annum calculated in accordance
with Schedule 1.01(b).

 

“Market Disruption Event” shall mean:

 

(i)at or about noon on the Interest Determination Date for the relevant Interest
Period the Screen Rate is not available and none or (unless at such time there
is only one Lender) only one of the Lenders supplies a rate to the Facility
Agent to determine the Eurodollar Rate for the relevant Interest Period; or

 

(ii)before 5:00 P.M. Frankfurt time on the Interest Determination Date for the
relevant Interest Period, the Facility Agent receives notifications from Lenders
the sum of whose Commitments and/or outstanding Loans at such time equal at
least 50% of the sum of the Total Commitments and/or aggregate outstanding Loans
of the Lenders at such time that (x) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (y) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

 

“Material Adverse Effect” shall mean the occurrence of anything since June 30,
2012 which has had or would reasonably be expected to have a material adverse
effect on (x) the property, assets, business, operations, liabilities, or
condition (financial or otherwise) of the Parent and its subsidiaries taken as a
whole, (y) the consummation of the transactions hereunder, the acquisition of
the Vessel and the Construction Contract, or (z) the rights or remedies of the
Lenders, or the ability of the Parent and its relevant Subsidiaries to perform
their obligations owed to the Lenders and the Agents under this Agreement.

 

“Materials of Environmental Concern” shall have the meaning provided in Section
8.17(a).

 

“Maturity Date” shall mean:

 

(i)       for a Loan other than a Deferred Loan, the twelfth anniversary of the
Borrowing Date in relation to the Delivery Date or, if earlier, the date falling
11 years and 6 months after the date on which the first Scheduled Repayment is
required to be made pursuant to Section 4.02(a); and

 



 -22- 

 

 

(ii)       for a Deferred Loan, the date falling three years and 6 months after
the first Repayment Date of that Deferred Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“NCLC Fleet” shall mean the vessels owned by the companies in the NCLC Group.

 

“NCLC Group” shall mean the Parent and its Subsidiaries.

 

“New Lender” shall mean a Person who has been assigned the rights or transferred
the rights and obligations of an Existing Lender, as the case may be, pursuant
to the provisions of Section 13.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean in the case of the Facility Agent and the Hermes
Agent, the office of the Facility Agent and the Hermes Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, Attention: [*], fax:
+[*], email: [*] or such other office as the Facility Agent may hereafter
designate in writing as such to the other parties hereto or such other office as
the Facility Agent or the Hermes Agent may hereafter designate in writing as
such to the other parties hereto.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Creditors” shall mean any Lender or any Affiliate thereof and their
successors, transferees and assigns if any (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), together with such
Lender’s or Affiliate’s successors, transferees and assigns, with which the
Parent and/or the Borrower enters into any Interest Rate Protection Agreements
or Other Hedging Agreements from time to time.

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliates, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement and designed to
protect against the fluctuations in currency or commodity values.

 

“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding)
owing by any Credit Party to the Other Creditors under, or with respect to, any
Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising, and the due performance and compliance by such
Credit Party with all of the terms, conditions and agreements contained therein.

 



 -23- 

 

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 15.

 

“PATRIOT Act” shall have the meaning provided in Section 14.09.

 

“Payment Office” shall mean the office of the Facility Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, or such other office
as the Facility Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Permitted Change Orders” shall mean change orders and similar arrangements
under the Construction Contract which increase the Initial Construction Price to
the extent that the aggregate amount of such increases does not exceed [*]% of
the Initial Construction Price (it being understood that the actual amount of
change orders and similar arrangements may exceed [*]% of the Initial
Construction Price).

 

“Permitted Chartering Arrangements” shall mean:

 

(i)any charter or other form of deployment (other than a demise or bareboat
charter) of the Vessel made between members of the NCLC Group;

 

(ii)any demise or bareboat charter of the Vessel made between members of the
NCLC Group provided that (a) each of the Borrower and the charterer assigns the
benefit of any such charter or sub-charter to the Collateral Agent, (b) each of
the Borrower and the charterer assigns its interest in the insurances and
earnings in respect of the Vessel to the Collateral Agent, and (c) the charterer
agrees to subordinate its interests in the Vessel to the interests of the
Collateral Agent as mortgagee of the Vessel, all on terms and conditions
reasonably acceptable to the Collateral Agent;

 

(iii)any charter or other form of deployment of the Vessel to a charterer that
is not a member of the NCLC Group provided that no such charter or deployment
shall be made (a) on a demise or bareboat basis, or (b) for a period which,
including the exercise of any options for extension, could be for longer than 13
months, or (c) other than at or about market rate at the time when the charter
or deployment is fixed; and

 

(iv)any charter or other form of deployment in respect of the Vessel entered
into after the Effective Date and which is permissible under the provisions of
any financing documents relating to the Vessel.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 



 -24- 

 

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision, department or instrumentality thereof.

 

“Pledgor” shall mean NCL Corporation Ltd. or any direct or indirect Subsidiary
of the Parent which directly owns any of the Capital Stock of the Borrower.

 

“Pre-delivery Installment” shall have the meaning provided in the definition of
“Initial Construction Price”.

 

“Principles” means the document titled "Cruise Debt Holiday Principles" and
dated 26 March 2020 in the form set out in Schedule 1.01(c) to this Agreement
(as may be amended from time to time), and which sets out certain key principles
and parameters relating to, amongst other things, the temporary suspension of
repayments of principal in connection with certain qualifying Loan Agreements
(as defined therein) and being applicable to Hermes-covered loan agreements such
as this Agreement.

 

“Principles Information Package” means the general test scheme/information
package in connection with the "Debt Holiday" application in the form set out in
Schedule 1.01(c) to this Agreement submitted or to be submitted (as the case may
be) by the Borrower (or the Parent on its behalf) in order to obtain the benefit
of the measures provided for in the Principles for the purpose of this Agreement
and certain of its obligations under this Agreement (including, without
limitation, the presentation made to Lenders in connection with the "Debt
Holiday" application and related liquidity model).

 

“Pro Rata Share” shall have the definition provided in Section 4.05.

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the NCLC Group
furnished to the Lenders or the Facility Agent by or on behalf of any member of
the NCLC Group prior to the Effective Date.

 

“Reference Banks” shall mean the principal London offices of such entities as
may be appointed by the Facility Agent with the approval of the Borrower (which
shall not be unreasonably withheld) as “Reference Banks” for the purposes of
this Agreement.

 

“Refinancing Agreement” shall mean each refinancing agreement in respect of the
KfW Refinancing.

 

“Refinanced Bank” shall mean each Lender participating in the KfW Refinancing.

 

“Refund Guarantee” shall mean a, or if more than one, each refund guarantee
arranged by the Yard in respect of a Pre-delivery Installment and provided by
one or more financial institutions contemplated by the Construction Contract, or
by other financial institutions reasonably satisfactory to the Lead Arrangers,
as credit support for the Yard’s obligations thereunder.

 

“Register” shall have the meaning provided in Section 14.15.

 



 -25- 

 

 

“Relevant Obligations” shall have the meaning provided in Section 13.07(c)(ii).

 

“Repayment Date” shall mean each semi-annual date on which a Scheduled Repayment
is required to be made pursuant to Section 4.02(a).

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Representative” shall have the meaning provided in Section 4.05(d).

 

“Required Insurance” shall have the meaning provided in Section 9.03.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders, the sum of
whose outstanding Commitments and/or principal amount of Loans at such time
represent an amount greater than 66⅔% of the sum of the Total Commitment (less
the aggregate Commitments of all Defaulting Lenders at such time) and the
aggregate principal amount of outstanding Loans (less the amount of outstanding
Loans of all Defaulting Lenders at such time).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(a).

 

“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Secured Obligations” shall mean (i) the Credit Document Obligations, (ii) the
Other Obligations, (iii) any and all sums advanced by any Agent in order to
preserve the Collateral or preserve the Collateral Agent’s security interest in
the Collateral on behalf of the Lenders, (iv) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations or liabilities of
the Credit Parties referred to in clauses (i) and (ii) above, after an Event of
Default shall have occurred and be continuing, the expenses in connection with
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder on behalf of the Lenders, together with reasonable
attorneys’ fees and court costs, and (v) all amounts paid by any Secured
Creditor as to which such Secured Creditor has the right to reimbursement under
the Security Documents.

 

“Security Documents” shall mean, as applicable, the Assignment of Contracts, the
Assignment of Earnings and Insurances, the Assignment of Charters, the
Assignment of Management Agreements, the Share Charge, the Vessel Mortgage, the
Deed of Covenants, and, after the execution thereof, each additional security
document executed pursuant to Section 9.10 and/or Section 12.01(b).

 

“Security Trust Deed” shall mean the Security Trust Deed executed by, inter
alia, the Borrower, the Guarantor, the Collateral Agent, the Facility Agent and
the Original Secured Creditors (as defined therein) and shall be substantially
in the form of Exhibit P or otherwise reasonably acceptable to the Facility
Agent.

 



 -26- 

 

 

“Share Charge” shall have the meaning provided in Section 5.06.

 

“Share Charge Collateral” shall mean all “Collateral” as defined in the Share
Charge.

 

“Sky Vessel” shall mean [*] presently owned by and registered in the name of
Norwegian Sky, Ltd. of Bermuda (an Affiliate of the Parent) under the laws and
flag of the Commonwealth of the Bahamas, which was purchased by Norwegian Sky,
Ltd. on the terms set forth in the fully executed memorandum of agreement
related to the sale of such vessel, dated on or around May 30, 2012 (as amended
from time to time with the consent of the Lenders as required pursuant to
Section 10.11).

 

“Sky Vessel Indebtedness” shall mean the financing arrangements secured by,
among other things, the Sky Vessel, pursuant to the Fourth Amended and Restated
Credit Agreement dated 2 January 2019 (as may be further supplemented, amended,
restated or otherwise modified from time to time) between, among others, the
Parent as company, Voyager Vessel Company, LLC as co-borrower, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A. as administrative
agent, collateral agent.

 

“Specified Requirements” shall mean the requirements set forth in clauses (i)(A)
and (i)(B) (including, for the avoidance of doubt, paragraphs (i)(a) or (i)(b)),
(iii), (v)(c) and (v)(f)) of the definition of “Collateral and Guaranty
Requirements.”

 

“Spot Rate” shall mean the spot exchange rate quoted by the Facility Agent equal
to the weighted average of the rates on the actual transactions of the Facility
Agent on the date two Business Days prior to the date of determination thereof
(acting reasonably), which spot exchange rate shall be final and conclusive
absent manifest error.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

 

“Supervision Agreements” shall mean any agreements (if any) entered or to be
entered into between the Parent, as applicable, the Borrower and a Supervisor
providing for the construction supervision of the Vessel, the terms and
conditions of which shall be in form and substance reasonably satisfactory to
the Facility Agent.

 

“Supervisor” shall have the meaning provided in the Construction Contract.

 



 -27- 

 

 

“Supplemental Agreement” means the agreement dated April 21, 2020 and entered
into between, amongst others, the parties to this Agreement amending and
restating this Agreement in connection with the introduction of the Principles.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Taxes” and “Taxation” shall have the meaning provided in Section 4.04(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the NCLC Group at such
date determined in accordance with GAAP and derived from the then latest
unaudited and consolidated financial statements of the NCLC Group delivered to
the Facility Agent in the case of the first three quarters of each fiscal year
and the then latest audited consolidated financial statements of the NCLC Group
delivered to the Facility Agent in the case of each fiscal year; provided it is
understood that the effect of any impairment of intangible assets shall be added
back to stockholders’ equity.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time. On the Effective Date, the Total Commitments shall not
exceed €590,478,870.

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the NCLC Group on a consolidated basis;
and

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the NCLC Group but which is guaranteed by a member of the NCLC Group
as at such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the NCLC Group which remain undrawn shall not be
counted as cash or indebtedness for the purposes of this Agreement.

 

“Transaction” shall mean collectively (i) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on each Borrowing Date and the use of proceeds thereof
and (ii) the payment of all fees and expenses in connection with the foregoing.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Exhibit E or any other form agreed between the Facility Agent and the Parent.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 



 -28- 

 

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Vessel” shall mean the post-panamax luxury passenger cruise vessel with
approximately 163,000 gt and hull number [*] constructed by the Yard (and named
Norwegian Escape at the time of its delivery from the Yard).

 

“Vessel Mortgage” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Vessel Value” shall have the meaning set forth in Section 10.08.

 

“Yard” shall mean Meyer Werft GmbH, Papenburg/Germany, the shipbuilder
constructing the Vessel pursuant to the Construction Contract.

 

SECTION 2.      Amount and Terms of Credit Facility.

 

2.01          The Commitments. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make on and after the Initial
Borrowing Date and prior to the Commitment Termination Date and at the times
specified in Section 2.02 term loans to the Borrower (each, a “Loan” and,
collectively, the “Loans”), which Loans (i) shall bear interest in accordance
with Section 2.06, (ii) shall be denominated and repayable in Dollars, (iii)
shall be disbursed on any Borrowing Date, (iv) shall not exceed on such
Borrowing Date for all Lenders the Dollar Equivalent of the maximum available
amount for such Borrowing Date as set forth in Section 2.02 and (v) disbursed on
any Borrowing Date shall not exceed for any Lender the Dollar Equivalent of the
Commitment of such Lender on such Borrowing Date.

 

2.02          Amount and Timing of Each Borrowing; Currency of Disbursements.

 

(a)               The Total Commitments will be available in the amounts and on
the dates set forth below:

 

(i)              a portion of the Total Commitments not exceeding [*]% of the
Initial Construction Price for the Vessel will be available on the Initial
Borrowing Date;

 

(ii)            a portion of the Total Commitments equaling [*]% of the Hermes
Premium will be available on one or more dates on or after the Initial Borrowing
Date (it being understood and agreed that the Lenders shall be authorized to
disburse directly to Hermes the proceeds of Loans in an amount equal to the
Hermes Premium that is then due and owing, without any action on the part of the
Borrower (including, without limitation, without delivery by the Borrower of a
Notice of Borrowing to the Facility Agent in respect thereof), so long as the
Facility Agent provides the Borrower with notice thereof). It is agreed and
acknowledged that [*]% of the Hermes Premium (the “First Hermes Instalment”)
will be due and payable immediately upon the execution of this Agreement (which
the Borrower hereby agrees to pay from its own funds) and on the Initial
Borrowing Date the Lenders shall pay directly to the Borrower a part of the
Loans in an amount equal to the First Hermes Instalment in reimbursement of the
First Hermes Instalment so paid by the Borrower;

 



 -29- 

 

 

(iii)          a portion of the Total Commitments not exceeding [*]% of the
Initial Construction Price for the Vessel will be available on the date of
payment of the second installment of the Initial Construction Price (which date
is anticipated to be 20 months prior to the Delivery Date (as per the
Construction Contract));

 

(iv)          a portion of the Total Commitments not exceeding [*]% of the
Initial Construction Price for the Vessel will be available on the date of
payment of the third installment of the Initial Construction Price for the
Vessel (which date is anticipated to be 10 months prior to the Delivery Date (as
per the Construction Contract));

 

(v)            a portion of the Total Commitments not exceeding [*]% of the
Initial Construction Price for the Vessel will be available on the date of
payment of the fourth installment of the Initial Construction Price for the
Vessel (which date is anticipated to be 3 months prior to the Delivery Date (as
per the Construction Contract); and

 

(vi)          a portion of the Total Commitments (inclusive of any Deferred
Loans) not exceeding the sum of (a) [*]% of the amount equal to (x) the Initial
Construction Price for the Vessel minus (y) any amount payable by the Yard to
the Borrower pursuant to Article 8, paragraph 2.8 (viii) of the Construction
Contract and further deducting from this amount the aggregate of the amounts
that were borrowed pursuant to clauses (i) and (iii)-(v) above, and (b) [*]% of
the aggregate amount of the Permitted Change Orders will be available on the
Delivery Date.

 

(b)               The Loans (other than a Deferred Loan) made on each Borrowing
Date shall be disbursed by the Facility Agent to the Borrower and/or its
designee(s), as set forth in Section 2.04, in Dollars and shall be in an amount
equal to the Dollar Equivalent of the amount of the Total Commitment utilized to
make such Loans on such Borrowing Date pursuant to this Section 2.02, provided
that in the event that the Borrower has not (i) notified the Facility Agent in
the Notice of Borrowing that it has entered into Earmarked Foreign Exchange
Arrangements with respect to the amount required to be paid to Hermes or to the
Yard on such Borrowing Date and (ii) provided reasonably sufficient evidence to
the Facility Agent of such Earmarked Foreign Exchange Arrangements in the Notice
of Borrowing, the Facility Agent on such Borrowing Date shall convert the Dollar
amount of the Loans to be made by each Lender into Euro at the Spot Rate
applicable for such Borrowing Date (it being understood that the same Spot Rate
shall be used for such conversion as is used to calculate the Dollar Equivalent
referred to in this Section 2.02(b)), and shall inform each Lender thereof, and
such Euro amount shall thereafter be disbursed to the Borrower and/or its
designee(s) as set forth in Section 2.04 (it being understood that each Lender
shall remit its Loans to the Facility Agent in Dollars on such Borrowing Date).

 

(c)               Deferred Loan shall, on each Repayment Date of the Loan
falling during the Deferral Period, be deemed to be made available in an amount
equal to the Deferred Portion of such Loan in respect of, and as at, that
Repayment Date. Each such Deferred Loan shall be automatic and notional only,
and effected by means of a book entry to finance the repayment instalment of the
Loan then due.

 



 -30- 

 

 

2.03          Notice of Borrowing. Subject to the second parenthetical in
Section 2.02(a)(ii) and other than in respect of a Deferred Loan, whenever the
Borrower desires to make a Borrowing hereunder, it shall give the Facility Agent
at its Notice Office at least three Business Days’ prior written notice of each
Loan to be made hereunder, provided that any such notice shall be deemed to have
been given on a certain day only if given before 11:00 A.M. (Frankfurt time)
(unless such 11:00 A.M. deadline is waived by the Facility Agent in the case of
the Initial Borrowing Date). Each such written notice (each a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.09, shall be
irrevocable and shall be given by the Borrower substantially in the form of
Exhibit A, appropriately completed to specify (i) the portion of the Total
Commitments to be utilized on such Borrowing Date, (ii) if the Borrower and/or
the Parent has entered into Earmarked Foreign Exchange Arrangements with respect
to the installment payments due and owing under the Construction Contract to be
funded by the Loans to be incurred on such Borrowing Date, the Dollar Equivalent
of the portion of the Total Commitment to be borrowed on such Borrowing Date and
evidence of such Earmarked Foreign Exchange Arrangements, (iii) the date of such
Borrowing (which shall be a Business Day), (iv) when the Loans are to be subject
to interest at the Floating Rate, the initial Interest Period to be applicable
thereto, (v) to which account(s) the proceeds of such Loans are to be deposited
(it being understood that pursuant to Section 2.04 the Borrower may designate
one or more accounts of the Yard, Hermes and/or the provider of the foreign
exchange arrangements referenced in the definition of Dollar Equivalent) and
(vi) that all representations and warranties made by each Credit Party, in or
pursuant to the Credit Documents are true and correct in all material respects
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such date) and no Event of Default is or will be continuing after
giving effect to such Borrowing. The Facility Agent shall promptly give each
Lender which is required to make Loans, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

  

2.04          Disbursement of Funds. No later than 12:00 Noon (Frankfurt time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each Borrowing requested in the Notice of
Borrowing to be made on such date. All such amounts shall be made available in
the currency required by Section 2.02(b) in immediately available funds at the
Payment Office of the Facility Agent, and the Facility Agent will make available
to (I) in the case of Loans disbursed in Dollars, the Borrower (and/or its
designee(s), to the extent possible and to the extent such designee is a
provider of Earmarked Foreign Exchange Arrangements referenced in the definition
of Dollar Equivalent) and (II) in the case of Loans disbursed in Euro,
designee(s) of the Borrower (to the extent any such designee is the Yard or, in
the case of the Hermes Premium, Hermes), in each case prior to 3:00 P.M.
(Frankfurt Time) on such day, to the extent of funds actually received by the
Facility Agent prior to 12:00 Noon (Frankfurt Time) on such day, in each case at
the Payment Office in the account(s) specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available by the Lenders. Unless
the Facility Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the Facility
Agent such Lender’s portion of any Borrowing to be made on such date, the
Facility Agent may assume that such Lender has made such amount available to the
Facility Agent on such date of Borrowing and the Facility Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Facility Agent by
such Lender, the Facility Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Facility Agent’s demand therefor, the
Facility Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Facility Agent. The Facility
Agent shall also be entitled to recover on demand from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Facility Agent to the Borrower until the date such corresponding amount is
recovered by the Facility Agent, at a rate per annum equal to (i) if recovered
from such Lender, at the overnight Eurodollar Rate and (ii) if recovered from
the Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.06. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

 



 -31- 

 

 

2.05          Pro Rata Borrowings. All Borrowings of Loans (including Deferred
Loans) under this Agreement shall be incurred from the Lenders pro rata on the
basis of their Commitments as at the time or, in the case of the Deferred Loans,
deemed time, of the relevant Borrowing. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder. The obligations of the Lenders under this Agreement are
several and not joint and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder.

 

2.06          Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Loan (other than a Deferred Loan) from the
date the proceeds thereof are made available to the Borrower until the maturity
(whether by acceleration or otherwise) of such Loan at the Fixed Rate or if an
election is made by the Borrower to elect the Floating Rate pursuant to Section
2.07, at the Floating Rate. The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Deferred Loan from the date the proceeds
thereof are made available (or deemed made available) to the Borrower until the
maturity (whether by acceleration or otherwise) of such Deferred Loan at the
Floating Rate.

 

(b)               If the Borrower fails to pay any amount payable by it under
a Credit Document on its due date, interest shall accrue on the overdue amount
(in the case of overdue interest to the extent permitted by law) from the due
date up to the date of actual payment (both before and after judgment) at a rate
which is (i) where interest is payable at the Fixed Rate, equal to [*]% plus the
Eurodollar Rate which would have been payable if the overdue amount had, during
the period of non-payment constituted a Loan for successive interest periods,
each of a duration of three months plus [*]%, or (ii) where interest is payable
on the Loan at the Floating Rate and subject to paragraph (c) below, [*]% plus
the rate (including, for the avoidance of doubt, the margin) which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan for successive Interest Periods, each of a duration selected
by the Facility Agent (acting reasonably).  Any interest accruing under
this Section 2.06(b) shall be immediately payable by the Borrower on demand by
the Facility Agent.

 



 -32- 

 

 

(c)               At any time when interest is payable at the Floating Rate, if
any overdue amount consists of all or part of a Loan which became due on a day
which was not the last day of a Floating Rate Interest Period relating to that
Loan:

 

(i)       the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Floating Rate Interest
Period relating to that Loan; and

 

(ii)       the rate of interest applying to the overdue amount during that first
Interest Period shall be [*]% plus the rate which would have applied if the
overdue amount had not become due.

 

(d)               Default interest (if unpaid) arising on an overdue amount will
be compounded with the overdue amount at the end of each Interest
Period applicable to that overdue amount but will remain immediately due and
payable.

 

(e)               Accrued and unpaid interest shall be payable in respect of
each Loan on each Fixed Interest Payment Date (if interest is payable on the
Loan at the Fixed Rate) or, if interest is payable on the Loan at the Floating
Rate, on the last day of each Interest Period applicable thereto, on any
repayment or prepayment date (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(f)                At any time when interest is payable on the Loan at the
Floating Rate, upon each Interest Determination Date, the Facility Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the Loans
to be made pursuant to the applicable Borrowing and shall promptly notify the
Borrower and the respective Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

 

(g)               At any time when interest is payable on the Loan at the Fixed
Rate, the Borrower shall reimburse each Lender on demand for the amount by which
the 6 month Eurodollar Rate for any Fixed Rate Interest Period plus the fee for
administrative expenses of [*]% per annum for such Fixed Rate Interest Period
plus [*]% per annum less the Fixed Rate exceeds [*]% per annum (being the amount
by which the interest make-up is limited under Section 1.1 of the CIRR General
Terms and Conditions).

 

2.07          Election of Floating Rate.

 

(a)               By written notice to the Facility Agent delivered prior to the
earlier of (i) 5 days from the date of execution of this Agreement and (ii)
5 Business Days prior to the Initial Borrowing Date, the Borrower may elect,
without incurring any liability to make any payment pursuant to Section 2.10 or
to pay any other indemnity or compensation obligation, to pay interest on the
Loans at the Floating Rate.

 

(b)               Any election made pursuant to this Section 2.07 may only be
made once during the term of the Loans.

 



 -33- 

 

 

(c)               This Section 2.07 shall not apply to Deferred Loans (in
respect of which the Floating Rate shall always apply).

 

2.08          Floating Rate Interest Periods. This Section 2.08 shall only apply
if the Borrower has elected to pay interest at the Floating Rate pursuant to
Section 2.07. At the time the Borrower gives any Notice of Borrowing in respect
of the making of Loans by the Lenders (in the case of the initial Floating Rate
Interest Period (as defined below) applicable thereto) or on the third Business
Day prior to the expiration of a Floating Rate Interest Period applicable to
such Loans (in the case of any subsequent Interest Period), it shall have the
right to elect, by giving the Facility Agent notice thereof, the interest period
(each a “Floating Rate Interest Period”) applicable to such Loans, which
Floating Rate Interest Period shall, at the option of the Borrower, be a three
or six month period; provided that:

 

(a)               subject to paragraph (b) below, all Loans comprising a
Borrowing shall at all times have the same Floating Rate Interest Period;

 

(b)               the initial Floating Rate Interest Period for any Loan shall
commence on the date of Borrowing of such Loan (or deemed Borrowing in the case
of a Deferred Loan) and each Floating Rate Interest Period occurring thereafter
in respect of such Loan shall commence on the day on which the immediately
preceding Floating Rate Interest Period applicable thereto expires;

 

(c)               if any Floating Rate Interest Period relating to a Loan begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Floating Rate Interest Period, such Floating Rate
Interest Period shall end on the last Business Day of such calendar month;

 

(d)               if any Floating Rate Interest Period would otherwise expire on
a day which is not a Business Day, such Floating Rate Interest Period shall
expire on the first succeeding Business Day; provided, however, that if any
Floating Rate Interest Period for a Loan would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Floating Rate Interest Period shall expire on the
immediately preceding Business Day;

 

(e)               no Floating Rate Interest Period longer than three months may
be selected at any time when an Event of Default (or, if the Facility Agent or
the Required Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing;

 

(f)                no Floating Rate Interest Period in respect of any Borrowing
of any Loans shall be selected which extends beyond the Maturity Date;

 

(g)               at no time shall there be more than ten Borrowings of Loans
subject to different Floating Rate Interest Periods; and

 

(h)               the Floating Rate Interest Periods for each Deferred Loan
shall always be a six month period.

 



 -34- 

 

 

If upon the expiration of any Floating Rate Interest Period applicable to a
Borrowing, the Borrower has failed to elect a new Floating Rate Interest Period
to be applicable to such Loans as provided above, the Borrower shall be deemed
to have elected a three month Floating Rate Interest Period to be applicable to
such Loans effective as of the expiration date of such current Floating Rate
Interest Period.

 

2.09          Increased Costs, Illegality, Market Disruption, etc.

 

(a)               In the event that any Lender shall have reasonably determined
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto):

 

(i)              at any time, that such Lender shall incur increased costs
(including, without limitation, pursuant to Basel II and/or Basel III to the
extent Basel II and/or Basel III, as the case may be, is applicable), Mandatory
Costs (as set forth on Schedule 1.01(b)) or reductions in the amounts received
or receivable hereunder with respect to any Loan because of, without
duplication, any change since the Effective Date in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline or governmental request (whether or not having the force of law) or in
the interpretation or administration thereof and including the introduction of
any new law or governmental rule, governmental regulation, governmental order,
governmental guideline or governmental request, such as, for example, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender, or any franchise tax based on net
income or net profits, of such Lender pursuant to the laws of the jurisdiction
in which such Lender is organized or in which such Lender’s principal office or
applicable lending office is located or any subdivision thereof or therein), but
without duplication of any amounts payable in respect of Taxes pursuant to
Section 4.04, or (B) a change in official reserve requirements; or

 

(ii)            at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, governmental regulation or
governmental order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Facility Agent of
such determination (which notice the Facility Agent shall promptly transmit to
each of the Lenders). Thereafter (x) in the case of clause (i) above, the
Borrower agrees (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased costs or
reductions to such Lender or such other corporation and (y) in the case of
clause (ii) above, the Borrower shall take one of the actions specified in
Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.09(a) shall, absent manifest error be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.09(a),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for the calculation of such additional amounts;
provided that, subject to the provisions of Section 2.10(b), the failure to give
such notice shall not relieve the Borrower from its Credit Document Obligations
hereunder.

 



 -35- 

 

 

(b)               At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Facility Agent notice in writing on the same
date or the next Business Day that the Borrower was notified by the affected
Lender or the Facility Agent pursuant to Section 2.09(a)(i) or (ii) or (y) if
the affected Loan is then outstanding, upon at least three Business Days’
written notice to the Facility Agent, in the case of any Loan, repay all
outstanding Borrowings (within the time period required by the applicable law or
governmental rule, governmental regulation or governmental order) which include
such affected Loans in full in accordance with the applicable requirements of
Section 4.02; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
2.09(b).

 

(c)               If any Lender determines that after the Effective Date (i) the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline, governmental directive or governmental request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by any governmental authority, central bank or
comparable agency will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, (ii) compliance with any law or
regulation or any request from or requirement of any central bank or other
fiscal, monetary or other authority made after the Effective Date (including any
which relates to capital adequacy or liquidity controls or which affects the
manner in which a Lender allocates capital resources to obligations under this
Agreement, any Interest Rate Protection Agreement and/or any Other Hedging
Agreement) or (iii) to the extent that such change is not discretionary and is
pursuant to law, a governmental mandate or request, or a central bank or other
fiscal or monetary authority mandate or request, any change in the risk weight
allocated by such Lender to the Borrower after the Effective Date, then the
Borrower agrees (to the extent applicable) to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.09(c) shall, absent manifest error be final and conclusive and binding
on all the parties hereto. Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.09(c), will give prompt
written notice thereof to the Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts; provided that,
subject to the provisions of Section 2.11(b), the failure to give such notice
shall not relieve the Borrower from its Credit Document Obligations hereunder.

 

(d)               This Section 2.09(d) applies at any time when interest on the
Loan is payable at the Floating Rate. If a Market Disruption Event occurs in
relation to any Lender’s share of a Loan for any Interest Period, then the rate
of interest on each Lender’s share of that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 



 -36- 

 

 

(i)              the Applicable Margin;

 

(ii)            the rate determined by such Lender and notified to the Facility
Agent by 5:00 P.M. (Frankfurt time) on the Interest Determination Date for such
Interest Period to be that which expresses as a percentage rate per annum the
cost to each such Lender of funding its participation in that Loan for a period
equivalent to such Interest Period from whatever source it may reasonably
select; provided that the rate provided by a Lender pursuant to this clause (ii)
shall not be disclosed to any other Lender and shall be held as confidential by
the Facility Agent and the Borrower; and

 

(iii)          the Mandatory Costs, if any, applicable to such Lender of funding
its participation in that Loan.

 

(e)               This Section 2.09(e) applies at any time when interest on the
Loan is payable at the Floating Rate. If a Market Disruption Event occurs and
the Facility Agent or the Borrower so require, the Facility Agent and the
Borrower shall enter into negotiations (for a period of not more than 30 days)
with a view to agreeing a substitute basis for determining the rate of interest.
Any alternative basis agreed pursuant to the immediately preceding sentence
shall, with the prior consent of all the Lenders and the Borrower, be binding on
all parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire applicable Interest
Period.

 

2.10          Indemnification; Breakage Costs. (a) When interest on the Loan is
payable at the Floating Rate, the Borrower agrees to indemnify each Lender,
within two Business Days of demand (in writing and which request shall set forth
in reasonable detail the basis for requesting and the calculation of such amount
and which in the absence of manifest error shall be conclusive evidence as to
the amount due), for all losses, expenses and liabilities (including, without
limitation, any such loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans but excluding any loss of anticipated profits) which such
Lender may sustain in respect of Loans made to the Borrower: (i) if for any
reason (other than a default by such Lender or the Facility Agent) a Borrowing
of Loans does not occur on a date specified therefor in a Notice of Borrowing
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.09(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 2.09(a), Section 4.01 or Section 4.02 (in
each case other than on the expiry of a Floating Rate Interest Period) or as a
result of an acceleration of the Loans pursuant to Section 11) of any of its
Loans, or assignment and/or transfer of its Loans pursuant to Section 2.12,
occurs on a date which is not the last day of a Interest Period with respect
thereto; or (iii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 

(b)               When interest on the Loan (and ignoring for this purpose the
Deferred Loans) is payable at the Fixed Rate, and at the time of any prepayment
or commitment reduction pursuant to Sections 3.04, 3.05 or 4.01 or any mandatory
repayment or commitment reduction pursuant to Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 11, the Borrower shall indemnify
each Lender, within two Business Days of demand in writing, which request shall
set forth in reasonable detail the basis for requesting and the calculation of
such amount and which in the absence of manifest error shall be conclusive
evidence as to the amount due, for all losses, expenses and liabilities which
such Lender may sustain in respect of the early repayment or prepayment of the
Loans made to the Borrower including, without limitation, the costs of breaking
deposits or re-employing funds under any swap agreements or interest rate
arrangement products entered into in respect of the Loans or any prepayment
compensation as set forth in the CIRR General Terms and Conditions, it being
understood that for this purpose clause 8.3 of the CIRR General Terms and
Conditions shall be read as “the interest calculated based on the Fixed Rate
(2.98%) less the fee for administrative expenses (0.4%) less 0.605% that would
have accrued if the agreement had been fulfilled from the time of cancellation
of the Guarantee until the end of the overall term”.

 



 -37- 

 

 

(c)               It is understood and agreed that no amounts under this Section
2.10 will be payable by the Borrower if the Total Commitment is terminated no
later than the 5 days from the date of execution of this Agreement.

 

2.11          Change of Lending Office; Limitation on Additional Amounts. (a)
Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.09 (a), Section 2.09(b), or Section 4.04 with respect to
such Lender, it will, if requested by the Borrower, use reasonable good faith
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event or otherwise take
steps to mitigate the effect of such event, provided that such designation shall
be made and/or such steps shall be taken at the Borrower’s cost and on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage in excess of de minimus amounts, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.11 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in Section 2.09
and Section 4.04.

 

(b)               Notwithstanding anything to the contrary contained in Sections
2.09, 2.10 or 4.04 of this Agreement, unless a Lender gives notice to the
Borrower that it is obligated to pay an amount under any such Section within 180
days of the later of (x) the date the Lender incurs the respective increased
costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (y) the date such Lender has
knowledge of its incurrence of the respective increased costs, Taxes, loss,
expense or liability, reductions in amounts received or receivable or reduction
in return on capital, then such Lender shall only be entitled to be indemnified
for such amount by the Borrower pursuant to said Section 2.09, 2.10, or 4.04, as
the case may be, to the extent the costs, Taxes, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital
are incurred or suffered on or after the date which occurs 180 days prior to
such Lender giving notice to the Borrower that it is obligated to pay the
respective amounts pursuant to said Section 2.09, 2.10 or 4.04, as the case may
be. This Section 2.11(b) shall have no applicability to any Section of this
Agreement other than said Sections 2.09, 2.10 and 4.04.

 

2.12          Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 2.09(a) or
Section 4.04 with respect to any Lender which results in such Lender charging to
the Borrower material increased costs in excess of the average costs being
charged by the other Lenders, or (z) as provided in Section 14.11(b) in the case
of certain refusals by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower shall (for its own cost) have the
right, if no Default or Event of Default will exist immediately after giving
effect to the respective replacement, to replace such Lender (the “Replaced
Lender”) (subject to the consent of (a) the CIRR Representative if at such time
interest is payable at the Fixed Rate and (b) the Hermes Agent) with one or more
other Eligible Transferee or Eligible Transferees, none of whom shall constitute
a Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) reasonably acceptable to the Facility Agent (it being
understood that all then-existing Lenders are reasonably acceptable); provided
that:

 



 -38- 

 

 

(a)               at the time of any replacement pursuant to this Section 2.12,
the Replacement Lender shall enter into one or more Transfer Certificates
pursuant to Section 13.01(a) (and with all fees payable pursuant to said Section
13.02 to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum (without duplication) of (x) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, and (y) an amount equal to all accrued, but
unpaid, Commitment Commission owing to the Replaced Lender pursuant to Section
3.01;

 

(b)               all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (a)
above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement; and

 

(c)               if the Borrower elects to replace any Lender pursuant to
clause (x), (y) or (z) of this Section 2.12, the Borrower shall also replace
each other Lender that qualifies for replacement under such clause (x), (y) or
(z).

 

Upon the execution of the respective Transfer Certificate and the payment of
amounts referred to in clauses (a) and (b) above, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05), which shall survive as to such Replaced Lender.

 

2.13          Disruption to Payment Systems, Etc. If either the Facility Agent
determines (in its discretion) that a Disruption Event has occurred or the
Facility Agent is notified by the Parent or the Borrower that a Disruption Event
has occurred:

 

(i)               the Facility Agent may, and shall if requested to do so by the
Borrower or the Parent, consult with the Borrower with a view to agreeing with
the Borrower such changes to the operation or administration of this Agreement
as the Facility Agent may deem necessary in the circumstances;

 



 -39- 

 

 

(ii)            the Facility Agent shall not be obliged to consult with the
Borrower or the Parent in relation to any changes mentioned in clause (i) above
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(iii)          the Facility Agent may consult with the other Agents, the Lead
Arrangers and the Lenders in relation to any changes mentioned in clause (i)
above but shall not be obliged to do so if, in its opinion, it is not
practicable or necessary to do so in the circumstances;

 

(iv)           any such changes agreed upon by the Facility Agent and the
Borrower or the Parent pursuant to clause (i) above shall (whether or not it is
finally determined that a Disruption Event has occurred) be binding upon the
parties to this Agreement as an amendment to (or, as the case may be, waiver of)
the terms of the Credit Documents, notwithstanding the provisions of Section
14.11, until such time as the Facility Agent is satisfied that the Disruption
Event has ceased to apply;

 

(v)             the Facility Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence or any other
category of liability whatsoever but not including any claim based on the gross
negligence, fraud or willful misconduct of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Section 2.13; and

 

(vi)            the Facility Agent shall notify the other Agents, the Lead
Arrangers and the Lenders of all changes agreed pursuant to clause (iv) above as
soon as practicable.

 

SECTION 3.      Commitment Commission; Fees; Reductions of Commitment.

 

3.01          Commitment Commission. (a) The Borrower agrees to pay the Facility
Agent for distribution to each Non-Defaulting Lender a commitment commission
(the “Commitment Commission”) for the period from the Effective Date to and
including the Commitment Termination Date (or such earlier date as the Total
Commitment shall have been terminated) computed at the rate for each relevant
period set out in the table below for each day multiplied by the unutilized
Commitment for such day of such Non-Defaulting Lender divided by 360. Accrued
Commitment Commission shall be due and payable quarterly in arrears on the first
Business Day of each April, July, October and January commencing with January
2013 and on the Borrowing Date contemplated by Section 2.02(a)(vi) (or such
earlier date upon which the Total Commitment is terminated). No additional
Commitment Commission shall be payable in respect of a Deferred Loan.

 



 -40- 

 

 

Commitment Commission Applicable period [*]% p.a. Date of execution of this
Agreement - October 15, 2013 [*]% p.a. October 16, 2013 - October 15, 2014 [*]%
p.a. October 16, 2014 - Delivery Date

 

 

(b)               The Borrower shall pay to each Agent, for such Agent’s own
account or for the account of the Lenders, such other fees as have been agreed
to in writing by the Borrower and such Agent.

 

3.02          CIRR Fees.

 

(a)               The Borrower agrees to pay to the Facility Agent for the
account of the CIRR Representative a fee of [*]% per annum (the “CIRR Fee”) on
the Total Commitment for the period commencing six months after the date of the
Construction Contract (such date being March 14, 2013) and continuing until the
earliest of (i) the date falling sixty (60) days prior to the Initial Borrowing
Date, (ii) the date if any, falling 30 days after the date on which the Borrower
elects the Floating Rate pursuant to Section 2.07, or (iii) the date falling 30
days after the Borrower provides notice of termination of Commitments pursuant
to Section 3.04. No additional CIRR Fee shall be payable in respect of a
Deferred Loan.

 

(b)               The CIRR Fee shall be payable by the Borrower in EUR quarterly
in arrears from the date of commencement of the period described in Section
3.02.

 

3.03          Other Fees. The Borrower (or the Parent, as applicable) agrees to
pay to the Facility Agent the agreed fees set forth in any Fee Letter on the
dates and in the amounts set forth therein.

 

3.04          Voluntary Reduction or Termination of Commitments. Upon at least
three Business Days’ prior notice to the Facility Agent at its Notice Office
(which notice the Facility Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, save in respect of amounts payable pursuant to
Section 2.10 (b), to reduce or terminate the Total Commitment, in whole or in
part, in integral multiples of €5,000,000 in the case of partial reductions
thereto, provided that each such reduction shall apply proportionately to
permanently reduce the Commitment of each Lender and provided further that this
Section 3.04 shall not apply to the Total Commitment relating to any Deferred
Loan.

 

3.05          Mandatory Reduction of Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.05 or any other
Section of this Agreement, the Total Commitment (and the Commitment of each
Lender) shall terminate in its entirety on the Commitment Termination Date.

 



 -41- 

 

 

(b)               In addition to any other mandatory commitment reductions
pursuant to this Section 3.05 or any other Section of this Agreement, the Total
Commitments (and the Commitments of each Lender) shall be reduced (immediately
after the relevant Loans are made) on each Borrowing Date by the amount of
Commitments (denominated in Euro) utilized to make the Loans made on such
Borrowing Date.

 

(c)               In addition to any other mandatory commitment reductions
pursuant to this Section 3.05 or any other Section of this Agreement, the Total
Commitment shall be terminated at the times required by Section 4.02.

 

(d)               Each reduction to the Total Commitment pursuant to this
Section 3.05 and Section 4.02 shall be applied proportionately to reduce the
Commitment of each Lender.

 

SECTION 4.      Prepayments; Repayments; Taxes.

 

4.01          Voluntary Prepayments. The Borrower shall have the right to prepay
the Loans, without premium or penalty except as provided by law, in whole or in
part at any time and from time to time on the following terms and conditions:

 

(a)               the Borrower shall give the Facility Agent prior to 12:00 Noon
(Frankfurt time) at its Notice Office at least 30 Business Days’ prior written
notice of its intent to prepay such Loans, the amount of such prepayment and the
specific Borrowing or Borrowings pursuant to which made, which notice the
Facility Agent shall promptly transmit to each of the Lenders;

 

(b)               each prepayment shall be in an aggregate principal amount of
at least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(c)               at the time of any prepayment of Loans pursuant to this
Section 4.01 on any date other than the last day of any Interest Period
applicable thereto or otherwise as set out in Section 2.10, the Borrower shall
pay the amounts required pursuant to Section 2.10;

 

(d)               in the event of certain refusals by a Lender as provided in
Section 14.11(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Facility Agent at its Notice Office (which notice the Facility Agent shall
promptly transmit to each of the Lenders), prepay all Loans, together with
accrued and unpaid interest, Commitment Commission, and other amounts owing to
such Lender (or owing to such Lender with respect to each Loan which gave rise
to the need to obtain such Lender’s individual consent) in accordance with said
Section 14.11(b) so long as (A) the Commitment of such Lender (if any) is
terminated concurrently with such prepayment (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Commitments) and (B) the
consents required by Section 14.11(b) in connection with the prepayment pursuant
to this clause (d) have been obtained; and

 



 -42- 

 

 

(e)               each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied (x) in inverse order of maturity and (y) except as
expressly provided in the preceding clause (d), pro rata among the Loans
comprising such Borrowing, provided that in connection with any prepayment of
Loans pursuant to this Section 4.01, such prepayment shall not be applied to any
Loan of a Defaulting Lender until all other Loans of Non-Defaulting Lenders have
been repaid in full.

 

4.02          Mandatory Repayments and Commitment Reductions. (a) In addition to
any other mandatory repayments pursuant to this Section 4.02 or any other
Section of this Agreement, (i) the outstanding Loans (other than Deferred Loans)
shall be repaid on each Repayment Date (or such other date as may be agreed
between the Facility Agent and the Borrower) (without further action of the
Borrower being required) in 24 equal semi-annual installments commencing on
either (A) the first Business Day that is on or after the sixth month
anniversary of the Borrowing Date in relation to the Delivery Date or, (B) if
requested by the Borrower no later than five days prior to the anticipated
Delivery Date, such date falling less than 6 months after the Delivery Date as
the Borrower may select, and ending on the Maturity Date and (ii) the
outstanding Deferred Loans shall be repaid on each Repayment Date (or such other
date as may be agreed between the Facility Agent and the Borrower) (without
further action of the Borrower being required) in eight equal semi-annual
installments commencing on the first Repayment Date that is on or after April 1,
2021 and ending on the Maturity Date for the Deferred Loans (each such repayment
of a Loan (including a Deferred Loan), a “Scheduled Repayment”). The repayment
schedule for the Loans (other than Deferred Loans) and Deferred Loans is set
forth in Schedule 4.02.

 

(b)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, on (i) the Business Day following the date of a
Collateral Disposition (other than a Collateral Disposition constituting an
Event of Loss) and (ii) the earlier of (A) the date which is 150 days following
any Collateral Disposition constituting an Event of Loss involving the Vessel
(or, in the case of an Event of Loss which is a constructive or compromised or
arranged total loss of the Vessel, if earlier, 180 days after the date of the
event giving rise to such damage) and (B) the date of receipt by the Borrower,
any of its Subsidiaries or the Facility Agent of the insurance proceeds relating
to such Event of Loss, the Borrower shall repay the outstanding Loans in full
and the Total Commitment shall be automatically terminated (without further
action of the Borrower being required).

 

(c)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x) the Construction Contract is terminated prior to
the Delivery Date, (y) the Vessel has not been delivered to the Borrower by the
Yard pursuant to the Construction Contract by the Commitment Termination Date or
(z) any of the events described in Sections 11.05, 11.10 or 11.11 shall occur in
respect of the Yard at any time prior to the Delivery Date, within five Business
Days of the occurrence of such event the Borrower shall repay the outstanding
Loans in full and the Total Commitment shall be automatically terminated
(without further action of the Borrower being required).

 



 -43- 

 

 

(d)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x)(i) the Parent declares, makes or pays any
dividend, charge, fee or other distribution (or interest on any unpaid dividend,
charge, fee or other distribution) (whether in cash or in kind) on or in respect
of its Capital Stock (or any class of its Capital Stock), (ii) the Parent repays
or distributes any dividend or share premium reserve, (iii) the Parent or the
Borrower makes any payment of any kind under any shareholder loan, (iv) the
Parent redeems, repurchases, defeases, retires or repays any of its Capital
Stock or resolves to do so, (v) the Parent issues between April 1, 2020 and the
latest Maturity Date in respect of the Deferred Loans any new shares in its
Capital Stock, options, warrants or other rights for the purchase, acquisition
or exchange of new shares in its Capital Stock, except between April 1, 2020 and
December 31, 2021 (or such later date as may, with the prior consent of Hermes,
be agreed between the Parent and the Facility Agent) for the purpose of
providing crisis and recovery-related capital (as contemplated in the
Principles), or (vi) the Parent or any member of the NCLC Group incurs any
Indebtedness for Borrowed Money, except any Indebtedness for Borrowed Money
incurred (A) for the purpose of financing the payment of any scheduled
pre-delivery or delivery instalment of the purchase price of a vessel to be
owned by the Parent or any Subsidiary or (B) between April 1, 2020 and December
31, 2021 (or such later date as may, with the prior consent of Hermes, be agreed
between the Parent and the Lenders) for the purpose of providing crisis and
recovery-related Indebtedness (as contemplated in the Principles), or in any
case resolves to do so or (y) the Borrower or the Parent shall default in the
due performance and observance of the Principles unless the circumstances giving
rise to the default are, in the opinion of the Facility Agent, capable of remedy
and are remedied within five days of the Facility Agent giving notice to the
Parent (with a copy to the Borrower) to do so, the Facility Agent may, and shall
if so directed by the Required Lenders or Hermes, declare that each Deferred
Loan be payable on demand on the date specified in such notice.

 

(e)               With respect to each repayment of Loans required by this
Section 4.02 (other than in the case of Section 4.02(d)), the Borrower may
designate the specific Borrowing or Borrowings pursuant to which such Loans were
made, provided that (i) all Loans with Interest Periods ending on such date of
required repayment shall be paid in full prior to the payment of any other Loans
and (ii) each repayment of any Loans comprising a Borrowing shall be applied pro
rata among such Loans. In the absence of a designation by the Borrower as
described in the preceding sentence, the Facility Agent shall, subject to the
preceding provisions of this clause (e), make such designation in its sole
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing pursuant to Section 2.10.

 

(f)                Notwithstanding anything to the contrary contained elsewhere
in this Agreement, all outstanding Loans shall be repaid in full on the Maturity
Date.

 

4.03           Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the Facility
Agent for the account of the Lender or Lenders entitled thereto not later than
10:00 A.M. (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Facility Agent.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (unless the next succeeding Business Day shall fall in
the next calendar month, in which case the due date thereof shall be the
previous Business Day) and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 



 -44- 

 

 

4.04           Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder will be made without setoff, counterclaim or other defense. All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding any tax imposed on or measured by the net
income, net profits or any franchise tax based on net income or net profits, and
any branch profits tax of a Lender pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein or due to failure to provide documents under Section 4.04(b) all such
taxes “Excluded Taxes”) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges to the extent imposed on taxes other than Excluded Taxes (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes” and “Taxation” shall be
applied accordingly). The Borrower will furnish to the Facility Agent within 45
days after the date of payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

(b)               Each Lender agrees (consistent with legal and regulatory
restrictions and subject to overall policy considerations of such Lender) to
file any certificate or document or to furnish to the Borrower any information
as reasonably requested by the Borrower that may be necessary to establish any
available exemption from, or reduction in the amount of, any Taxes; provided,
however, that nothing in this Section 4.04(b) shall require a Lender to disclose
any confidential information (including, without limitation, its tax returns or
its calculations). The Borrower shall not be required to indemnify any Lender
for Taxes attributed to such Lender’s failure to provide the required documents
under this Section 4.04(b).

 

(c)               If the Borrower pays any additional amount under this Section
4.04 to a Lender and such Lender determines in its sole discretion exercised in
good faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this Section 4.04(c)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses and
(iii) nothing in this Section 4.04(c) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns).

 



 -45- 

 

 

4.05          Application of Proceeds. (a) All proceeds collected by the
Collateral Agent upon any sale or other disposition of such Collateral of each
Credit Party, together with all other proceeds received by the Collateral Agent
under and in accordance with this Agreement and the other Credit Documents
(except to the extent released in accordance with the applicable provisions of
this Agreement or any other Credit Document), shall be applied by the Facility
Agent to the payment of the Secured Obligations as follows:

 

(i)              first, to the payment of all amounts owing to the Collateral
Agent or any other Agent of the type described in clauses (iii) and (iv) of the
definition of “Secured Obligations”;

 

(ii)            second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Lender Creditors as provided in
Section 4.05(d) hereof, with each Lender Creditor receiving an amount equal to
such outstanding Credit Document Obligations or, if the proceeds are
insufficient to pay in full all such Credit Document Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Other Obligations shall be paid to the Other Creditors as provided
in Section 4.05(d) hereof, with each Other Creditor receiving an amount equal to
such outstanding Other Obligations or, if the proceeds are insufficient to pay
in full all such Other Obligations, its Pro Rata Share of the amount remaining
to be distributed; and

 

(iv)          fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, and following
the termination of this Agreement, the Credit Documents, the Interest Rate
Protection Agreements and the Other Hedging Agreements in accordance with their
terms, to the relevant Credit Party or to whomever may be lawfully entitled to
receive such surplus.

 

(b)               For purposes of this Agreement, “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Credit Document
Obligations or Other Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Credit Document Obligations or Other
Obligations, as the case may be.

 

(c)               If any payment to any Secured Creditor of its Pro Rata Share
of any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Credit
Document Obligations or Other Obligations, as the case may be, of the other
Secured Creditors, with each Secured Creditor whose Credit Document Obligations
or Other Obligations, as the case may be, have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Credit Document Obligations or Other Obligations, as the
case may be, of such Secured Creditor and the denominator of which is the unpaid
Credit Document Obligations or Other Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.

 



 -46- 

 

 

(d)               All payments required to be made hereunder shall be made (x)
if to the Lender Creditors, to the Facility Agent under this Agreement for the
account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each, a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

 

(e)               For purposes of applying payments received in accordance with
this Section 4.05, the Collateral Agent shall be entitled to rely upon (i) the
Facility Agent under this Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Facility Agent, each Representative for any Other
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Credit Document Obligations
and Other Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be. Unless it has actual knowledge (including by way of written
notice from an Other Creditor) to the contrary, the Collateral Agent, shall be
entitled to assume that no Interest Rate Protection Agreements or Other Hedging
Agreements are in existence.

 

(f)                It is understood and agreed that each Credit Party shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral pledged by it under and pursuant to the
Security Documents and the aggregate amount of the Secured Obligations of such
Credit Party.

 

SECTION 5.      Conditions Precedent to the Initial Borrowing Date. The
obligation of each Lender to make Loans on the Initial Borrowing Date is subject
at the time of the making of such Loans to the satisfaction or (other than in
the case of Sections 5.02, 5.04, 5.05, 5.06 (other than delivery of the Share
Charge Collateral), 5.07, 5.08, 5.10, 5.11, 5.12 and 5.15) waiver of the
following conditions:

 

5.01          Effective Date. On or prior to the Initial Borrowing Date, the
Effective Date shall have occurred.

 

5.02          [Intentionally Omitted.] 

 

5.03          Corporate Documents; Proceedings; etc. On the Initial Borrowing
Date, the Facility Agent shall have received a certificate, dated the Initial
Borrowing Date, signed by the secretary or any assistant secretary of each
Credit Party (or, to the extent such Credit Party does not have a secretary or
assistant secretary, the analogous Person within such Credit Party), and
attested to by an authorized officer, member or general partner of such Credit
Party, as the case may be, in substantially the form of Exhibit D, with
appropriate insertions, together with copies of the certificate of incorporation
and by-laws (or equivalent organizational documents) of such Credit Party and
the resolutions of such Credit Party referred to in such certificate.

 

5.04          Know Your Customer. On the Initial Borrowing Date, the Facility
Agent, the Hermes Agent and the Lenders shall have been provided with all
information requested in order to carry out and be reasonably satisfied with all
necessary “know your customer” information required pursuant to the PATRIOT ACT
and such other documentation and evidence necessary in order for the Lenders to
carry out and be reasonably satisfied with other similar checks under all
applicable laws and regulations pursuant to the Transaction and the Hermes
Cover, in connection with each of the Facility Agent’s, the Hermes Agent’s and
each Lender’s internal compliance regulations including, without limitation and
to the extent required to comply with the “know your customer” requirements
referred to above (i) specimen signatures of any person authorized to execute
the Credit Documents and (ii) copies of the passports for each person identified
in item (i).

 



 -47- 

 

 

5.05          Construction Contract and Other Material Agreements. On or prior
to the Initial Borrowing Date, the Facility Agent shall have received a true,
correct and complete copy of the Construction Contract, which shall be in full
force and effect, and all other material contracts in connection with the
construction, supervision and acquisition of the Vessel that the Facility Agent
may reasonably request and all such documents shall be reasonably satisfactory
in form and substance to the Facility Agent (it being understood that the
executed copy of the Construction Contract delivered to the Lead Arrangers prior
to the Effective Date is satisfactory).

 

5.06          Share Charge. On the Initial Borrowing Date, the Pledgor shall
have duly authorized, executed and delivered a Bermuda share charge for the
Borrower substantially in the form of Exhibit F (as modified, supplemented or
otherwise modified from time to time, the “Share Charge”) or otherwise
reasonably satisfactory to the Lead Arrangers, together with the Share Charge
Collateral.

 

5.07          Assignment of Contracts. On the Initial Borrowing Date, the
Borrower shall have duly authorized, executed and delivered a valid and
effective assignment by way of security in favor of the Collateral Agent of all
of the Borrower’s present and future interests in and benefits under (x) the
Construction Contract, (y) each Refund Guarantee and (z) the Construction Risk
Insurance (it being understood that the Borrower will use commercially
reasonable efforts to have the underwriters of the Construction Risk Insurance
accept and endorse on such insurance policy a loss payable clause substantially
in the form set forth in Part 3 of Schedule 2 to the Assignment of Contracts (as
defined below), and it being further understood that certain of the Refund
Guarantee and none of the Construction Risk Insurances will have been issued on
the Initial Borrowing Date), which assignment shall be substantially in the form
of Exhibit J hereto or otherwise reasonably acceptable to the Lead Arrangers and
the Borrower and customary for transactions of this type, along with appropriate
notices and consents relating thereto (to the extent incorporated into or
required pursuant to such Exhibit or otherwise agreed by the Borrower and the
Facility Agent), including, without limitation, those acknowledgments, notices
and consents listed on Schedule 5.07 (as modified, supplemented or amended from
time to time, the “Assignment of Contracts”).

 

5.08          Consents Under Existing Credit Facilities. On or prior to the
Initial Borrowing Date, the Facility Agent shall have received (a) evidence that
all conditions, waivers, consents, acknowledgments and amendments in relation to
any existing credit facilities of the Parent and/or any of its Subsidiaries
required in connection with or in order to permit the transactions hereunder
(including, without limitation, any prepayments required in connection
therewith) shall have been obtained and/or satisfied and (b) evidence that the
prepayment required to be made under existing credit facility agreements of the
Borrower as a result of the entering into of the Construction Contract has been
made (it being acknowledged that the condition set forth in this Section 5.08
has been satisfied as at the date hereof).

 



 -48- 

 

 

5.09          Process Agent. On or prior to the Initial Borrowing Date, the
Facility Agent shall have received satisfactory evidence from the Parent, the
Borrower and any other applicable Credit Party that they have each appointed an
agent in London for the service of process or summons in relation to each of the
Credit Documents.

 

5.10          Opinions of Counsel.

 

(a)               On the Initial Borrowing Date, the Facility Agent shall have
received from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special New York counsel to the
Credit Parties, an opinion addressed to the Facility Agent and each of the
Lenders and dated the Initial Borrowing Date in substantially the form delivered
to the Lenders prior to the Effective Date, or otherwise reasonably satisfactory
to the Lead Arrangers, substantially in the form set forth in Exhibit 1 of
Schedule 5.10.

 

(b)               On the Initial Borrowing Date, the Facility Agent shall have
received from Cox Hallett Wilkinson (or another counsel reasonably acceptable to
the Lead Arrangers), special Bermudian counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 2 of Schedule 5.10.

 

(c)               On the Initial Borrowing Date, the Facility Agent shall have
received from Norton Rose LLP (or another counsel reasonably acceptable to the
Lead Arrangers), special English counsel to the Facility Agent for the benefit
of the Lead Arrangers, an opinion addressed to the Facility Agent (for itself
and on behalf of the Lenders) and the Collateral Agent (for itself and on behalf
of the Secured Creditors) dated the Initial Borrowing Date in substantially the
form delivered to the Lenders prior to the Effective Date or otherwise
reasonably satisfactory to the Lead Arrangers substantially in the form set
forth in Exhibit 3 of Schedule 5.10.

 

(d)               On the Initial Borrowing Date if required by any New Lender,
the Facility Agent shall have received from Norton Rose LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special German counsel to the
Facility Agent for the benefit of the Lead Arrangers, an opinion addressed to
the Facility Agent and each of the Lenders and dated the Initial Borrowing Date
in substantially the form delivered to the Lenders prior to the Effective Date,
or otherwise reasonably satisfactory to the Lead Arrangers, covering the matters
set forth in Exhibit 4 of Schedule 5.10.

 

(e)               On the Initial Borrowing Date, the Facility Agent shall have
received from Holland & Knight (or another counsel reasonably acceptable to the
Lead Arrangers), special Florida counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 5 of Schedule 5.10.

 



 -49- 

 

 

5.11          KfW Refinancing. On or prior to the Initial Borrowing Date and to
the extent that the Initial Syndication Date has occurred, the definitive credit
documentation related to the KfW Refinancing (including, without limitation, the
Interaction Agreement) shall have been duly executed and delivered by the
parties thereto and shall be reasonably satisfactory to KfW and the Refinanced
Banks, and the KfW Refinancing shall be effective in accordance with its terms.

 

5.12          Equity Payment. On the Initial Borrowing Date, the Facility Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Facility Agent, that the Borrower shall have funded from cash on hand an
amount equal to 0.4% of the Initial Construction Price for the Vessel.

 

5.13          Financing Statements. On the Initial Borrowing Date, the
Collateral Agent, in consultation with the Credit Parties, shall have:

 

(a)               prepared and filed proper financing statements (Form UCC-1 or
the equivalent) fully prepared for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Share Charge and the Assignment of Contracts; and

 

(b)               received certified copies of lien search results (Form UCC-11)
listing all effective financing statements that name each Credit Party as debtor
and that are filed in the District of Columbia and Florida, together with Form
UCC-3 Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable laws
for any financing statement which covers the Collateral except to the extent
evidencing Permitted Liens.

 

5.14          Security Trust Deed.    On the Initial Borrowing Date and to the
extent that the Initial Syndication Date has occurred, the Security Trust Deed
shall have been executed by the parties thereto and shall be in full force and
effect.

 

5.15          Hermes Cover. On the Initial Borrowing Date, (x) the Facility
Agent shall have received evidence from the Hermes Agent that the Hermes Cover
is in full force and effect on terms acceptable to the Lead Arrangers (it being
understood that each Lead Arranger shall have confirmed to the Hermes Agent that
the terms of the Hermes Cover are acceptable), and all due and owing Hermes
Premium and Hermes Issuing Fees to be paid in connection therewith shall have
been paid in full, which the Borrower hereby agrees to pay, provided it is
understood and agreed that the Hermes Cover shall have been granted as soon as
the Hermes Agent and/or KfW IPEX-Bank GmbH receives the Declaration of Guarantee
(Gewährleistungs-Erklärung) from Hermes and (y) all Loans and other financing to
be made pursuant hereto shall be in material compliance with the Hermes Cover
and all applicable requirements of law or regulation.

 

SECTION 6.      Conditions Precedent to each Borrowing Date. The obligation of
each Lender to make Loans on each Borrowing Date is subject at the time of the
making of such Loans to the satisfaction or (other than in the case of Sections
6.01, 6.02, 6.03, 6.04 and 6.06) waiver of the following conditions:

 



 -50- 

 

 

6.01          No Default; Representations and Warranties. At the time of each
Borrowing and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to such Borrowing with the same
effect as though such representations and warranties had been made on the
Borrowing Date in respect of such Borrowing (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02          Consents. On or prior to each Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Construction Contract, any Refund Guarantee (to
the extent issued on or prior to such Borrowing Date), the Vessel and the other
transactions contemplated hereby (except to the extent specifically addressed in
other sections of Section 5 or this Section 6) shall have been obtained and
remain in effect. On each Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon this Agreement, the Transaction or the other
transactions contemplated by the Credit Documents.

 

6.03          Refund Guarantees. On (x) the Initial Borrowing Date, the Refund
Guarantee for the Pre-delivery Installment to be paid on the Initial Borrowing
Date shall have been issued and assigned to the Collateral Agent pursuant to an
Assignment of Contracts and (y) each other Borrowing Date (other than the
Borrowing Date in relation to the Delivery Date), each additional Refund
Guarantee that has been issued since the Initial Borrowing Date shall have been
assigned to the Collateral Agent by delivering a supplement to the relevant
schedule to the Assignment of Contracts to the Collateral Agent with the updated
information, in each case along with (to the extent incorporated into the
Assignment of Contracts) an appropriate notice and consent relating thereto, and
the Lead Arrangers shall have received reasonably satisfactory evidence to such
effect. Each Refund Guarantee shall secure a principal amount equal to (i)
the amount of the corresponding Pre-delivery Installment to be paid by the
Borrower to the Yard minus (ii) the amount paid by the Yard to the Borrower in
respect of the corresponding Pre-delivery Installment under Article 8, Clause
2.8 (i), (ii), (iii) or (iv), as the case may be, of the Construction Contract
pursuant to the terms of each Refund Guarantee, and the Lead Arrangers shall
have received reasonably satisfactory evidence to such effect.

 

6.04          Equity Payment. On each Borrowing Date on which the proceeds of
Loans are being used to fund a payment under the Construction Contract, the
Facility Agent shall have received evidence, in form and substance reasonably
satisfactory to the Facility Agent, of the payment by the Borrower (other than
from proceeds of Loans) of at least [*]% of each such amount then due on such
Borrowing Date under the Construction Contract, it being agreed and acknowledged
that where the Borrower makes an equity payment in excess of any of the minimum
equity payments of [*]% referred to above, the subsequent minimum equity payment
for future Borrowing Dates required may be reduced to take account of such over
payment on a basis notified by the Borrower to the Facility Agent as long as at
all times the Borrower continues to comply with the minimum equity requirements
set out above.

 



 -51- 

 

 

6.05          Fees, Costs, etc. On each Borrowing Date, the Borrower shall have
paid to the Agents, the Lead Arrangers and the Lenders all costs, fees, expenses
(including, without limitation, reasonable fees and expenses of Norton Rose LLP
and local and maritime counsel and consultants) and other compensation
contemplated hereby payable to the Agents, the Lead Arrangers and the Lenders or
payable in respect of the transactions contemplated hereunder (including,
without limitation, the KfW Refinancing), to the extent then due; provided that
(i) any such costs, fees and expenses and other compensation shall have been
invoiced to the Borrower at least three Business Days prior to such Borrowing
Date and (ii) such costs, fees and expenses in respect of the KfW Refinancing
shall include ongoing or recurring legal costs or expenses after the Effective
Date where such legal costs or expenses are incurred in respect of the period
falling 6 months after the Effective Date.

 

6.06          Construction Contract. On each Borrowing Date, the Borrower shall
have certified that all conditions and requirements under the Construction
Contract required to be satisfied on such Borrowing Date, including in
connection with the respective payment installments to be made to the Yard on
such Borrowing Date, shall have been satisfied (including, but not limited to,
the Borrower’s payment to the Yard of the portion of the payment installment on
the Vessel that is not being financed with proceeds of the Loans), other than
those that are not materially adverse to the Lenders, it being understood that
any litigation between the Yard and the Parent and/or Borrower shall be deemed
to be materially adverse to the Lenders.

 

6.07          Notice of Borrowing. Prior to the making of each Loan, the
Facility Agent shall have received the Notice of Borrowing required by Section
2.03(a).

 

6.08          Solvency Certificate. On each Borrowing Date, Parent shall cause
to be delivered to the Facility Agent a solvency certificate from a senior
financial officer of Parent, in substantially the form of Exhibit K or otherwise
reasonably acceptable to the Facility Agent, which shall be addressed to the
Facility Agent and each of the Lenders and dated such Borrowing Date, setting
forth the conclusion that, after giving effect to the transactions hereunder
(including the incurrence of all the financing contemplated with respect thereto
and the purchase of the Vessel), the Parent and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the Indebtedness
incurred in connection therewith, and will not be left with unreasonably small
capital with which to engage in their respective businesses and will not have
incurred debts beyond their ability to pay such debts as they mature.

 

6.09          Litigation. On each Borrowing Date, other than as set forth on
Schedule 6.09, there shall be no actions, suits or proceedings (governmental or
private) pending or, to the Parent or the Borrower’s knowledge, threatened (i)
with respect to this Agreement or any other Credit Document or (ii) which has
had, or, if adversely determined, could reasonably be expected to have, a
Material Adverse Effect.

 

The acceptance of the proceeds of each Loan shall constitute a representation
and warranty by the Borrower to the Facility Agent and each of the Lenders that
all of the applicable conditions specified in Section 5, this Section 6 and
Section 7 applicable to such Loan have been satisfied as of that time.

 



 -52- 

 

 

SECTION 7.      Conditions Precedent to the Delivery Date. The obligation of
each Lender to make Loans on the Delivery Date is subject at the time of making
such Loans to the satisfaction of the following conditions:

 

7.01          Delivery of Vessel. On the Delivery Date, the Vessel shall have
been delivered in accordance with the terms of the Construction Contract, other
than those changes that would not be materially adverse to the interests of the
Lenders, and the Facility Agent shall have received (a) certified copies of the
Delivery Documents (as such term is defined in the Construction Contract)
required to be delivered by the Yard pursuant to Article 7, paragraph 1.3,
clauses (i), (ii), (vii) and (viii) (and which, in the case of (vii) shall
include details of all Permitted Change Orders) of the Construction Contract and
(b) a copy of the written statement in respect of the Buyer’s Allowance (as
defined in the Construction Contract) referred to in Article 8, paragraph 2.8
(vii) of the Construction Contract as well as any details of any payment
required to be made to the Borrower pursuant to Article 8, paragraph 2.8 (viii)
of the Construction Contract.

 

7.02          Collateral and Guaranty Requirements. On or prior to the Delivery
Date, the Collateral and Guaranty Requirements with respect to the Vessel shall
have been satisfied or the Facility Agent shall have waived such requirements
(other than the Specified Requirements) and/or conditioned such waiver on the
satisfaction of such requirements within a specified period of time.

 

7.03          Evidence of [*]% Payment. On the Delivery Date, the Borrower shall
have provided funding for an amount in the aggregate equal to the sum of at
least (x) [*]% of the Initial Construction Price for the Vessel, (y) [*]% of the
aggregate amount of Permitted Change Orders for the Vessel and (z) [*]% of the
difference between the Final Construction Price and the Adjusted Construction
Price for the Vessel (in each case, other than from proceeds of Loans) and the
Facility Agent shall have received a certificate from the officer of the
Borrower to such effect.

 

7.04          Hermes Compliance; Compliance with Applicable Laws and
Regulations. On the Delivery Date, all Loans and other financing to be made
pursuant hereto shall be in material compliance with all applicable requirements
of law or regulation and the Hermes Cover.

 

7.05          Opinion of Counsel.

 

(a)               On the Delivery Date, the Facility Agent shall have received
from Norton Rose LLP (or another counsel reasonably acceptable to the Lead
Arrangers), special English counsel to the Facility Agent for the benefit of the
Lead Arrangers, an opinion addressed to the Facility Agent (for itself and on
behalf of the Lenders) and the Collateral Agent (for itself and on behalf of the
Secured Creditors) and each of the Lenders and dated as of the Delivery Date in
substantially the form delivered to the Lenders pursuant to Section 5.10, or
otherwise reasonably satisfactory to the Lead Arrangers, covering the matters
set forth in Schedule 7.05.

 

(b)               On the Delivery Date, the Facility Agent shall have received
from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special New York counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 



 -53- 

 

 

(c)               On the Delivery Date, the Facility Agent shall have received
from Graham Thompson & Co. (or another counsel reasonably acceptable to the Lead
Arrangers), special Bahamas counsel to the Credit Parties (or if the Vessel is
not flagged in the Bahamas, counsel qualified in the jurisdiction of the flag of
the Vessel and reasonably satisfactory to the Facility Agent), an opinion
addressed to the Facility Agent and each of the Lenders and dated as of the
Delivery Date in substantially the form delivered to the Lenders pursuant to
Section 5.10, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Schedule 7.05.

 

(d)               On the Delivery Date, the Facility Agent shall have received
from special Cox Hallett Wilkinson (or another counsel reasonably acceptable to
the Lead Arrangers), Bermuda counsel to the Credit Parties, an opinion addressed
to the Facility Agent and each of the Lenders and dated as of such Borrowing
Date in substantially the form delivered to the Lenders prior to the Effective
Date, or otherwise reasonably satisfactory to the Lead Arrangers, covering the
matters set forth in Schedule 7.05.

 

SECTION 8.      Representations and Warranties. In order to induce the Lenders
to enter into this Agreement and to make the Loans, the Borrower or each Credit
Party, as applicable, makes the following representations and warranties, in
each case on a daily basis, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

 

8.01          Entity Status. The Parent and each of the other Credit Parties (i)
is a Person duly organized, constituted and validly existing (or the functional
equivalent) under the laws of the jurisdiction of its formation, has the
capacity to sue and be sued in its own name and the power to own and charge its
assets and carry on its business as it is now being conducted and (ii) is duly
qualified and is authorized to do business and is in good standing (or the
functional equivalent) in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized or in good
standing which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

8.02          Power and Authority. Each of the Credit Parties has the power to
enter into and perform this Agreement and those of the other Credit Documents to
which it is a party and the transactions contemplated hereby and thereby and has
taken all necessary action to authorize the entry into and performance of this
Agreement and such other Credit Documents and such transactions. This Agreement
constitutes legal, valid and binding obligations of the Parent and the Borrower
enforceable in accordance with its terms and in entering into this Agreement and
borrowing the Loans (in the case of the Borrower), the Parent and the Borrower
are each acting on their own account. Each other Credit Document constitutes (or
will constitute when executed) legal, valid and binding obligations of each
Credit Party expressed to be a party thereto enforceable in accordance with
their respective terms.

 



 -54- 

 

 

8.03          No Violation. The entry into and performance of this Agreement,
the other Credit Documents and the transactions contemplated hereby and thereby
do not and will not conflict with:

 

(a)any law or regulation or any official or judicial order; or

 

(b)the constitutional documents of any Credit Party; or

 

(c)except as set forth on Schedule 8.03, any agreement or document to which any
member of the NCLC Group is a party or which is binding upon such Credit Party
or any of its assets, nor result in the creation or imposition of any Lien on a
Credit Party or its assets pursuant to the provisions of any such agreement or
document.

 

8.04          Governmental Approvals. Except for the filing of those Security
Documents which require registration in the Federal Republic of Germany, the
Bahamas, any state of the United States of America and/or with the Registrar of
Companies in Bermuda, and for the registration of the Vessel Mortgage through
the Bahamas Maritime Authority (if the Vessel is flagged in the Bahamas) or such
other relevant authority (if the Vessel is flagged in another Acceptable Flag
Jurisdiction), all authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters, official or otherwise,
required in connection with the entry into, performance, validity and
enforceability of this Agreement and each of the other Credit Documents and the
transactions contemplated thereby have been obtained or effected and are in full
force and effect except for matters in respect of (x) the Construction Risk
Insurance and any Refund Guarantee (in each case only to the extent that such
Collateral has not yet been delivered) and (y) Collateral to be delivered on the
Delivery Date.

 

8.05          Financial Statements; Financial Condition. (a)(i) The audited
consolidated balance sheets of the Parent and its Subsidiaries as at December
31, 2011 and the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at June 30, 2012 and the related consolidated statements of
operations and of cash flows for the fiscal years or quarters, as the case may
be, ended on such dates, reported on by and accompanied by, in the case of the
annual financial statements, an unqualified report from PricewaterhouseCoopers
LLP, present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years or quarters, as the case may be, then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

 

(ii)     The pro forma consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2011 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Initial Borrowing Date, presents a good faith estimate in all material
respects of the pro forma consolidated financial position of the Parent and its
Subsidiaries as of such date.

 

(b)               Since December 31, 2011, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

 



 -55- 

 

 

8.06          Litigation. No litigation, arbitration or administrative
proceedings of or before any court, arbitral body or agency (including but not
limited to investigative proceedings) are current or pending or, to the Parent
or the Borrower’s knowledge, threatened, which might, if adversely determined,
have a Material Adverse Effect.

 

8.07          True and Complete Disclosure. Each Credit Party has fully
disclosed in writing to the Facility Agent all facts relating to such Credit
Party which it knows or should reasonably know and which might reasonably be
expected to influence the Lenders in deciding whether or not to enter into this
Agreement.

 

8.08          Use of Proceeds. All proceeds of the Loans (other than Deferred
Loans, which shall be used only for the purpose of paying the principal portion
of the repayment instalment of a Loan due on each Repayment Date falling during
the Deferral Period) may be used only to finance (i) up to 80% of the Adjusted
Construction Price of the Vessel and (ii) up to 100% of the Hermes Premium.

 

8.09          Tax Returns and Payments. The NCLC Group have complied with all
taxation laws in all jurisdictions in which it is subject to Taxation and has
paid all material Taxes due and payable by it; no material claims are being
asserted against it with respect to Taxes, which might, if such claims were
successful, have a material adverse effect on the ability of any Credit Party to
perform its obligations under the Credit Documents or could otherwise be
reasonably expected to have a Material Adverse Effect. As at the Effective Date
all amounts payable by the Parent and the Borrower hereunder may be made free
and clear of and without deduction for or on account of any Taxation in the
Parent and the Borrower’s jurisdiction.

 

8.10          No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning the Parent and its
Subsidiaries, and the transactions contemplated hereby prepared by or on behalf
of the foregoing or their representatives and made available to any Lenders or
any Agent in connection with the transactions contemplated hereby, when taken as
a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders or any Agent and as of the Effective
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

(b)               The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Parent, the Borrower or any of
their respective representatives and that have been made available to any
Lenders or any Agent in connection with the transactions contemplated hereby (i)
have been prepared in good faith based upon assumptions believed by the Parent,
the Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Parent or the Borrower.

 

8.11          The Security Documents. (a) None of the Collateral is subject to
any Liens except Permitted Liens.

 



 -56- 

 

 

(b)               The security interests created under the Share Charge in favor
of the Collateral Agent, as pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Share Charge Collateral described
in the Share Charge, subject to no security interests of any other Person. No
filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interests created in the Share Charge
Collateral under the Share Charge other than with respect to that portion of the
Share Charge Collateral constituting a “general intangible” under the UCC. The
filings on Form UCC-1 made pursuant to the Share Charge will perfect a security
interest in the Collateral covered by the Share Charge to the extent a security
interest in such Collateral may be perfected by such filings.

 

(c)               After the execution and registration thereof, the Vessel
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the Vessel in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on the Vessel may be subject to
the Permitted Liens related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

 

(d)               After the execution and delivery thereof and upon the taking
of the actions mentioned in the immediately succeeding sentence, each of the
Security Documents will create in favor of the Collateral Agent for the benefit
of the Secured Creditors a legal, valid and enforceable fully perfected first
priority security interest in and Lien on all right, title and interest of the
Credit Parties party thereto in the Collateral described therein, subject only
to Permitted Liens. Subject to Sections 7.02, 8.04 and this Section 8.11 and the
definition of “Collateral and Guaranty Requirements,” no filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filings or recordings which shall have been made on
or prior to the execution of such Security Document.

 

8.12          Capitalization. All the Capital Stock, as set forth on Schedule
8.12, in the Borrower and each other Credit Party (other than the Parent) is
legally and beneficially owned directly or indirectly by the Parent and, except
as permitted by Section 10.02, such structure shall remain so until the Maturity
Date.

 

8.13          Subsidiaries. On and as of the Initial Borrowing Date, other than
in respect of Dormant Subsidiaries (i) the Parent has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.13 which Schedule identifies the correct
legal name, direct owner, percentage ownership and jurisdiction of organization
of the Borrower and each such other Subsidiary on the date hereof, (ii) all
outstanding shares of the Borrower and each other Subsidiary of the Parent have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights, and (iii) neither the Borrower nor any
Subsidiary of the Parent has outstanding any securities convertible into or
exchangeable for its Capital Stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Capital Stock or any
stock appreciation or similar rights.

 

8.14          Compliance with Statutes, etc. The Parent and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 -57- 

 

 

8.15          Winding-up, etc. None of the events contemplated in clauses (a),
(b), (c) or (d) of Section 11.05 has occurred with respect to any Credit Party.

 

8.16          No Default. No event has occurred which constitutes a Default or
Event of Default under or in respect of any Credit Document to which any Credit
Party is a party or by which the Parent or any of its Subsidiaries may be bound
(including (inter alia) this Agreement) and no event has occurred which
constitutes a default under or in respect of any agreement or document to which
any Credit Party is a party or by which any Credit Party may be bound, except to
an extent as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

8.17          Pollution and Other Regulations. Each of the Credit Parties:

 

(a)               is in compliance with all applicable federal, state, local,
foreign and international laws, regulations, conventions and agreements relating
to pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, water of the contiguous zone, ocean waters and international
waters), including without limitation, laws, regulations, conventions and
agreements relating to (i) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazard substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”) or (ii) Environmental
Law;

 

(b)               has all permits, licenses, approvals, rulings, variances,
exemptions, clearances, consents or other authorizations required under
applicable Environmental Law (“Environmental Approvals”) and is in compliance
with all Environmental Approvals required to operate its business as presently
conducted or as reasonably anticipated to be conducted;

 

(c)               has not received any notice, claim, action, cause of action,
investigation or demand by any other person, alleging potential liability for,
or a requirement to incur, investigatory costs, clean-up costs, response and/or
remedial costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorneys’ fees and
expenses or fines or penalties, in each case arising out of, based on or
resulting from (i) the presence or release or threat of release into the
environment of any Materials of Environmental Concern at any location, whether
or not owned by such person or (ii) Environmental Claim,

 

(A)       which is, or are, in each case, material; and

 

(B)       there are no circumstances that may prevent or interfere with such
full compliance in the future.

 

There are no Environmental Claims pending or threatened against any of the
Credit Parties which the Parent or the Borrower, in its reasonable opinion,
believes to be material.

 



 -58- 

 

 

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that the Parent
or the Borrower reasonably believes could form the basis of any bona fide
material Environmental Claim against any of the Credit Parties.

 

8.18          Ownership of Assets. Except as permitted by Section 10.02, each
member of the NCLC Group has good and marketable title to all its assets which
is reflected in the audited accounts referred to in Section 8.05(a).

 

8.19          Concerning the Vessel. As of the Delivery Date, (a) the name,
registered owner, official number, and jurisdiction of registration and flag of
the Vessel shall be set forth on Schedule 8.19 (as updated from time to time by
the Borrower pursuant to Section 9.13 with respect to flag jurisdiction, and
otherwise (with respect to name, registered owner, official number and
jurisdiction of registration) upon advance notice and in a manner that does not
interfere with the Lenders’ Liens on the Collateral, provided that each
applicable Credit Party shall take all steps requested by the Collateral Agent
to preserve and protect the Liens created by the Security Documents on the
Vessel) and (b) the Vessel is and will be operated in material compliance with
all applicable law, rules and regulations.

 

8.20          Citizenship. None of the Credit Parties has an establishment in
the United Kingdom within the meaning of the Overseas Companies Regulation 2009
or a place of business in the United States (in each case, except as already
disclosed) or any other jurisdiction which requires any of the Security
Documents to be filed or registered in that jurisdiction to ensure the validity
of the Security Documents to which it is a party unless (x) all such filings and
registrations have been made or will be made as provided in Sections 7.02, 8.04
and 8.11 and the definition of “Collateral and Guaranty Requirements” and (y)
prompt notice of the establishment of such a place of business is given to the
Facility Agent and the requirements set forth in Section 9.10 have been
satisfied. The Borrower and each other Credit Party which owns or operates, or
will own or operate, the Vessel at any time is, or will be, qualified to own and
operate the Vessel under the laws of the Bahamas or such other jurisdiction in
which the Vessel is permitted, or will be permitted, to be flagged in accordance
with the terms of Section 9.13.

 

8.21          Vessel Classification. The Vessel is or will be as of the Delivery
Date, classified in the highest class available for vessels of its age and type
with a classification society listed on Schedule 8.21 hereto or another
internationally recognized classification society reasonably acceptable to the
Collateral Agent, free of any overdue conditions or recommendations.

 

8.22          No Immunity. None of the Credit Parties nor any of their
respective assets enjoys any right of immunity (sovereign or otherwise) from
set-off, suit or execution in respect of their obligations under this Agreement
or any of the other Credit Documents or by any relevant or applicable law.

 

8.23          Fees, Governing Law and Enforcement. No fees or taxes, including,
without limitation, stamp, transaction, registration or similar taxes, are
required to be paid to ensure the legality, validity, or enforceability of this
Agreement or any of the other Credit Documents other than recording taxes which
have been, or will be, paid as and to the extent due. Under the laws of the
Bahamas or any other jurisdiction where the Vessel is flagged, the choice of the
laws of England as set forth in the Credit Documents which are stated to be
governed by the laws of England is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.

 



 -59- 

 

 

8.24          Form of Documentation. Each of the Credit Documents is in proper
legal form (under the laws of England, the Bahamas, Bermuda and each other
jurisdiction where the Vessel is flagged or where the Credit Parties are
domiciled) for the enforcement thereof under such laws. To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in England, the Bahamas and/or Bermuda it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in England, the Bahamas and Bermuda, except as have been made,
or will be made, in accordance with Section 5, 6, 7 and 8, as applicable.

 

8.25          Pari Passu or Priority Status. The claims of the Agents and the
Lenders against the Parent or the Borrower under this Agreement will rank at
least pari passu with the claims of all unsecured creditors of the Parent or the
Borrower (other than claims of such creditors to the extent that they are
statutorily preferred) and in priority to the claims of any creditor of the
Parent or the Borrower who is also a Credit Party.

 

8.26          Solvency. The Credit Parties, taken as a whole, are and shall
remain, after the advance to them of the Loans or any of such Loans, solvent in
accordance with the laws of Bermuda, the United States, England and the Bahamas
and in particular with the provisions of the Bankruptcy Code and the
requirements thereof.

 

8.27          No Undisclosed Commissions. There are and will be no commissions,
rebates, premiums or other payments by or to or on account of any Credit Party,
their shareholders or directors in connection with the Transaction as a whole
other than as disclosed to the Facility Agent or any other Agent in writing.

 

8.28          Completeness of Documentation. The copies of the Management
Agreements, the Construction Contract, each Refund Guarantee, and to the extent
applicable, the Supervision Agreement delivered to the Facility Agent are true
and complete copies of each such document constituting valid and binding
obligations of the parties thereto enforceable in accordance with their
respective terms and no amendments thereto or variations thereof have been
agreed nor has any action been taken by the parties thereto which would in any
way render such document inoperative or unenforceable, unless replaced by a
management agreement or management agreements, refund guarantees or, to the
extent applicable, a supervision agreement, as the case may be, reasonably
satisfactory to the Facility Agent.

 

8.29          Money Laundering. Any borrowing by the Borrower hereunder, and the
performance of its obligations hereunder and under the other Security Documents,
will be for its own account and will not, to the best of its knowledge, involve
any breach by it of any law or regulatory measure relating to “money laundering”
as defined in Article 1 of the Directive (2005/EC/60) of the European Parliament
and of the Council of the European Communities.

 



 -60- 

 

 

SECTION 9.      Affirmative Covenants. The Parent and the Borrower hereby
covenant and agree that on and after the Initial Borrowing Date and until the
Total Commitments have terminated and the Loans, together with interest,
Commitment Commission and all other obligations incurred hereunder and
thereunder, are paid in full (other than contingent indemnification and expense
reimbursement claims for which no claim has been made):

 

9.01          Information Covenants. The Parent will provide to the Facility
Agent (or will procure the provision of):

 

(a)               Quarterly Financial Statements. Within 60 days after the close
of the first three fiscal quarters in each fiscal year of the Parent, the
consolidated balance sheets of the Parent and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
operations and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by a financial officer of the Borrower, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(b)               Annual Financial Statements. Within 120 days after the close
of each fiscal year of the Parent, the consolidated balance sheets of the Parent
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and changes in shareholders’ equity and of
cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and audited by independent certified public accountants of
recognized international standing, together with an opinion of such accounting
firm (which opinion shall not be qualified as to scope of audit or as to the
status of the Parent as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(c)               Valuations. After the Delivery Date, together with delivery of
the financial statements described in Section 9.01(b) for each fiscal year, and
at any other time within 15 days of a written request from the Facility Agent,
an appraisal report of recent date (but in no event earlier than 90 days before
the delivery of such reports) from an Approved Appraiser or such other
independent firm of shipbrokers or shipvaluers nominated by the Borrower and
approved by the Facility Agent (acting on the instructions of the Required
Lenders) or failing such nomination and approval, appointed by the Facility
Agent (acting on such instructions) in its sole discretion (each such valuation
and any other valuation obtained pursuant to this Section 9.01(c) shall be made
without, unless reasonably required by the Facility Agent, physical inspection
and on the basis of a sale for prompt delivery for cash at arm’s length on
normal commercial terms as between a willing buyer and a willing seller without
taking into account the benefit of any charterparty or other engagement
concerning the Vessel), stating the then current fair market value of the
Vessel. The appraisal obtained pursuant to the above provisions shall be treated
as the fair market value of the Vessel for that period unless the Facility Agent
(acting on the instructions of the Required Lenders) notifies the Borrower
within 15 days of the receipt of this appraisal that it is not satisfied that
such appraisal appropriately reflects the fair market value of the Vessel, in
which case the Facility Agent shall be entitled to request that the Borrower
obtains a second valuation from an Approved Appraiser, such second valuation to
be obtained within 15 days of the receipt of the request for the same. Where any
such second valuation is so requested, the fair market value of the Vessel shall
be determined on the basis of the average of the two appraisals so obtained. All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Facility Agent may and, at the request of the
Lenders, shall, upon prior written notice to the Borrower (which notice shall
identify the names of the relevant appraisal firms), obtain such appraisals and
that the cost of all such appraisals will be for the account of the Borrower);
provided that, unless an Event of Default shall then be continuing, in no event
shall the Borrower be required to pay for appraisal reports from one or, if
applicable, two appraisers on more than one occasion in any fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis;

 



 -61- 

 

 

(d)               Filings. Promptly, copies of all financial information, proxy
materials and other information and reports, if any, which the Parent or any of
its Subsidiaries shall file with the Securities and Exchange Commission (or any
successor thereto);

 

(e)               Projections. (i) As soon as practicable (and in any event
within 120 days after the close of each fiscal year), commencing with the fiscal
year ending December 31, 2012, annual cash flow projections on a consolidated
basis of the NCLC Group showing on a monthly basis advance ticket sales (for at
least 12 months following the date of such statement) for the NCLC Group;

 

(ii)       As soon as practicable (and in any event not later than January 31 of
each fiscal year):

 

(x)a budget for the NCLC Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

(y)updated financial projections of the NCLC Group for at least the next five
years (including an income statement and quarterly break downs for the first of
those five years); and

 

(z)an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

(f)                Officer’s Compliance Certificates. As soon as practicable
(and in any event within 60 days after the close of each of the first three
quarters of its fiscal year and within 120 days after the close of each fiscal
year), a statement signed by one of the Parent’s financial officers
substantially in the form of Exhibit M (commencing with the fourth quarter of
the fiscal year ending December 31, 2012) and such other information as the
Facility Agent may reasonably request;

 

(g)               Litigation. On a quarterly basis, details of any material
litigation, arbitration or administrative proceedings affecting any Credit Party
which are instituted and served, or, to the knowledge of the Parent or the
Borrower, threatened (and for this purpose proceedings shall be deemed to be
material if they involve a claim in an amount exceeding $25,000,000 or the
equivalent in another currency);

 



 -62- 

 

 

(h)               Notice of Event of Default. Promptly upon (i) any Credit Party
becoming aware thereof (and in any event within three Business Days),
notification of the occurrence of any Event of Default and (ii) the Facility
Agent’s request from time to time, a certificate stating whether any Credit
Party is aware of the occurrence of any Event of Default;

 

(i)                 Status of Foreign Exchange Arrangements. Promptly upon
reasonable request from the Lead Arrangers through the Facility Agent, an update
on the status of the Parent and the Borrower’s foreign exchange arrangements
with respect to the Vessel and this Agreement;

 

(j)                 Other Information. Promptly, such further information in its
possession or control regarding its financial condition and operations and those
of any company in the NCLC Group as the Facility Agent may reasonably request;
and

 

(k)               Principles Information Package. The Borrower shall supply to
the Facility Agent as soon as the same become available, but in any event within
five, 10 and 30 days after the end of, respectively, each monthly, bi-monthly
and quarterly period beginning on April 1, 2020, the information required by
section (F) of the Principles Information Package, with such information to be
in reasonable detail and with appropriate calculations and computations in all
respects reasonably satisfactory to the Facility Agent.

 

All accounts required under this Section 9.01 shall be prepared in accordance
with GAAP and shall fairly represent in all material respects the financial
condition of the relevant company.

 

9.02          Books and Records; Inspection. The Parent will keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
all material respects, in which materially proper and correct entries shall be
made of all financial transactions and the assets, liabilities and business of
the Parent and its Subsidiaries in accordance with GAAP. The Parent will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Facility Agent at the reasonable request of any Lead
Arranger to visit and inspect, under guidance of officers of the Parent or such
Subsidiary, any of the properties of the Parent or such Subsidiary, and to
examine the books of account of the Parent or such Subsidiary and discuss the
affairs, finances and accounts of the Parent or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Facility Agent at the reasonable request of any
such Lead Arranger may reasonably request.

 

9.03          Maintenance of Property; Insurance. The Parent will (x) keep, and
will procure that each of its Subsidiaries keeps, all of its real property and
assets properly maintained and in existence and will comprehensively insure, and
will procure that each of its Subsidiaries comprehensively insures, for such
amounts and of such types as would be effected by prudent companies carrying on
business similar to the Parent or its Subsidiaries (as the case may be) and (y)
as of the Delivery Date, maintain (or cause the Borrower to maintain) insurance
(including, without limitation, hull and machinery, war risks, loss of hire (if
applicable), protection and indemnity insurance as set forth on Schedule 9.03
(the “Required Insurance”) with respect to the Vessel at all times.

 



 -63- 

 

 

9.04          Corporate Franchises. The Parent will, and will cause each of its
Subsidiaries to, do all such things as are necessary to maintain its corporate
existence (except as permitted by Section 10.02) in good standing and will
ensure that it has the right and is duly qualified to conduct its business as it
is conducted in all applicable jurisdictions and will obtain and maintain all
franchises and rights necessary for the conduct of its business, except, in the
case of Subsidiaries that are not Credit Parties, to the extent that a failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

9.05          Compliance with Statutes, etc. The Parent will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions (including all laws and
regulations relating to money laundering) imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such non-compliances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.06          Hermes Cover. (a) The terms and conditions of the Hermes Cover are
incorporated herein and in so far as they impose terms, conditions and/or
obligations on the Collateral Agent and/or the Facility Agent and/or the Hermes
Agent and/or the Lenders in relation to the Borrower or any other Credit Party
then such terms, conditions and obligations are binding on the parties hereto
and further in the event of any conflict between the terms of the Hermes Cover
and the terms hereof the terms of the Hermes Cover shall be paramount and
prevail. For the avoidance of doubt, neither the Parent nor the Borrower has any
interest or entitlement in the proceeds of the Hermes Cover. In particular, but
without limitation, the Borrower shall pay any difference between the amount of
the Loans drawn to pay the Hermes Premium, and the Hermes Premium.

 

(b)               The Borrower shall at all times promptly pay all due and owing
Hermes Premium.

 

9.07          End of Fiscal Years. The Parent and the Borrower will maintain
their fiscal year ends as in effect on the Effective Date.

 

9.08          Performance of Credit Document Obligations. The Parent will, and
will cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement and other debt instrument
(including, without limitation, the Credit Documents) by which it is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.09          Payment of Taxes. The Parent will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien not
otherwise permitted under Section 10.01, provided that neither the Parent nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

 



 -64- 

 

 

9.10          Further Assurances.

 

(a)               The Borrower will, from time to time on being required to do
so by the Facility Agent or the Hermes Agent, do or procure the doing of all
such acts and/or execute or procure the execution of all such documents in a
form reasonably satisfactory to the Facility Agent or the Hermes Agent (as the
case may be) as the Facility Agent or the Hermes Agent may reasonably consider
necessary for giving full effect to any of the Credit Documents or securing to
the Agents and/or the Lenders or any of them the full benefit of the rights,
powers and remedies conferred upon the Agents and/or the Lenders or any of them
in any such Credit Document.

 

(b)               The Borrower hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law. The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.

 

(c)               The Parent will cause each Subsidiary of the Parent which owns
any direct interest in the Borrower promptly following such Subsidiary’s
acquisition of such interest, to execute and deliver a counterpart to the Share
Charge and, in connection therewith, promptly execute and deliver all further
instruments, and take all further action, that the Facility Agent may reasonably
require (including, without limitation, the provision of officers’ certificates,
resolutions, good standing certificates and opinions of counsel, in each case to
the reasonable satisfaction of the Facility Agent).

 

(d)               If at any time the Borrower shall enter into a Supervision
Agreement pursuant to the Construction Contract, the Borrower shall,
substantially simultaneously therewith, duly authorize, execute and deliver a
valid and effective first-priority legal assignment in favor of the Collateral
Agent of all of the Borrower’s present and future interests in and benefits
under such Supervision Agreement, which such assignment shall be in form and
substance reasonably acceptable to the Facility Agent, and customary for this
type of transaction.

 

9.11          Ownership of Subsidiaries. Other than “director qualifying shares”
and similar requirements, the Parent shall at all times directly or indirectly
own 100% of the Capital Stock or other Equity Interests of the Borrower (except
as permitted by Section 10.02).

 

9.12          Consents and Registrations. The Parent and the Borrower shall
obtain (and shall, at the request of the Facility Agent, promptly furnish
certified copies to the Facility Agent of) all such authorizations, approvals,
consents, licenses and exemptions as may be required under any applicable law or
regulation to enable it or any Credit Party to perform its obligations under,
and ensure the validity or enforceability of, each of the Credit Documents are
obtained and promptly renewed from time to time and will procure that the terms
of the same are complied with at all times. Insofar as such filings or
registrations have not been completed on or before the Initial Borrowing Date,
the Borrower will procure the filing or registration within applicable time
limits of each Security Document which requires filing or registration together
with all ancillary documents required to preserve the priority and
enforceability of the Security Documents.

 

9.13          Flag of Vessel. (a) The Borrower shall cause the Vessel to be
registered under the laws and flag of the Bahamas or, provided that the
requirements of a Flag Jurisdiction Transfer are satisfied, another Acceptable
Flag Jurisdiction. Notwithstanding the foregoing, the relevant Credit Party may
transfer the Vessel to an Acceptable Flag Jurisdiction pursuant to the
requirements set forth in the definition of “Flag Jurisdiction Transfer”.

 



 -65- 

 

 

(b)               Except as permitted by Section 10.02, the Borrower will own
the Vessel and will procure that the Vessel is traded within the NCLC Fleet from
the Delivery Date until the Maturity Date.

 

(c)               The Borrower will at all times engage the Manager (or a
replacement manager reasonably acceptable to the Facility Agent) to provide the
commercial and technical management and crewing of the Vessel.

 

9.14          “Know Your Customer” and Other Similar Information. The Parent
will, and will cause the Credit Parties, to provide (i) the “Know Your Customer”
information required pursuant to the PATRIOT Act and applicable money laundering
provisions and (ii) such other documentation and evidence necessary in order for
the Lenders to carry out and be reasonably satisfied with other similar checks
under all applicable laws and regulations pursuant to the Transaction and the
Hermes Cover, in each case as requested by the Facility Agent, the Hermes Agent
or any Lender in connection with each of the Facility Agent’s, the Hermes
Agent’s and each Lender’s internal compliance regulations.

 

SECTION 10.  Negative Covenants. The Parent and the Borrower hereby covenant and
agree that on and after the Initial Borrowing Date and until all Commitments
have terminated and the Loans, together with interest, Commitment Commission and
all other Credit Document Obligations incurred hereunder and thereunder, are
paid in full (other than contingent indemnification and expense reimbursement
claims for which no claim has been made):

 

10.01      Liens. The Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Parent or any of its Subsidiaries); provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(i)              inchoate Liens for taxes, assessments or governmental charges
or levies not yet due and payable or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles;

 

(ii)            Liens imposed by law, which were incurred in the ordinary course
of business and do not secure Indebtedness for Borrowed Money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 



 -66- 

 

 

(iii)          Liens in existence on the Effective Date which are listed, and
the property subject thereto described, in Schedule 10.01, without giving effect
to any renewals or extensions of such Liens, provided that the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding on the Effective Date, less any repayments
of principal thereof;

 

(iv)          Liens created pursuant to the Security Documents including,
without limitation, Liens created in relation to any Interest Rate Protection
Agreement or Other Hedging Agreement;

 

(v)            Liens arising out of judgments, awards, decrees or attachments
with respect to which the Parent or any of its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 11.09;

 

(vi)          Liens in respect of seamen’s wages which are not past due and
other maritime Liens arising in the ordinary course of business up to an
aggregate amount of $10,000,000;

 

(vii)        [intentionally omitted];

 

(viii)      Liens which rank after the Liens created by the Security Documents
to secure the performance of bids, tenders, bonds or contracts; provided that
(a) such bids, tenders, bonds or contracts directly relate to the Vessel, are
incurred in the ordinary course of business and do not relate to the incurrence
of Indebtedness for Borrowed Money, and (b) at any time outstanding, the
aggregate amount of Liens under this clause (vii) shall not secure greater than
$25,000,000 of obligations.

 

In connection with the granting of Liens described above in this Section 10.01
by the Parent or any of its Subsidiaries, the Facility Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien subordination agreements in favor of the holder or holders of such Liens,
in respect of the item or items of equipment or other assets subject to such
Liens).

 

10.02      Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions,
etc.

 

(a)               The Parent will not, and will not permit any of its
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
transaction of merger, amalgamation or consolidation, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or assets, or make
any Acquisitions, except that:

 

(i)              any Subsidiary of the Parent (other than the Borrower) may
merge, amalgamate or consolidate with and into, or be dissolved or liquidated
into, the Parent or other Subsidiary of the Parent (other than the Borrower), so
long as (x) in the case of any such merger, amalgamation, consolidation,
dissolution or liquidation involving the Parent, the Parent is the surviving or
continuing entity of any such merger, amalgamation, consolidation, dissolution
or liquidation and (y) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of such Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, amalgamation, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

 



 -67- 

 

 

(ii)            the Parent and any Subsidiary of the Parent may make
dispositions of assets so long as such disposition is permitted pursuant to
Section 10.02(b);

 

(iii)          the Parent and any Subsidiary of the Parent (other than the
Borrower) may make Acquisitions; provided that (x) the Parent provides evidence
reasonably satisfactory to the Required Lenders that the Parent will be in
compliance with the financial undertakings contained in Sections 10.06 to 10.09
after giving effect to such Acquisition on a pro forma basis and (y) no Default
or Event of Default will exist after giving effect to such Acquisition; and

 

(iv)          the Parent and any Subsidiary of the Parent (other than the
Borrower) may establish new Subsidiaries.

 

(b)               The Parent will not, and will not permit any other company in
the NCLC Group to, either in a single transaction or in a series of transactions
whether related or not and whether voluntarily or involuntarily, sell, transfer,
lease or otherwise dispose of all or a substantial part of its assets except
that the following disposals shall not be taken into account:

 

(i)              dispositions made in the ordinary course of trading of the
disposing entity (excluding a disposition of the Vessel or other Collateral)
including without limitation, the payment of cash as consideration for the
purchase or acquisition of any asset or service or in the discharge of any
obligation incurred for value in the ordinary course of trading;

 

(ii)            dispositions of cash raised or borrowed for the purposes for
which such cash was raised or borrowed;

 

(iii)          dispositions of assets (other than the Vessel or other
Collateral) owned by any member of the NCLC Group in exchange for other assets
comparable or superior as to type and value;

 

(iv)          a vessel (other than the Vessel or other Collateral) or any other
asset owned by any member of the NCLC Group (other than the Borrower) may be
sold, provided such sale is on a willing seller willing buyer basis at or about
market rate and at arm’s length subject always to the provisions of any loan
documentation for the financing of such vessel or other asset;

 

(v)            the Credit Parties may sell, lease or otherwise dispose of the
Vessel or sell 100% of the Capital Stock of the Borrower, provided that such
sale is made at fair market value, the Total Commitment is permanently reduced
to $0, and the Loans are repaid in full; and

 



 -68- 

 

 

(vi)          Permitted Chartering Arrangements.

 

10.03      Dividends. (a) Subject to sub-clause (b) below, the Parent will not,
and will not permit any of its Subsidiaries to, authorize, declare or pay any
Dividends with respect to the Parent or any of its Subsidiaries, except that:

 

(i)              Subsidiaries of the Parent may pay Dividends to another member
of the NCLC Group; provided that the Borrower shall procure that any Dividends
or other distributions and interest paid or payable in connection with such
Dividends or other distributions to NCL International Ltd., NCL America
Holdings, LLC or Arrasas Limited shall be received promptly by the Parent
directly or indirectly by way of Dividend;

 

(ii)            the Parent may pay Dividends in respect of the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated tax returns for each relevant jurisdiction of the NCLC Group or
holder of the Parent’s Capital Stock with respect to income taxable as a result
of any member of the NCLC Group being taxed as a pass-through entity for U.S.
Federal, state and local income tax purposes or attributable to any member of
the NCLC Group; and

 

(iii)          at any time following the listing of the ordinary Capital Stock
of the Parent (or parent company of the Parent) on an Approved Stock Exchange,
the Parent may pay Dividends in an amount not to exceed 50% of Consolidated Net
Income of the Parent and its Subsidiaries for the period (taken as one period)
commencing on January 1, 2010 and ending on the date prior to such Dividend for
which financial statements are available so long as (x) no Default or Event or
Default exists or would result from such Dividend and (y) at the time of such
Dividend and after giving effect thereto the ratio of Total Net Funded Debt to
Consolidated EBITDA for the four consecutive fiscal quarters last ended for
which financial statements have been provided to the Facility Agent pursuant to
Section 9.01 is less than 5.50:1.00.

 

(b)               The Parent shall not authorize, declare or pay any Dividends
between April 1, 2020 and the latest Maturity Date in respect of the Deferred
Loans, provided that any breach of this sub-clause shall not result in an Event
of Default but will instead result in a mandatory prepayment event under Section
4.02(d).

 

10.04      Advances, Investments and Loans. The Parent will not, and will not
permit any other member of the NCLC Group to, purchase or acquire any margin
stock (or other Equity Interests) or any other asset, or make any capital
contribution to or other investment in any other Person (each of the foregoing
an “Investment” and, collectively, “Investments”), in each case either in a
single transaction or in a series of transactions (whether related or not),
except that the following shall be permitted:

 

(i)              Investments on arm’s length terms;

 

(ii)            Investments for its use in its ordinary course of business;

 



 -69- 

 

 

(iii)          Investments the cost of which is less than or equal to its fair
market value at the date of acquisition; and

 

(iv)          Investments permitted by Section 10.02.

 

10.05      Transactions with Affiliates. (a) The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make any payment to,
or sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of such Person
(each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $10,000,000, unless such Affiliate Transaction is on
terms that are not materially less favorable to the Parent or any Subsidiary of
the Parent than those that could have been obtained in a comparable transaction
by such Person with an unrelated Person.

 

(b)               The provisions of Section 10.05(a) shall not apply to the
following:

 

(i)                 transactions between or among the Parent and/or any
Subsidiary of the Parent (or an entity that becomes a Subsidiary of the Parent
as a result of such transaction) and any merger, consolidation or amalgamation
of the Parent or any Subsidiary of the Parent and any direct parent of the
Parent, any Subsidiary of the Parent or, in the case of a Subsidiary of the
Parent, the Parent; provided that such parent shall have no material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of the Parent or such Subsidiary of the Parent, as the case may be, and such
merger, consolidation or amalgamation is otherwise in compliance with the terms
of this Agreement and effected for a bona fide business purpose;

 

(ii)              Dividends permitted by Section 10.03 and Investments permitted
by Section 10.04;

 

(iii)            the payment of reasonable and customary fees and reimbursement
of expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Parent or any Subsidiary of the Parent, any
direct or indirect parent of the Parent;

 

(iv)             [intentionally omitted];

 

(v)               any agreement to pay, and the payment of, monitoring,
management, transaction, advisory or similar fees (A) in an aggregate amount in
any fiscal year not to exceed the sum of (1) the greater of (i) 1% of
Consolidated EBITDA of the Parent and (ii) $9,000,000, plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred fees (to the extent such fees were within
such amount in clause (A)(1) above originally), plus (B) 2.0% of the value of
transactions with respect to which an Affiliate provides any transaction,
advisory or other services;

 



 -70- 

 

 

(vi)             transactions in which the Parent or any Subsidiary of the
Parent, as the case may be, delivers to the Facility Agent a letter from an
independent financial advisor stating that such transaction is fair to the
Parent or any Subsidiary of the Parent, as the case may be, from a financial
point of view or meets the requirements of Section 10.05(a);

 

(vii)          payments or loans (or cancellation of loans) to officers,
directors, employees or consultants which are approved by a majority of the
board of directors of the Parent in good faith;

 

(viii)        any agreement as in effect as of the Effective Date or any
amendment thereto (so long as any such agreement together with all amendments
thereto, taken as a whole, is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Effective Date)
or any transaction contemplated thereby as determined in good faith by the
Parent;

 

(ix)             (A) transactions with customers, clients, suppliers or
purchasers or sellers of goods or services, or transactions otherwise relating
to the purchase or sale of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
which are fair to the Parent and its Subsidiaries in the reasonable
determination of the Board of Directors or the senior management of the Parent,
or are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party or (B) transactions with joint ventures or
Subsidiaries of the Parent entered into in the ordinary course of business and
consistent with past practice or industry norm;

 

(x)               the issuance of Equity Interests (other than Disqualified
Stock) of the Parent to any Person;

 

(xi)              the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of the Parent or any
direct or indirect parent of the Issuer or of a Subsidiary of the Parent, as
appropriate, in good faith;

 

(xii)             any contribution to the capital of the Parent;

 

(xiii)            transactions between the Parent or any Subsidiary of the
Parent and any Person, a director of which is also a director of the Parent or a
Subsidiary of the Parent or any direct or indirect parent of the Parent;
provided, however, that such director abstains from voting as a director of the
Parent or a Subsidiary of the Parent or such direct or indirect parent, as the
case may be, on any matter involving such other Person;

 

(xiv)            pledges of Equity Interests of Subsidiaries of the Parent
(other than the Borrower);

 



 -71- 

 

 

(xv)           the formation and maintenance of any consolidated group or
subgroup for tax, accounting or cash pooling or management purposes in the
ordinary course of business;

 

(xvi)         any employment agreements entered into by the Parent or any
Subsidiary of the Parent in the ordinary course of business; and

 

(xvii)      transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Parent in an officer’s certificate) for
the purpose of improving the consolidated tax efficiency of the Parent and its
Subsidiaries and not for the purpose of circumventing any provision set forth in
this Agreement.

 

10.06      Free Liquidity. The Parent will not permit the Free Liquidity to be
less than $50,000,000 at any time.

 

10.07      Total Net Funded Debt to Total Capitalization. The Parent will not
permit the ratio of Total Net Funded Debt to Total Capitalization to be greater
than 0.70:1.00 at any time.

 

10.08      Collateral Maintenance. The Borrower will not permit the Appraised
Value of the Vessel (such value, the “Vessel Value”) to be less than 125% of the
aggregate outstanding principal amount of Loans at such time; provided that, so
long as any non-compliance in respect of this Section 10.08 is not caused by a
voluntary Collateral Disposition, such non-compliance shall not constitute a
Default or an Event of Default so long as within 10 Business Days of the
occurrence of such default, the Borrower shall either (i) post additional
collateral reasonably satisfactory to the Required Lenders in favor of the
Collateral Agent (it being understood that cash collateral comprised of Dollars
is satisfactory and that it shall be valued at par), pursuant to security
documentation reasonably satisfactory in form and substance to the Collateral
Agent and the Lead Arrangers, in an aggregate amount sufficient to cure such
non-compliance (and shall at all times during such period and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(ii) repay Loans in an amount sufficient to cure such non-compliance; provided,
further, that, subject to the last sentence in Section 9.01(c), the covenant in
this Section 10.08 shall be tested no more than once per calendar year beginning
with the first calendar year end to occur after the Delivery Date in the absence
of the occurrence of an Event of Default which is continuing.

 

10.09      Consolidated EBITDA to Consolidated Debt Service. The Parent will not
permit the ratio of Consolidated EBITDA to Consolidated Debt Service for the
NCLC Group at the end of any fiscal quarter, computed for the period of the four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter,
to be less than 1.25:1.00 unless the Free Liquidity of the NCLC Group at all
times during such period of four consecutive fiscal quarters ending as at the
end of such fiscal quarter was equal to or greater than $100,000,000.

 

10.10      Business; Change of Name. The Parent will not, and will not permit
any of its Subsidiaries to, change its name, change its address as indicated on
Schedule 14.03A to an address outside the State of Florida, or make or threaten
to make any substantial change in its business as presently conducted or cease
to perform its current business activities or carry on any other business which
is substantial in relation to its business as presently conducted if doing so
would imperil the security created by any of the Security Documents or affect
the ability of the Parent or its Subsidiaries to duly perform its obligations
under any Credit Document to which it is or may be a party from time to time (it
being understood that name changes and changes of address to an address outside
the State of Florida shall be permitted so long as new, relevant Security
Documents are executed and delivered (and if necessary, recorded) in a form
reasonably satisfactory to the Collateral Agent), in each case in the reasonable
opinion of the Facility Agent; provided that any new leisure or hospitality
venture embarked upon by any member of the NCLC Group (other than the Parent)
shall not constitute a substantial change in its business.

 



 -72- 

 

 

10.11      Subordination of Indebtedness.

 

Other than the Sky Vessel Indebtedness, (i) the Parent shall procure that any
and all of its Indebtedness with any other Credit Party and/or any shareholder
of the Parent is at all times fully subordinated to the Credit Document
Obligations and (ii) the Parent shall not make or permit to be made any
repayments of principal, payments of interest or of any other costs, fees,
expenses or liabilities arising from or representing Indebtedness with any
shareholder of the Parent. Upon the occurrence of an Event of Default, the
Parent shall not make any repayments of principal, payments of interest or of
any other costs, fees, expenses or liabilities arising from or representing
Indebtedness with any other Credit Party (including, for the avoidance of doubt,
the Sky Vessel Indebtedness); provided that, notwithstanding anything set forth
in this Agreement to the contrary, the consent of the Lenders will be required
for any (I) prepayment of the Sky Vessel Indebtedness in advance of the
scheduled repayments set forth in the memorandum of agreement referred to in the
definition of Sky Vessel and (II) amendment to the memorandum of agreement
referred to in the definition of Sky Vessel to the extent that such amendment
involves a material change to terms of the financing arrangements set forth
therein that is adverse to the interests of either the Parent or the Lenders
(including, without limitation, any change that is adverse to the interests of
either the Parent or the Lenders (i) in the timing and/or schedule of repayment
applicable to such financing arrangements by more than five Business Days or
(ii) in the interest rate applicable to such financing arrangements).

 

10.12      Activities of Borrower, etc.

 

The Parent will not permit the Borrower to, and the Borrower will not:

 

(i)              issue or enter into any guarantee or indemnity or otherwise
become directly or contingently liable for the obligations of any other Person,
other than in the ordinary course of its business as owner of the Vessel;

 

(ii)            incur any Indebtedness other than under the Credit Documents or
other than in the ordinary course of its business as owner of the Vessel; and

 

(iii)          engage in any business or own any significant assets or have any
material liabilities other than (i) its ownership of the Vessel and (ii) those
liabilities which it is responsible for under this Agreement and the other
Credit Documents to which it is a party, provided that the Borrower may also
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities.

 



 -73- 

 

 

10.13      Material Amendments or Modifications of Construction Contracts. The
Parent will not, and will not permit any of its Subsidiaries to, make any
material amendments, modifications or changes to any term or provision of the
Construction Contract that would amend, modify or change (i) the purpose of the
Vessel or (ii) the Initial Construction Price in excess of 7.5% in the
aggregate, in each case unless such amendment, modification or change is
approved in advance by the Facility Agent and the Hermes Agent and the same
could not reasonably be expected to be adverse to the interests of the Lenders
or the Hermes Cover.

 

10.14      No Place of Business. None of the Credit Parties shall establish a
place of business in the United Kingdom or the United States of America, with
the exception of those places of business already in existence on the Effective
Date, unless prompt notice thereof is given to the Facility Agent and the
requirements set forth in Section 9.10 have been satisfied.

 

SECTION 11.  Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01      Payments. The Borrower or any other Credit Party does not pay on the
due date any amount of principal or interest on any Loan (provided, however,
that if any such amount is not paid when due solely by reason of some error or
omission on the part of the bank or banks through whom the relevant funds are
being transmitted no Event of Default shall occur for the purposes of this
Section 11.01 until the expiry of three Business Days following the date on
which such payment is due) or, within three days of the due date any other
amount, payable by it under any Credit Document to which it may at any time be a
party, at the place and in the currency in which it is expressed to be payable;
or

 

11.02      Representations, etc. Any representation, warranty or statement made
or repeated in, or in connection with, any Credit Document or in any accounts,
certificate, statement or opinion delivered by or on behalf of any Credit Party
thereunder or in connection therewith is materially incorrect when made or
would, if repeated at any time hereafter by reference to the facts subsisting at
such time, no longer be materially correct; or

 

11.03      Covenants. Any Credit Party shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in Section
9.01(h), Section 9.06, Section 9.11, or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document and, in the case of
this clause (ii), such default shall continue unremedied for a period of 30 days
after written notice to the Borrower by the Facility Agent or any of the
Lenders, provided that any default in the due performance or observance of any
term, covenant or agreement contained in Section 10.06, Section 10.07 or Section
10.09 arising between April 1, 2020 and March 31, 2021 shall not constitute an
Event of Default, unless during such period a mandatory prepayment event has
occurred under Section 4.02(d), an Event of Default has occurred under Section
11.05 or a Credit Party has entered into a restructuring, arrangement or
composition with or for the benefit of its creditors; or

 

11.04      Default Under Other Agreements. (a) Any event of default occurs under
any financial contract or financial document relating to any Indebtedness of any
member of the NCLC Group;

 



 -74- 

 

 

(b)               Any such Indebtedness or any sum payable in respect thereof is
not paid when due (after the expiry of any applicable grace period(s)) whether
by acceleration or otherwise;

 

(c)               Any Lien over any assets of any member of the NCLC Group
becomes enforceable; or

 

(d)               Any other Indebtedness of any member of the NCLC Group is not
paid when due or is or becomes capable of being declared due prematurely by
reason of default or any security for the same becomes enforceable by reason of
default,

 

provided that:

 

(i)              it shall not be a Default or Event of Default under this
Section 11.04 unless the principal amount of the relevant Indebtedness as
described in preceding clauses (a) through (d), inclusive, exceeds $15,000,000;

 

(ii)            no Event of Default will arise under clauses (a), (c) and/or (d)
until the earlier of (x) 30 days following the occurrence of the related event
of default, Lien becoming enforceable or Indebtedness becoming capable of being
declared due prematurely, as the case may be, and (y) the acceleration of the
relevant Indebtedness or the enforcement of the relevant Lien;

 

(iii)          if at any time hereafter the Parent or any other member of the
NCLC Group agrees to the incorporation of a cross default provision into any
financial contract or financial document relating to any Indebtedness that is
more onerous than this Section 11.04, then the Parent shall immediately notify
the Facility Agent and that cross default provision shall be deemed to apply to
this Agreement as if set out in full herein with effect from the date of such
financial contract or financial document and during the term of that financial
contract or financial document; and

 

(iv)          no Event of Default will arise under this Section 11.04 if caused
solely as a result of breach of financial covenants equivalent to those set
forth in Section 10.06, Section 10.07 or Section 10.09 that occurs during the
Deferral Period under or in relation to any other Hermes-backed facility
agreement to which the Parent is a party and to which the Principles apply,
unless at the time of such default a mandatory prepayment event has occurred and
is continuing under Section 4.02(d); or

 

11.05      Bankruptcy, etc.

 

(a)               Other than as expressly permitted in Section 10, any order is
made or an effective resolution passed or other action taken for the suspension
of payments or dissolution, termination of existence, liquidation, winding-up or
bankruptcy of any member of the NCLC Group; or

 

(b)               Any member of the NCLC Group shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any member of
the NCLC Group, and the petition is not dismissed within 45 days after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of any member of the NCLC Group, to
operate all or any substantial portion of the business of any member of the NCLC
Group, or any member of the NCLC Group commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any member of the NCLC Group, or there is
commenced against any member of the NCLC Group any such proceeding which remains
undismissed for a period of 45 days after the filing thereof, or any member of
the NCLC Group is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any member of
the NCLC Group makes a general assignment for the benefit of creditors; or any
Company action is taken by any member of the NCLC Group for the purpose of
effecting any of the foregoing; or

 



 -75- 

 

 

(c)               A liquidator (subject to Section 11.05(e)), trustee,
administrator, receiver, manager or similar officer is appointed in respect of
any member of the NCLC Group or in respect of all or any substantial part of the
assets of any member of the NCLC Group and in any such case such appointment is
not withdrawn within 30 days (in this Section 11.05, the “Grace Period”) unless
the Facility Agent considers in its sole discretion that the interest of the
Lenders and/or the Agents might reasonably be expected to be adversely affected
in which event the Grace Period shall not apply; or

 

(d)               Any member of the NCLC Group becomes or is declared insolvent
or is unable, or admits in writing its inability, to pay its debts as they fall
due or becomes insolvent within the terms of any applicable law; or

 

(e)               Anything analogous to or having a substantially similar effect
to any of the events specified in this Section 11.05 shall have occurred under
the laws of any applicable jurisdiction (subject to the analogous grace periods
set forth herein); or

 

11.06      Total Loss. An Event of Loss shall occur resulting in the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel and the proceeds of the insurance in respect thereof shall not have
been received within 150 days of the event giving rise to such Event of Loss; or

 

11.07      Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the material Collateral), in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except in
connection with Permitted Liens), and subject to no other Liens (except
Permitted Liens), or any “event of default” (as defined in the Vessel Mortgage)
shall occur in respect of the Vessel Mortgage; or

 

11.08      Guaranties. (a) The Parent Guaranty, or any provision thereof, shall
cease to be in full force or effect as to the Parent, or the Parent (or any
Person acting by or on behalf of the Parent) shall deny or disaffirm the
Parent’s obligations under the Parent Guaranty; or

 



 -76- 

 

 

(b)               After the execution and delivery thereof, the Hermes Cover, or
any material provision thereof, shall cease to be in full force or effect, or
Hermes (or any Person acting by or on behalf of the Parent or the Hermes Agent)
shall deny or disaffirm Hermes’ obligations under the Hermes Cover; or

 

11.09      Judgments. Any distress, execution, attachment or other process
affects the whole or any substantial part of the assets of any member of the
NCLC Group and remains undischarged for a period of 21 days or any uninsured
judgment in excess of $15,000,000 following final appeal remains unsatisfied for
a period of 30 days in the case of a judgment made in the United States and
otherwise for a period of 60 days; or

 

11.10      Cessation of Business. Subject to Section 10.02, any member of the
NCLC Group shall cease to carry on all or a substantial part of its business; or

 

11.11      Revocation of Consents. Any authorization, approval, consent,
license, exemption, filing, registration or notarization or other requirement
necessary to enable any Credit Party to comply with any of its obligations under
any of the Credit Documents to which it is a party shall have been materially
adversely modified, revoked or withheld or shall not remain in full force and
effect and within 90 days of the date of its occurrence such event is not
remedied to the satisfaction of the Required Lenders and the Required Lenders
consider in their sole discretion that such failure is or might be expected to
become materially prejudicial to the interests, rights or position of the Agents
and the Lenders or any of them; provided that the Borrower shall not be entitled
to the aforesaid 90 day period if the modification, revocation or withholding of
the authorization, approval or consent is due to an act or omission of any
Credit Party and the Required Lenders are satisfied in their sole discretion
that the interests of the Agents or the Lenders might reasonably be expected to
be materially adversely affected; or

 

11.12      Unlawfulness. At any time it is unlawful or impossible for:

 

(i) any Credit Party to perform any of its obligations under any Credit Document
to which it is a party; or

 

(ii) the Agents or the Lenders, as applicable, to exercise any of their rights
under any of the Credit Documents;

 

provided that no Event of Default shall be deemed to have occurred (x) (except
where the unlawfulness or impossibility adversely affects any Credit Party’s
payment obligations under this Agreement and/or the other Credit Documents (the
determination of which shall be in the Facility Agent’s sole discretion) in
which case the following provisions of this Section 11.12 shall not apply) where
the unlawfulness or impossibility prevents any Credit Party from performing its
obligations (other than its payment obligations under this Agreement and the
other Credit Documents) and is cured within a period of 21 days of the
occurrence of the event giving rise to the unlawfulness or impossibility and the
relevant Credit Party, within the aforesaid period, performs its obligation(s),
and (y) where the Facility Agent and/or the Lenders, as applicable, could, in
its or their sole discretion, mitigate the consequences of unlawfulness or
impossibility in the manner described in Section 2.11(a) (it being understood
that the costs of mitigation shall be determined in accordance with Section
2.11(a)); or

 



 -77- 

 

 

11.13      Insurances. Borrower shall have failed to insure the Vessel in the
manner specified in this Agreement or failed to renew the Required Insurance at
least 10 Business Days prior to the date of expiry thereof and, if requested by
the Facility Agent, produce prompt confirmation of such renewal to the Facility
Agent; or

 

11.14      Disposals. The Borrower or any other member of the NCLC Group shall
have concealed, removed, or permitted to be concealed or removed, any part of
its property, with intent to hinder, delay or defraud its creditors or any of
them, or made or suffered a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or shall
have made any transfer of its property to or for the benefit of a creditor with
the intention of preferring such creditor over any other creditor; or

 

11.15      Government Intervention. The authority of any member of the NCLC
Group in the conduct of its business shall be wholly or substantially curtailed
by any seizure or intervention by or on behalf of any authority and within 90
days of the date of its occurrence any such seizure or intervention is not
relinquished or withdrawn and the Facility Agent reasonably considers that the
relevant occurrence is or might be expected to become materially prejudicial to
the interests, rights or position of the Agents and/or the Lenders; provided
that the Borrower shall not be entitled to the aforesaid 90 day period if the
seizure or intervention executed by any authority is due to an act or omission
of any member of the NCLC Group and the Facility Agent is satisfied, in its sole
discretion, that the interests of the Agents and/or the Lenders might reasonably
be expected to be materially adversely affected; or

 

11.16      Change of Control. A Change of Control shall occur; or

 

11.17      Material Adverse Change. Any event shall occur which results in a
Material Adverse Effect; or

 

11.18      Repudiation of Construction Contract or other Material Documents. Any
party to the Construction Contract, any Credit Document or any other material
documents related to the Credit Document Obligations hereunder shall repudiate
the Construction Contract, such Credit Document or such material document in any
way;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Facility Agent, upon the written request of the
Required Lenders and after having informed the Hermes Agent of such written
request, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of any Agent or any Lender to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur, the result which would occur
upon the giving of written notice by the Facility Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and all Credit Document Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.

 



 -78- 

 

 

SECTION 12.  Agency and Security Trustee Provisions.

 

12.01      Appointment and Declaration of Trust. (a) The Lenders hereby
designate KfW IPEX-Bank GmbH, as Facility Agent (for purposes of this Section
12, the term “Facility Agent” shall include KfW IPEX-Bank GmbH (and/or any of
its Affiliates) in its capacity as Collateral Agent under the Security Documents
and as CIRR Agent) to act as specified herein and in the other Credit Documents.
Each Lender hereby irrevocably authorizes the Agents to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Each Agent
may perform any of its duties hereunder by or through its respective officers,
directors, agents, employees or affiliates and, may transfer from time to time
any or all of its rights, duties and obligations hereunder and under the
relevant Credit Documents (in accordance with the terms thereof) to any of its
banking affiliates.

 

(b)               With effect from the Initial Syndication Date, KfW IPEX-Bank
GmbH in its capacity as Collateral Agent pursuant to the Security Documents
declares that it shall hold the Collateral in trust for the Secured Creditors.
The Collateral Agent shall have the right to delegate a co-agent or sub-agent
from time to time to perform and benefit from any or all of rights, duties and
obligations hereunder and under the relevant Security Documents (in accordance
with the terms thereof and of the Security Trust Deed) and, in the event that
any such duties or obligations are so delegated, the Collateral Agent is hereby
authorized to enter into additional Security Documents or amendments to the then
existing Security Documents to the extent it deems necessary or advisable to
implement such delegation and, in connection therewith, the Parent will, or will
cause the relevant Subsidiary to, use its commercially reasonable efforts to
promptly deliver any opinion of counsel that the Facility Agent may reasonably
require to the reasonable satisfaction of the Facility Agent.

 

(c)               The Lenders hereby designate KfW IPEX-Bank GmbH, as Hermes
Agent, which Agent shall be responsible for any and all communication,
information and negotiation required with Hermes in relation to the Hermes
Cover. All notices and other communications provided to the Hermes Agent shall
be mailed, telexed, telecopied, delivered or electronic mailed to the Notice
Office of the Hermes Agent.

 

12.02      Nature of Duties. The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents.
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder, under any other Credit Document, under the Hermes Cover or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct (any such liability limited to the applicable
Agent to whom such Person relates). The duties of each of the Agents shall be
mechanical and administrative in nature; none of the Agents shall have by reason
of this Agreement or any other Credit Document any fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agents any obligations in respect of this Agreement, any other
Credit Document or the Hermes Cover except as expressly set forth herein or
therein.

 



 -79- 

 

 

12.03      Lack of Reliance on the Agents. Independently and without reliance
upon the Agents, each Lender, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Credit Parties in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith, (ii) its own appraisal of the creditworthiness of the
Credit Parties and (iii) its own appraisal of the Hermes Cover and, except as
expressly provided in this Agreement, none of the Agents shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter. None of the Agents shall be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement, any other
Credit Document, the Hermes Cover or the financial condition of the Credit
Parties or any of them or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, any other Credit Document, the Hermes Cover, or the financial
condition of the Credit Parties or any of them or the existence or possible
existence of any Default or Event of Default.

 

12.04      Certain Rights of the Agents. If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement, any other Credit
Document or the Hermes Cover, the Agents shall be entitled to refrain from such
act or taking such action unless and until the Agents shall have received
instructions from the Required Lenders; and the Agents shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Agents as a result
of any of the Agents acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05      Reliance. Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement, any other Credit
Document, the Hermes Cover and its duties hereunder and thereunder, upon advice
of counsel selected by the Facility Agent.

 

12.06      Indemnification. To the extent any of the Agents is not reimbursed
and indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable to an Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct.

 



 -80- 

 

 

12.07      The Agents in their Individual Capacities. With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include each of the
Agents in their respective individual capacity. Each of the Agents may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Credit Party or any Affiliate of any Credit Party as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrower or any other Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

12.08      Resignation by an Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Borrower and the Lenders. Such resignation shall take effect upon the
appointment of a successor Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)               Upon notice of resignation by an Agent pursuant to clause (a)
above, the Required Lenders shall appoint a successor Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower; provided that the Borrower’s consent shall not be required
pursuant to this clause (b) if an Event of Default exists at the time of
appointment of a successor Agent.

 

(c)               If a successor Agent shall not have been so appointed within
the 15 Business Day period referenced in clause (a) above, the applicable Agent,
with the consent of the Borrower (which shall not be unreasonably withheld or
delayed), shall then appoint a commercial bank or trust company with capital and
surplus of not less than $500,000,000 as successor Agent who shall serve as the
applicable Agent hereunder or thereunder until such time, if any, as the Lenders
appoint a successor Agent as provided above; provided that the Borrower’s
consent shall not be required pursuant to this clause (c) if an Event of Default
exists at the time of appointment of a successor Agent.

 

(d)               If no successor Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the applicable Agent, the applicable Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Agent as provided above.

 

12.09      The Lead Arrangers. Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, KfW IPEX-Bank GmbH is
hereby appointed as a Lead Arranger by the Lenders to act as specified herein
and in the other Credit Documents. Each of the Lead Arrangers in their
respective capacities as such shall have only the limited powers, duties,
responsibilities and liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby as are set
forth herein or therein; it being understood and agreed that the Lead Arrangers
shall be entitled to all indemnification and reimbursement rights in favor of
any of the Agents as provided for under Sections 12.06 and 14.01. Without
limitation of the foregoing, none of the Lead Arrangers shall, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
in respect of any Lender or any other Person.

 



 -81- 

 

 

12.10      Impaired Agent. (a) If, at any time, any Agent becomes an Impaired
Agent, a Credit Party or a Lender which is required to make a payment under the
Credit Documents to such Agent in accordance with Section 4.03 may instead
either pay that amount directly to the required recipient or pay that amount to
an interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Credit Party
or the Lender making the payment and designated as a trust account for the
benefit of the party or parties hereto beneficially entitled to that payment
under the Credit Documents. In each case such payments must be made on the due
date for payment under the Credit Documents.

 

(b)               All interest accrued on the amount standing to the credit of
the trust account shall be for the benefit of the beneficiaries of that trust
account pro rata to their respective entitlements.

 

(c)               A party to this Agreement which has made a payment in
accordance with this Section 12.10 shall be discharged of the relevant payment
obligation under the Credit Documents and shall not take any credit risk with
respect to the amounts standing to the credit of the trust account.

 

(d)               Promptly upon the appointment of a successor Agent in
accordance with Section 12.11, each party to this Agreement which has made a
payment to a trust account in accordance with this Section 12.10 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution in accordance with Section 2.04.

 

12.11      Replacement of an Agent. (a) After consultation with the Parent, the
Required Lenders may, by giving 30 days’ notice to an Agent (or, at any time
such Agent is an Impaired Agent, by giving any shorter notice determined by the
Required Lenders) replace such Agent by appointing a successor Agent (subject to
Section 12.08(b) and (c)).

 

(a)               The retiring Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Borrower) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Credit Documents.

 

(b)               The appointment of the successor Agent shall take effect on
the date specified in the notice from the Required Lenders to the retiring
Agent. As from such date, the retiring Agent shall be discharged from any
further obligation in respect of the Credit Documents but shall remain entitled
to the benefit of this Section 12.11 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 



 -82- 

 

 

(c)               Any successor Agent and each of the other parties to this
Agreement shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original party to this Agreement.

 

12.12      Resignation by the Hermes Agent. (a) The Hermes Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Borrower and the Lenders. Such resignation shall take effect upon the
appointment of a successor Hermes Agent pursuant to clauses (b) and (c) below or
as otherwise provided below.

 

(b)               Upon any such notice of resignation by the Hermes Agent, the
Required Lenders shall appoint a successor Hermes Agent hereunder or thereunder
who shall be a commercial bank or trust company reasonably acceptable to the
Borrower; provided that the Borrower’s consent shall not be required pursuant to
this clause (b) if an Event of Default exists at the time of appointment of a
successor Hermes Agent.

 

(c)               If a successor Hermes Agent shall not have been so appointed
within such 15 Business Day period, the Hermes Agent, with the consent of the
Borrower (which shall not be unreasonably withheld or delayed), shall then
appoint a commercial bank or trust company with capital and surplus of not less
than $500,000,000 as successor Hermes Agent who shall serve as Hermes Agent
hereunder or thereunder until such time, if any, as the Lenders appoint a
successor Hermes Agent as provided above; provided that the Borrower’s consent
shall not be required pursuant to this clause (d) if an Event of Default exists
at the time of appointment of a successor Hermes Agent.

 

(d)               If no successor Hermes Agent has been appointed pursuant to
clause (b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Hermes Agent, the Hermes Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Hermes Agent hereunder and/or under any other Credit Document
until such time, if any, as the Required Lenders appoint a successor Hermes
Agent as provided above.

 

SECTION 13.  Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, subject to the provisions of this Section 13.

 

13.01      Assignments and Transfers by the Lenders. (a) Subject to Section
13.06 and 13.07, any Lender (or any Lender together with one or more other
Lenders, each an “Existing Lender”) may:

 

(i)                 with the consent of the Hermes Agent and the written consent
of the Federal Republic of Germany, where required according to the applicable
Hermes General Terms and Conditions (Allgemeine Bedingungen) and the
supplementary provisions relating to the assignment of Guaranteed Amounts
(Ergänzende Bestimmungen für Forderungsabtretungen-AB (FAB)), assign any of its
rights or transfer by novation any of its rights and obligations under this
Agreement or any Credit Document to which it is a party (including, without
limitation, all of the Commitments and outstanding Loans, or if less than all, a
portion equal to at least $10,000,000 in the aggregate for such Lender’s rights
and obligations), to (x) its parent company and/or any Affiliate of such
assigning or transferring Lender which is at least 50% owned (directly or
indirectly) by such Lender or its parent company or (y) in the case of any
Lender that is a fund that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such
Lender or by an Affiliate of such investment advisor, or

 



 -83- 

 

 

(ii)              with the consent of the Hermes Agent, the written consent of
the Federal Republic of Germany, where required according to the applicable
Hermes General Terms and Conditions (Allgemeine Bedingungen) and the
supplementary provisions relating to the assignment of Guaranteed Amounts
(Ergänzende Bestimmungen für Forderungsabtretungen-AB (FAB)) and consent of the
Borrower (which consent, in the case of the Borrower (x) shall not be
unreasonably withheld or delayed, (y) shall not be required if a Default or
Event of Default shall have occurred and be continuing at such time and (z)
shall be deemed to have been given ten Business Days after the Existing Lender
has requested it in writing unless consent is expressly refused by the Borrower
within that time) assign any of its rights in or transfer by novation any of its
rights in and obligations under all of its Commitments and outstanding Loans, or
if less than all, a portion equal to at least $10,000,000 in the aggregate for
such Existing Lender’s rights and obligations, hereunder to one or more Eligible
Transferees (treating any fund that invests in bank loans and any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee),

 

each of which assignees or transferees shall become a party to this Agreement as
a Lender by execution of (I) an Assignment Agreement (in the case of
assignments) and (II) a Transfer Certificate (in the case of transfers under
Section 13.06); provided that (x) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such New Lender and of the Existing Lenders, (y) the consent of the
Facility Agent shall be required in connection with any assignment or transfer
pursuant to the preceding clause (ii) (which consent, in each case, shall not be
unreasonably withheld or delayed) and (z) the consent of the CIRR Agent shall be
required in connection with any assignment or transfer pursuant to preceding
clause (i) or (ii) if the New Lender elects to become a Refinanced Bank; and
provided, further, that at no time shall a Lender assign or transfer its rights
or obligations under this Agreement to a hedge fund, private equity fund,
insurance company or other similar or related financing institution that is not
in the primary business of accepting cash deposits from, and making loans to,
the public.

 

(b)               If (x) a Lender assigns or transfers any of its rights or
obligations under the Credit Documents or changes its Facility Office and (y) as
a result of circumstances existing at the date the assignment, transfer or
change occurs, a Credit Party would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Sections 2.09,
2.10 or 4.04, then the New Lender or Lender acting through its new Facility
Office is only entitled to receive payment under that section to the same extent
as the Existing Lender or Lender acting through its previous Facility Office
would have been if the assignment, transfer or change had not occurred. This
Section 13.01(b) shall not apply in respect of an assignment or transfer made in
the ordinary course of the primary syndication of the Credit Agreement.

 



 -84- 

 

 

(c)               Each New Lender, by executing the relevant Transfer
Certificate or Assignment Agreement, confirms, for the avoidance of doubt, that
the Facility Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lender or Lenders
in accordance with this Agreement on or prior to the date on which the transfer
or assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extent as the Existing Lender would have been
had it remained a Lender.

 

(d)               The Borrower and Bookrunner hereby agree to discuss and
co-operate in good faith in connection with any initial syndication and transfer
of the Loans.

 

13.02      Assignment or Transfer Fee. Unless the Facility Agent otherwise
agrees and excluding an assignment or transfer (i) to an Affiliate of a Lender,
(ii) made in connection with primary syndication of this Agreement or (iii) as
set forth in Section 13.03, each New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Facility Agent (for its own
account) a fee of $3,500.

 

13.03      Assignments and Transfers to Hermes or KfW. Nothing in this Agreement
shall prevent or prohibit any Lender from assigning its rights or transferring
its rights and obligations hereunder to (x) Hermes and (y) KfW in support of
borrowings made by such Lender from KfW pursuant to the KfW Refinancing, in each
case without the consent of the Borrower and without being required to pay the
non-refundable assignment fee of $3,500 referred to in Section 13.02 above.

 

13.04      Limitation of Responsibility to Existing Lenders. (a) Unless
expressly agreed to the contrary, an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

 

(i)              the legality, validity, effectiveness, adequacy or
enforceability of the Credit Documents, the Security Documents or any other
documents;

 

(ii)              the financial condition of any Credit Party;

 

(iii)             the performance and observance by any Credit Party of its
obligations under the Credit Documents or any other documents; or

 

(iv)            the accuracy of any statements (whether written or oral) made in
or in connection with any Credit Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)               Each New Lender confirms to the Existing Lender, the other
Lender Creditors and the Secured Creditors that it (1) has made (and shall
continue to make) its own independent investigation and assessment of the
financial condition and affairs of each Credit Party and its related entities in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Existing Lender or any
other Lender Creditor in connection with any Credit Document or any Lien (or any
other security interest) created pursuant to the Security Documents and (2) will
continue to make its own independent appraisal of the creditworthiness of each
Credit Party and its related entities whilst any amount is or may be outstanding
under the Credit Documents or any Commitment is in force.

 



 -85- 

 

 

(c)               Nothing in any Credit Document obliges an Existing Lender to:

 

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Section 13; or

 

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Credit Party of its obligations under the
Credit Documents or otherwise.

 

13.05      [Intentionally Omitted].

 

13.06      Procedure and Conditions for Transfer. (a) Subject to Section 13.01,
a transfer is effected in accordance with Section 13.06(c) when the Facility
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Facility Agent shall, subject to
Section 13.06(b), as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

(b)               The Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the transfer to
such New Lender.

 

(c)               On the date of the transfer:

 

(i)       to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Credit
Documents to which it is a party and in respect of the Security Documents each
of the Credit Parties and the Existing Lender shall be released from further
obligations towards one another under the Credit Documents and in respect of the
Security Documents and their respective rights against one another under the
Credit Documents and in respect of the Security Documents shall be cancelled
(being the “Discharged Rights and Obligations”);

 

(ii)     each of the Credit Parties and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Credit Party or other
member of the NCLC Group and the New Lender have assumed and/or acquired the
same in place of that Credit Party and the Existing Lender;

 



 -86- 

 

 

(iii)   the Facility Agent, the Collateral Agent, the Hermes Agent, the New
Lender and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Security Documents as they
would have acquired and assumed had the New Lender been an original Lender with
the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the Collateral Agent, the Hermes
Agent and the Existing Lender shall each be released from further obligations to
each other under the Credit Documents, it being understood that the
indemnification provisions under this Agreement (including, without limitation,
Sections 2.09, 2.10, 4.04, 14.01 and 14.05) shall survive as to such Existing
Lender; and

 

(iv)   the New Lender shall become a party to this Agreement as a “Lender”

 

13.07      Procedure and Conditions for Assignment. (a) Subject to
Section 13.01, an assignment may be effected in accordance with Section 13.07(c)
below when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to Section 13.07(b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

(b)               The Facility Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
similar checks under all applicable laws and regulations in relation to the
assignment to such New Lender.

 

(c)               On the date of the assignment:

 

(i) the Existing Lender will assign absolutely to the New Lender its rights
under the Credit Documents and in respect of any Lien (or any other security
interest) created pursuant to the Security Documents expressed to be the subject
of the assignment in the Assignment Agreement;

 

(ii) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
any Lien (or any other security interest) created pursuant to the Security
Documents), it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05) shall survive as to such Existing Lender; and

 

(iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

13.08      Copy of Transfer Certificate or Assignment Agreement to Parent. The
Facility Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Parent a copy of
that Transfer Certificate or Assignment Agreement.

 



 -87- 

 

 

13.09      Security over Lenders’ Rights. In addition to the other rights
provided to Lenders under this Section 13, each Lender may without consulting
with or obtaining consent from any Credit Party, at any time charge, assign or
otherwise create a Lien (or any other security interest) or declare a trust in
or over (whether by way of collateral or otherwise) all or any of its rights
under any Credit Document to secure obligations of that Lender including,
without limitation:

 

(i)              any charge, assignment or other Lien (or any other security
interest) or trust to secure obligations to a federal reserve or central bank or
the CIRR Representative; and

 

(ii)            in the case of any Lender which is a fund, any charge,
assignment or other Lien (or any other security interest) granted to any holders
(or trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Lien (or any other security interest)
or trust shall:

 

(i) release a Lender from any of its obligations under the Credit Documents or
substitute the beneficiary of the relevant charge, assignment or other Lien (or
any other security interest) or trust for the Lender as a party to any of the
Credit Documents; or

 

(ii) require any payments to be made by a Credit Party or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Credit Documents.

 

13.10      Assignment by a Credit Party. No Credit Party may assign any of its
rights or transfer by novation any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Hermes Agent, the CIRR Representative, and the Lenders.

 

13.11      Lender Participations. (a) Although any Lender may grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer by novation its rights and
obligations or assign its rights under all or any portion of its Commitments
hereunder except as provided in Sections 2.12 and 13.01) and the participant
shall not constitute a “Lender” hereunder; and

 

(b)               no Lender shall grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Commitment Commission thereon (except (m) in connection with a
waiver of applicability of any post-default increase in interest rates and (n)
that any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (x)) or reduce the principal amount thereof, or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitments shall not constitute a change in
the terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment by the Borrower of any of its rights, or transfer by the Borrower of
any of its rights and obligations, under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 



 -88- 

 

 

13.12      Increased Costs. To the extent that a transfer of all or any portion
of a Lender’s Commitments and related outstanding Credit Document Obligations
pursuant to Section 2.12 or Section 13.01 would, at the time of such assignment,
result in increased costs under Section 2.09, 2.10 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

SECTION 14.  Miscellaneous.

 

14.01      Payment of Expenses, etc.

 

The Borrower agrees that it shall:  whether or not the transactions herein
contemplated are consummated, (i) pay all reasonable documented out-of-pocket
costs and expenses of each of the Agents (including, without limitation, the
reasonable documented fees and disbursements of Norton Rose LLP, Bahamian
counsel, Bermudian counsel, other counsel to the Facility Agent and the Lead
Arrangers and local counsel) in connection with (a) the preparation, execution
and delivery of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein and any amendment, waiver or
consent relating hereto or thereto, and (b) any initial transfers by KfW
IPEX-Bank GmbH as original Lender pursuant to Section 5.11 carried out during
the period falling 6 months after the Effective Date including, without
limitation, all documents requested to be executed in respect of such transfers,
and all respective syndication efforts with respect to this Agreement; (ii) pay
all documented out-of-pocket costs and expenses of each of the Agents and each
of the Lenders in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein (including, without limitation, the fees and disbursements of counsel
(excluding in-house counsel) for each of the Agents and for each of the
Lenders); (iii) pay and hold the Facility Agent and each of the Lenders harmless
from and against any and all present and future stamp, documentary, transfer,
sales and use, value added, excise and other similar taxes with respect to the
foregoing matters, the performance of any obligation under this Agreement or any
Credit Document or any payment thereunder, and save the Facility Agent and save
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Facility Agent or such Lender) to pay such taxes; and (iv)
other than in respect of a wrongful failure by any Lender to fund its
Commitments as required by this Agreement, indemnify the Agents and each Lender,
and each of their respective officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any of the Agents
or any Lender is a party thereto) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of any transactions contemplated herein,
or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials on the Vessel or in the air, surface
water or groundwater or on the surface or subsurface of any property at any time
owned or operated by the Borrower, the generation, storage, transportation,
handling, disposal or Environmental Release of Hazardous Materials at any
location, whether or not owned or operated by the Borrower, the non-compliance
of the Vessel or property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to the Vessel or property, or any Environmental Claim asserted against the
Borrower or the Vessel or property at any time owned or operated by the
Borrower, including, without limitation, the reasonable fees and disbursements
of counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages, penalties, actions, judgments, suits, costs,
disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or by reason of
a failure by the Person to be indemnified to fund its Commitments as required by
this Agreement). To the extent that the undertaking to indemnify, pay or hold
harmless each of the Agents or any Lender set forth in the preceding sentence
may be unenforceable because it violates any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.

 



 -89- 

 

 

14.02      Right of Set-off. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Parent or any
Subsidiary of the Parent or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Parent or
any Subsidiary of the Parent but in any event excluding assets held in trust for
any such Person against and on account of the Credit Document Obligations and
liabilities of the Parent or such Subsidiary of the Parent, as applicable, to
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Credit Document Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Credit Document Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Lender upon the exercise of its rights to set-off pursuant to this Section 14.02
shall give notice thereof to the Facility Agent.

 



 -90- 

 

 

14.03      Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic, telecopier or electronic (unless and until notified to the
contrary) communication) and mailed, telexed, telecopied, delivered or
electronic mailed: if to any Credit Party, at the address specified on Schedule
14.03A; if to any Lender, at its address specified opposite its name on Schedule
14.03B; and if to the Facility Agent or the Hermes Agent, at its Notice Office;
or, as to any other Credit Party, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Parent, the Borrower and the Facility Agent; provided that, with
respect to all notices and other communication made by electronic mail or other
electronic means, the Facility Agent, the Hermes Agent, the Lenders, the Parent,
the Borrower and the Pledgor agree that they (x) shall notify each other in
writing of their electronic mail address and/or any other information required
to enable the sending and receipt of information by that means and (y) shall
notify each other of any change to their address or any other such information
supplied by them. All such notices and communications shall, (i) when mailed, be
effective three Business Days after being deposited in the mails, prepaid and
properly addressed for delivery, (ii) when sent by overnight courier, be
effective one Business Day after delivery to the overnight courier prepaid and
properly addressed for delivery on such next Business Day, (iii) when sent by
telex or telecopier, be effective when sent by telex or telecopier, except that
notices and communications to the Facility Agent or the Hermes Agent shall not
be effective until received by the Facility Agent or the Hermes Agent (as the
case may be), or (iv) when electronic mailed, be effective only when actually
received in readable form and in the case of any electronic communication made
by a Lender, the Parent, the Borrower or the Pledgor to the Facility Agent or
the Hermes Agent, only if it is addressed in such a manner as the Facility Agent
shall specify for this purpose. A copy of any notice to the Facility Agent shall
be delivered to the Hermes Agent at its Notice Office. If an Agent is an
Impaired Agent the parties to this Agreement may, instead of communicating with
each other through such Agent, communicate with each other directly and (while
such Agent is an Impaired Agent) all the provisions of the Credit Documents
which require communications to be made or notices to be given to or by such
Agent shall be varied so that communications may be made and notices given to or
by the relevant parties to this Agreement directly. This provision shall not
operate after a replacement Agent has been appointed.

 

14.04      No Waiver; Remedies Cumulative. No failure or delay on the part of an
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrower or
any other Credit Party and an Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which an Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of an Agent or any Lender to any other or
further action in any circumstances without notice or demand.

 



 -91- 

 

 

14.05      Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Facility Agent agrees that promptly after its receipt of each
payment from or on behalf of the Borrower in respect of any Credit Document
Obligations hereunder, it shall distribute such payment to the Lenders (other
than any Lender that has consented in writing to waive its pro rata share of any
such payment) pro rata based upon their respective shares, if any, of the Credit
Document Obligations with respect to which such payment was received.

 

(b)               Other than in connection with assignments and participations
(which are governed by Section 13), each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans, Commitment Commission, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Credit Document Obligation then owed
and due to such Lender bears to the total of such Credit Document Obligation
then owed and due to all of the Lenders immediately prior to such receipt, then
such Lender receiving such excess payment shall purchase for cash without
recourse or warranty from the other Lenders an interest in the Credit Document
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

(c)               Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.05(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

14.06      Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Parent to the
Lenders). In addition, all computations determining compliance with the
financial covenants set forth in Sections 10.06 through 10.09, inclusive, shall
utilize accounting principles and policies in conformity with those used to
prepare the historical financial statements delivered to the Lenders for the
fiscal year of the Parent ended December 31, 2011 (with the foregoing generally
accepted accounting principles, subject to the preceding proviso, herein called
“GAAP”). Unless otherwise noted, all references in this Agreement to “generally
accepted accounting principles” shall mean generally accepted accounting
principles as in effect in the United States.

 

(b)               All computations of interest and Commitment Commission
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or Commitment Commission are payable.

 



 -92- 

 

 

14.07      Governing Law; Exclusive Jurisdiction of English Courts; Service of
Process.

 

(a)               This Agreement and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

(b)               The courts of England have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute relating to the existence, validity or termination of this Agreement or
any non-contractual obligation arising out of or in connection with this
Agreement) (a “Dispute”). The parties hereto agree that the courts of England
are the most appropriate and convenient courts to settle disputes and
accordingly no party hereto will argue to the contrary. This section 14.07 is
for the benefit of the Lenders, Agents and Secured Creditors. As a result, no
such party shall be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Lenders,
Agents and Secured Creditors may take concurrent proceedings in any number of
jurisdictions.

 

(c)               Without prejudice to any other mode of service allowed under
any relevant law, each Credit Party (other than a Credit Party incorporated in
England and Wales): (i)irrevocably appoints ec3 Services Limited, having its
registered office at The St Botolph Building, 138 Houndsditch, London, ec3A 7AR,
as its agent for service of process in relation to any proceedings before the
English courts in connection with any credit document and (ii) agrees that
failure by an agent for service of process to notify the relevant Credit Party
of the process will not invalidate the proceedings concerned. If any person
appointed as an agent for service of process is unable for any reason to act as
agent for service of process, the Parent (on behalf of all the Credit Parties)
must immediately (and in any event within five days of such event taking place)
appoint another agent on terms acceptable to the facility agent. Failing this,
the Facility Agent may appoint another agent for this purpose.

 

Each party to this Agreement expressly agrees and consents to the provisions of
this Section 14.07.

 

14.08      Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Facility Agent.

 

14.09      Effectiveness. This Agreement shall take effect as a deed on the date
(the “Effective Date”) on which (i) the Borrower, the Guarantor, the Agents and
each of the Lenders who are initially parties hereto shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to the Facility Agent or, in the case of the Lenders and the
other Agents, shall have given to the Facility Agent written or facsimile notice
(actually received) at such office that the same has been signed and mailed to
it, (ii) the Borrower shall have paid to the Facility Agent for its own account
and/or the account of Lenders and/or Agents, as the case may be, the fees
required to be paid pursuant to the heads of terms, dated September 14, 2012,
among the Parent and KfW IPEX-Bank GmbH (the “Heads of Terms”) and (iii) the
Credit Parties shall have provided (x) the “Know Your Customer” information
required pursuant to the USA Patriot Act (Title III of Pub.: 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and (y) such other documentation and
evidence necessary in order to carry out and be reasonably satisfied with other
similar checks under all applicable laws and regulations pursuant to the
Transaction and the Hermes Cover, in each case as requested by the Facility
Agent, the Hermes Agent or any Lender in connection with each of the Facility
Agent’s, the Hermes Agent’s, Hermes’ and each Lender’s internal compliance
regulations. The Facility Agent will give the Parent, the Borrower and each
Lender prompt written notice of the occurrence of the Effective Date.

 



 -93- 

 

 

14.10      Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.11      Amendment or Waiver; etc.

 

(a)               Neither this Agreement nor any other Credit Document nor any
terms hereof or thereof may be changed, waived, discharged or terminated unless
such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party thereto, the Hermes Agent and the Required
Lenders, provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender), (i) extend
the final scheduled maturity of any Loan, extend the timing for or reduce the
principal amount of any Scheduled Repayment, increase or extend any Commitment
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Commitments shall not constitute an increase of the Commitment of any Lender),
or reduce the rate (including, without limitation, the Applicable Margin and the
Fixed Rate) or extend the time of payment of interest on any Loan or Commitment
Commission or fees (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates and (y) any amendment or
modification to the definitions used in the financial covenants set forth in
Sections 10.06 through 10.09, inclusive, in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (i)), or reduce
the principal amount thereof (except to the extent repaid in cash), (ii) release
any of the Collateral (except as expressly provided in the Credit Documents)
under any of the Security Documents, (iii) amend, modify or waive any provision
of Section 13 or this Section 14.11, (iv) change the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date) or a
provision which expressly requires the consent of all the Lenders, (v) consent
to the assignment and/or transfer by the Parent and/or Borrower of any of its
rights and obligations under this Agreement, or (vi) replace the Parent Guaranty
or release the Parent Guaranty from the relevant guarantee to which such
Guarantor is a party (other than as provided in such guarantee); provided,
further, that no such change, waiver, discharge or termination shall (u) without
the consent of Hermes, amend, modify or waive any provision that relates to the
rights or obligations of Hermes and (v) without the consent of each Agent, the
CIRR Representative and/or each Lead Arranger, as applicable, amend, modify or
waive any provision relating to the rights or obligations of such Agent, the
CIRR Representative and/or such Lead Arranger, as applicable.

 

(b)               If, in connection with any proposed change, waiver, discharge
or termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 14.11(a),
the consent of the Required Lenders is obtained but the consent of each Lender
(other than any Defaulting Lender) is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders are treated as described in
either clauses (A) or (B) below, to either (A) replace each such non-consenting
Lender or Lenders with one or more Replacement Lenders pursuant to Section 2.12
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Commitment (if such Lender’s consent is
required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Section 4.01(d), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) and the Hermes
Agent shall specifically consent thereto, provided, further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 14.11(a).

 



 -94- 

 

 

(c)               Subject to the further proviso to Section 14.11(a), if a
Screen Rate Replacement Event has occurred in relation to the Screen Rate, any
amendment or waiver that relates to (i) providing for the use of a Replacement
Benchmark in relation to that currency in place of that Screen Rate and (ii)(A)
aligning any provision of any Credit Document to the use of that Replacement
Benchmark, (B) enabling that Replacement Benchmark to be used for the
calculation of interest under this Agreement (including, without limitation, any
consequential changes required to enable that Replacement Benchmark to be used
for the purposes of this Agreement), (C) implementing market conventions
applicable to that Replacement Benchmark, (D) providing for appropriate fallback
(and market disruption) provisions for that Replacement Benchmark, or (E)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation), may
be made, having regard to the following paragraphs of this Section 14.11, with
the consent of the Facility Agent (acting on the instructions of the Required
Lenders) and the Borrower.

 

(d)               At least six months prior to the LIBOR Discontinuation Date
(or, if the LIBOR Discontinuation Date is not known such that the date six
months prior to its occurrence cannot be determined, such shorter period as is
appropriate in the circumstances), the Facility Agent, the Lenders and the
Borrower (or the Parent on the Borrower’s behalf) will enter into good faith
negotiations with a view to agreeing the Replacement Benchmark, the
Consequential Technical Amendments as well as any other necessary adjustments to
the Credit Documents for the period following the LIBOR Discontinuation Date.
The negotiations will take into account the then current market standards and
will be conducted with a view to ensuring that the interest yield under this
Agreement is not impacted and will also take into account any corresponding
changes required in respect of the Refinancing Agreements.

 



 -95- 

 

 

(e)               Subject to paragraph (d) above, for any Interest Period
following the LIBOR Discontinuation Date, the Eurodollar Rate shall be replaced
by the weighted average of the rates notified to the Facility Agent by each
Lender three Business Days prior to the first day of that Interest Period, to be
that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding or refinancing an amount equal to the outstanding Loan during
the relevant Interest Period from whatever source it may reasonably select
(other than from KfW).

 

(f)                Upon the LIBOR Discontinuation Date, the Replacement
Reference Rate or, as applicable, the reference rate determined pursuant to
paragraph (e) above shall also replace the Eurodollar Rate accordingly.

 

(g)               For the purposes of this Section 14.11:

 

“Consequential Technical Amendments” means any consequential amendment to this
Agreement required or desirable to make the Replacement Reference Rate
effective.

 

“LIBOR Discontinuation Date” means the date on which the Screen Rate Replacement
Event occurs.

 

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

“Replacement Benchmark” means a benchmark rate that is:

 

(i)formally designated, nominated or recommended as the replacement for a Screen
Rate by (A) the administrator of that Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by that Screen Rate) or (B) any Relevant Nominating Body, and if replacements
have, at the relevant time, been formally designated, nominated or recommended
under both paragraphs, the "Replacement Benchmark" will be the replacement under
paragraph (B) above;

 

(ii)in the opinion of the Required Lenders and the Borrower, generally accepted
in the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 

(iii)in the opinion of the Required Lenders and the Borrower an appropriate
successor to a Screen Rate.

 

“Replacement Reference Rate” means the reference rate which it is agreed in
accordance with the above provisions will replace the Screen Rate for the
purpose of this Agreement.

 



 -96- 

 

 

“Screen Rate Replacement Event” means:

 

(i)the methodology, formula or other means of determining that Screen Rate has,
in the opinion of the Required Lenders and the Borrower materially changed;

 

(ii)(A)(1) the administrator of that Screen Rate or its supervisor publicly
announces that such administrator is insolvent or (2) information is published
in any order, decree, notice, petition or filing, however described, of or filed
with a court, tribunal, exchange, regulatory authority or similar
administrative, regulatory or judicial body which reasonably confirms that the
administrator of that Screen Rate is insolvent, provided that, in each case, at
that time, there is no successor administrator to continue to provide that
Screen Rate, (B) the administrator of that Screen Rate publicly announces that
it has ceased or will cease, to provide that Screen Rate permanently or
indefinitely and, at that time, there is no successor administrator to continue
to provide that Screen Rate, (C) the supervisor of the administrator of that
Screen Rate publicly announces that such Screen Rate has been or will be
permanently or indefinitely discontinued, or (D) the administrator of that
Screen Rate or its supervisor announces that that Screen Rate may no longer be
used;

 

(iii)the administrator of that Screen Rate determines that that Screen Rate
should be calculated in accordance with its reduced submissions or other
contingency or fallback policies or arrangements and either (A) the
circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Required Lenders and the Borrower) temporary or (B) that Screen
Rate is calculated in accordance with any such policy or arrangement for a
period no less than five Business Days; or

 

(iv)in the opinion of the Required Lenders and the Borrower, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

14.12      Survival. All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 2.11, 4.04, 14.01 and 14.05 shall, subject
to Section 14.13 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the making and repayment of the Loans.

 

14.13      Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.13 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 



 -97- 

 

 

14.14      Confidentiality. Each Lender agrees that it will use its best efforts
not to disclose without the prior consent of the Parent or the Borrower (other
than to their respective Affiliates or their respective Affiliates’ employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company, Affiliates or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.14 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that the
Hermes Agent and the CIRR Agent may disclose any information to Hermes or the
CIRR Representative, provided, further, that any Lender may disclose any such
information (a) as has become generally available to the public other than by
virtue of a breach of this Section 14.14 by the respective Lender, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or similar organizations (whether in the United States, the United
Kingdom or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (e)
to an Agent, (f) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 14.14 and (g) to Hermes and/or the Federal
Republic of Germany and/or the European Union and/or any agency thereof or any
person acting or purporting to act on any of their behalves. In the case of
Section 14.14(g), each of the Parent and the Borrower acknowledges and agrees
that any such information may be used by Hermes and/or the Federal Republic of
Germany and/or the European Union and/or any agency thereof or any person acting
or purporting to act on any of their behalves for statistical purposes and/or
for reports of a general nature.

 

14.15      Register. The Facility Agent shall maintain a register (the
“Register”) on which it will record the Commitments from time to time of each of
the Lenders, the Loans made by each of the Lenders and each repayment and
prepayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans. With respect to any
Lender, the assignment or transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such assignment or transfer is recorded
on the Register maintained by the Facility Agent with respect to ownership of
such Commitments and Loans. Prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of an assignment or transfer of all or part of any
Commitments and Loans (as the case may be) shall be recorded by the Facility
Agent on the Register only upon the acceptance by the Facility Agent of a
properly executed and delivered Transfer Certificate or Assignment Agreement
pursuant to Section 13.06(a) or 13.07(a), respectively.

 

14.16      Third Party Rights. Other than the Other Creditors with respect to
Section 4.05 and Hermes with respect to Sections 5.15 and 9.06, a person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement
unless expressly provided to the contrary in a Credit Document. Notwithstanding
any term of any Credit Document, the consent of any person who is not a party to
this Agreement is not required to rescind or vary this Agreement at any time.

 



 -98- 

 

 

14.17      Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Facility Agent could purchase the
specified currency with such other currency at the Facility Agent’s Frankfurt
office on the Business Day preceding that on which final judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender or an Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or an Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or an Agent (as the
case may be) may in accordance with normal banking procedures purchase the
specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender or an
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or an Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to any Lender or an Agent, as the case
may be, in the specified currency, such Lender or an Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

14.18      Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to an Agent
or any Lender shall, unless otherwise agreed by the respective recipients
thereof, be submitted in the English language or, to the extent the original of
such document is not in the English language, such document shall be delivered
with a certified English translation thereof. In the event of any conflict
between the English translation and the original text of any document, the
English translation shall prevail unless the original text is a statutory
instrument, legal process or any other document of a similar type or a notice,
demand or other communication from Hermes or in relation to the Hermes Cover.

 

14.19      Waiver of Immunity. The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
Kingdom, the United States, Bermuda, the Bahamas, Germany or elsewhere, to
enforce or collect upon the Credit Document Obligations of the Borrower or any
other Credit Party related to or arising from the transactions contemplated by
any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, the Borrower, for itself and on behalf of the
other Credit Parties, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United Kingdom, the United
States, Bermuda, the Bahamas, Germany or elsewhere.

 



 -99- 

 

 

14.20      “Know Your Customer” Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act and/or other
applicable laws and regulations, it is required to obtain, verify, and record
information that identifies each Credit Party, which information includes the
name of each Credit Party and other information that will allow such Lender to
identify each Credit Party in accordance with the Patriot Act and/or such other
applicable laws and regulations, and each Credit Party agrees to provide such
information from time to time to any Lender.

 

14.21      Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer.
(a) In the event that any Person conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of the Collateral to a Person that is
not (and is not required to become) a Credit Party in a transaction permitted by
this Agreement or the Credit Documents (including pursuant to a valid waiver or
consent), each Lender hereby consents to the release and hereby directs the
Collateral Agent to release any Liens created by any Credit Document in respect
of such Collateral, and, in the case of a disposition of all of the Equity
Interests of any Credit Party (other than the Borrower) in a transaction
permitted by this Agreement and as a result of which such Credit Party would not
be required to guaranty the Credit Document Obligations pursuant to Sections
9.10(c) and 15, each Lender hereby consents to the release of such Credit
Party’s obligations under the relevant guarantee to which it is a party. Each
Lender hereby directs the Collateral Agent, and the Collateral Agent agrees,
upon receipt of reasonable advance notice from the Borrower, to execute and
deliver or, at the Borrower’s expense, file such documents and perform other
actions reasonably necessary to release the relevant guarantee, as applicable,
and the Liens when and as directed pursuant to this Section 14.21. In addition,
the Collateral Agent agrees to take such actions as are reasonably requested by
the Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Credit Documents when all the Credit Document
Obligations (other than contingent indemnification Credit Document Obligations
and expense reimbursement claims to the extent no claim therefore has been made)
are paid in full and Commitments are terminated. Any representation, warranty or
covenant contained in any Credit Document relating to any such Equity Interests
or asset of the Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

 

(b)               In the event that the Borrower desires to implement a Flag
Jurisdiction Transfer with respect to the Vessel, upon receipt of reasonable
advance notice thereof from the Borrower, the Collateral Agent shall use
commercially reasonably efforts to provide, or (as necessary) procure the
provision of, all such reasonable assistance as any Credit Party may request
from time to time in relation to (i) the Flag Jurisdiction Transfer, (ii) the
related deregistration of the Vessel from its previous flag jurisdiction, and
(iii) the release and discharge of the related Security Documents provided that
the relevant Credit Party shall pay all documented out of pocket costs and
expenses reasonably incurred by the Collateral Agent or a Secured Creditor in
connection with provision of such assistance. Each Lender hereby consents, in
connection with any Flag Jurisdiction Transfer and subject to the satisfaction
of the requirements thereof to be satisfied by the relevant Credit Party, to (i)
deregister the Vessel from its previous flag jurisdiction and (ii) release and
hereby direct the Collateral Agent to release the Vessel Mortgage. Each Lender
hereby directs the Collateral Agent, and the Collateral Agent agrees to execute
and deliver or, at the Borrower’s expense, file such documents and perform other
actions reasonably necessary to release the Vessel Mortgage when and as directed
pursuant to this Section 14.21(b).

 



 -100- 

 

 

14.22      Partial Invalidity. If, at any time, any provision of the Credit
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired. Any such illegal, invalid or unenforceable provision shall to the
extent possible be substituted by a legal, valid and enforceable provision which
reflects the intention of the parties to this Agreement.

 

SECTION 15.  Parent Guaranty.

 

15.01      Guaranty and Indemnity. The Parent irrevocably and unconditionally: 

 

(i)              guarantees to each Lender Creditor punctual performance by each
other Credit Party of all that Credit Party’s Credit Document Obligations under
the Credit Documents; or

 

(ii)            undertakes with each Lender Creditor that whenever another
Credit Party does not pay any amount when due under or in connection with any
Credit Document, the Guarantor shall immediately on demand pay that amount as if
it was the principal obligor; and

 

(iii)          agrees with each Lender Creditor that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify that Lender Creditor immediately
on demand against any cost, loss or liability it incurs as a result of a Credit
Party not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Credit Document on
the date when it would have been due. The amount payable by the Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
Section 15 if the amount claimed had been recoverable on the basis of a
guarantee.

 

15.02      Continuing Guaranty. This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Credit Party under
the Credit Documents, regardless of any intermediate payment or discharge in
whole or in part.

 

15.03      Reinstatement. If any discharge, release or arrangement (whether in
respect of the obligations of any Credit Party or any security for those
obligations or otherwise) is made by a Lender Creditor in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of the Guarantor under this Section 15 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

 

15.04      Waiver of Defenses. The obligations of the Guarantor under this
Section 15 will not be affected by an act, omission, matter or thing which, but
for this Section 15, would reduce, release or prejudice any of its obligations
under this Section 15 (without limitation and whether or not known to it or any
Lender Creditor) including:

 



 -101- 

 

 

(i)              any time, waiver or consent granted to, or composition with,
any Credit Party or other person;

 

(ii)            the release of any other Credit Party or any other person under
the terms of any composition or arrangement with any creditor of any member of
the NCLC Group;

 

(iii)          the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Credit Party or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security;

 

(iv)          any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of a Credit Party or any other
person;

 

(v)            any amendment, novation, supplement, extension restatement
(however fundamental and whether or not more onerous) or replacement of a Credit
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility or the
addition of any new facility under any Credit Document or other document or
security;

 

(vi)          any unenforceability, illegality or invalidity of any obligation
of any person under any Credit Document or any other document or security; or

 

(vii)        any insolvency or similar proceedings.

 

15.05      Guarantor Intent. Without prejudice to the generality of Section
15.04, the Guarantor expressly confirms that it intends that this guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Credit Documents and/or any facility
or amount made available under any of the Credit Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

15.06      Immediate Recourse. The Guarantor waives any right it may have of
first requiring any Credit Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from the Guarantor under this Section 15. This waiver
applies irrespective of any law or any provision of a Credit Document to the
contrary.

 



 -102- 

 

 

15.07      Appropriations. Until all amounts which may be or become payable by
the Credit Parties under or in connection with the Credit Documents have been
irrevocably paid in full, each Lender Creditor (or any trustee or agent on its
behalf) may:

 

(i)              refrain from applying or enforcing any other moneys, security
or rights held or received by that Lender Creditor (or any trustee or agent on
its behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantor shall not be entitled to the benefit of the same; and

 

(ii)            hold in an interest-bearing suspense account any moneys received
from the Guarantor or on account of the Guarantor’s liability under this Section
15.

 

15.08      Deferral of Guarantor’s Rights. Until all amounts which may be or
become payable by the Credit Parties under or in connection with the Credit
Documents have been irrevocably paid in full and unless the Facility Agent
otherwise directs, the Guarantor will not exercise any rights which it may have
by reason of performance by it of its obligations under the Credit Documents or
by reason of any amount being payable, or liability arising, under this Section
15:

 

(i)              to be indemnified by a Credit Party;

 

(ii)            to claim any contribution from any other guarantor of any Credit
Party’s obligations under the Credit Documents;

 

(iii)          to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender Creditors under the Credit
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Credit Documents by any Lender Creditor;

 

(iv)          to bring legal or other proceedings for an order requiring any
Credit Party to make any payment, or perform any obligation, in respect of which
the Guarantor has given a guarantee, undertaking or indemnity under Section
15.01;

 

(v)            to exercise any right of set-off against any Credit Party; and/or

 

(vi)          to claim or prove as a creditor of any Credit Party in competition
with any Lender Creditor.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender
Creditors by the Credit Parties under or in connection with the Credit Documents
to be repaid in full on trust for the Lender Creditors and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Section 4.

 

15.09      Additional Security. This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Credit Party.

 

*     *     *

 



 -103- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as a deed on the date first above
written.

 

Signed as a deed for and on behalf of NCL CORPORATION LTD., a Bermuda company,
as Parent and Guarantor, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated October ___, 2012

  

 

By:_____________________
Attorney-in-Fact

 

In the presence of:

 

 

Name:

 

Title:

 

Address:

 

 

 

 

Signed as a deed and delivered on behalf of BREAKAWAY THREE, LTD., a Bermuda
company, as Borrower, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated October ___, 2012

 



 

By:_____________________
Attorney-in-Fact

 

In the presence of:

 

 

Name:

 

Title:

 

Address:

 

 

 

 

Signed as a deed and delivered on behalf of KFW IPEX-BANK GMBH, a bank organized
under the laws of Germany, Individually and as Facility Agent, Collateral Agent,
Initial Mandated Lead Arranger, Hermes Agent and CIRR Agent, by Natalie Chanda
Phanekham, being a person who, in accordance with the laws of that territory, is
acting under a power of attorney dated 10 October 2012.

 

 

By:_____________________
Attorney-in-Fact

 

 

In the presence of:

 

 

Name:

 

Title:

 

Address:

 

 

 

 

EXECUTION PAGES –
FIRST SUPPLEMENTAL AGREEMENT (HULL NO. [*] (NORWEGIAN ESCAPE))

 



The Borrower           SIGNED by )   for and on behalf of )   BREAKAWAY THREE,
LTD. ) /s/ Daniel S. Farkas     Authorised Signatory             The Parent    
      SIGNED by )   for and on behalf of )   NCL CORPORATION LTD. ) /s/ Daniel
S. Farkas     Authorised Signatory                   The Shareholder          
SIGNED by )   for and on behalf of )   NCL INTERNATIONAL, LTD. ) /s/ Daniel S.
Farkas     Authorised Signatory

 

 

 

 

EXECUTION PAGES –
FIRST SUPPLEMENTAL AGREEMENT (HULL NO. [*] (NORWEGIAN ESCAPE))

 



      The Facility Agent           SIGNED by )   for and on behalf of )   KFW
IPEX-BANK GMBH ) /s/ Oliver Webber     Authorised Signatory             The
Hermes Agent           SIGNED by )   for and on behalf of )   KFW IPEX-BANK GMBH
) /s/ Oliver Webber     Authorised Signatory             The Collateral Agent  
        SIGNED by )   for and on behalf of )   KFW IPEX-BANK GMBH ) /s/ Oliver
Webber     Authorised Signatory             The CIRR Agent           SIGNED by )
  for and on behalf of )   KFW IPEX-BANK GMBH ) /s/ Oliver Webber     Authorised
Signatory             The Bookrunner           SIGNED by )   for and on behalf
of )   KFW IPEX-BANK GMBH ) /s/ Oliver Webber     Authorised Signatory          
  The Initial Mandated Lead Arranger           SIGNED by )   for and on behalf
of )   KFW IPEX-BANK GMBH ) /s/ Oliver Webber     Authorised Signatory          
        The Lenders           SIGNED by )   for and on behalf of )   KFW
IPEX-BANK GMBH ) /s/ Oliver Webber.     Authorised Signatory

 



 

 